Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 5 April.
Agenda
The order of business was established on 2 April, but I have received a number of proposals for amendments.
Relating to Wednesday 2 May:
The Commission communication will deal with our partnership with the United Nations in the areas of development and humanitarian issues and will be made by Commissioner Nielson.
The second item of information I have is that on 11 April, the Committee on Legal Affairs and the Internal Market approved the report by Mr MacCormick on the request for the waiver of Mrs Jeggle' s immunity. Pursuant to Rule 6(6) of the Rules of Procedure, this report has been placed at the head of the agenda and will be followed immediately by Mr Zimeray' s report on the request for the waiver of Mr Voggenhuber' s immunity.
Madam President, according to Rule 6(6) of the Rules of the Procedure, committee reports concerning immunity of Members shall be placed at the head of the agenda. Recent events have reminded us that questions of immunity are not mere matters of form, but go to the substance of great issues of democracy in Europe and you have, indeed, alluded to that yourself.
Are you certain that it satisfies Rule 6(6) to take these issues of immunity after the Commission communication which appears to have been placed at the head of the agenda ahead of the issues of immunity? Is that a correct interpretation of Rule 6?
Mr MacCormick, you are quite right and you will be pleased, since the three reports on waivers of immunity have been placed at the head of the agenda, after the Commission communication and before Mr Cashman' s report on public access to documents.
Madam President, am I right in assuming that the item on Turkish prisoners on hunger strike has not been included in today' s agenda?
Yes, Mr Wurtz, you are right. The Council did not believe that it was in a position to make this statement. Of course, there would not be much point without the Council. The Council can, however, attend the sitting of 14 May.
In my view, this answer, not the one you gave, Madam President, but the answer given by the Council, is unacceptable and we should not accept it.
(Applause from the left)
When I wrote to you on 25 April, you were, in fact, in favour of this yourself. I believe I am right in saying that all the political groups were also in favour of this. At that time, 17 prisoners had died. Since then, there have been a further two deaths. A further 160 prisoners are in a critical condition. I think that the Council' s response to postpone this debate to some other later date is an unacceptable, bureaucratic answer. We cannot allow the number of victims of the hunger strike to increase with each passing day, nor can we shirk our responsibilities.
If, as I understand it, the Swedish Minister for Justice will be present at this sitting to talk about the Cashman report, one cannot imagine that he would refuse to respond to our request, in other words, to send the Turkish government an urgent request to resume negotiations with the prisoners' representatives so that this dreadful slaughter can be brought to an end.
(Applause from the left)
Thank you, Mr Wurtz. Just to clarify matters, it is Mrs Lejon, Minister for Democratic Issues, Public Administration and Consumer Policies, who will be present. Mr Danielsson is currently on a visit to Korea and so the only minister who will be available is Mrs Lejon, and she does not believe that she is in a position to address this issue.
Madam President, it would, of course, have been good if we could have debated this urgent matter here today. I would like to remind you and the House that Mr Daniel Cohn-Bendit, and for part of the time, I myself have been in Turkey over the last few days as part of a very spontaneous action. Mr Cohn-Bendit is, of course, chair of the delegation that is to visit Turkey and its prisons in June. We have also had a meeting on this subject today.
Mr Cohn-Bendit and I - to the extent that I was present - made the viewpoint of this House very clear to the Turkish Government, to the Minister for Justice and to the Minister for European Affairs, as we did to the organisations that are organising this hunger strike, to the human rights organisations and to the country's MPs. I particularly wanted to mention that. We have tried, by means of a very spontaneous action, and in view of the urgency of this matter, to make the views of this Parliament very clear to the Turkish Government, Parliament and to the human rights organisations.
Madam President, it is a matter of regret that the Council is not represented here today. We are very well aware that the request for the Council to be represented here was made at very short notice. For that reason I do not mean to criticise the Swedish Presidency as such, but I would like to make a point about the future, Madam President. Just as we expect the Commission to be present at meetings of the European Parliament, in future it should also be possible for the Council of Ministers to be available to make statements when the European Parliament is sitting in Brussels or Strasbourg.
We should focus our efforts, following the great success we had just last week with a regulation on transparency and access to documents, so that in future it goes without saying that the Council of Ministers, which is always welcome here, is not only welcomed by us when it is willing to attend, but rather that the Council should always be present here in future.
(Applause)
Mr Poettering, I fully agree with what you have said, and, as you know, I have already spoken to the Council about this matter, following a debate at the Conference of Presidents, where we all made this comment and fervently hoped that the Council would be available to attend, as you have said.
Madam President, I do not know whether our actions over the last two days will be successful. Some members of the government told us that they were going to take measures and, that in fact, an agreement between the position of the hunger strikers and that of the government is now quite clearly achievable. That is why we asked the Turkish government to take action. If we are unable to discuss this matter today, I would like us to make a public statement to the effect that we shall discuss this issue with the Council at the May part-session and that we want to see some results in May. The positions in Turkey are clearly evident today. We can find a solution in two days. We shall see what happens over the next two or three days and, in May, all of us in this House shall shoulder our responsibilities.
Madam President, in response to what Mr Cohn-Bendit said, I would just like to say that personal actions are to be admired as long as they are for a good cause. This does not mean, however, that an institution is in any way exempt from carrying out its responsibilities. This must not, in any way, then be used as an excuse by the Council, which should do what we ask by tomorrow at the latest.
Relating to Thursday 3 May:
President. The report by Lord Inglewood, on behalf of the Committee on Legal Affairs and the Internal Market, on the accounts of certain types of companies, was only approved on 24 April. The debate could, therefore, be included in the agenda and the vote could take place at the second May part-session in Strasbourg. It seems that this proposal enjoys a very broad consensus. This means that the deadline for tabling amendments would be 12 noon on Thursday 10 May.
(Parliament approved the proposal)
Regarding the votes, the vote on Mr Colom i Naval' s report, on behalf of the Committee on Budgets, on the adoption of the financial perspective, is to be added. You will recall that this vote was postponed at the sitting of 3 April.
Speeches relating to procedure
Madam President, as you know many of us are very concerned with the prestige and reputation of this Parliament and for that reason I rise in connection with the procedures concerning the lifting of Mr Berlusconi's immunity.
At the last meeting of the Conference of Presidents on 5 April this matter was referred to the Constitutional Affairs Committee and Madame Garaud was invited to represent us vis-à-vis the Spanish authorities. I understand that Madame Garaud cannot for the time being undertake that mission for personal reasons, which are fully understandable and have my deepest sympathy.
Nonetheless, the matter has become all the more urgent because of three new developments: first, the Parliamentary Assembly of the Council of Europe, using the same procedures as us to waive parliamentary immunity, appears to be moving much faster within a deadline of only two months, and the European Parliament could find itself in the unfortunate situation of being left well behind.
Secondly, the Spanish Government has transmitted a new request to the Italian authorities without waiting for the opinion of the Council of State of Spain, which is ostensibly the reason why it has not yet replied to the European Parliament. Thirdly, again according to the press, the Spanish anti-corruption prosecutor, Carlos Castresana, has written asking you to investigate the delay.
In these circumstances, do you agree that it is all the more urgent to proceed rapidly? Do you intend to ensure that the mission to Spain takes place as soon as possible, if necessary with a different envoy? Would you give us a deadline for this - would it be a matter of weeks, months or years?
Mr Corbett, I would like to thank you for raising this issue as a point of order, as this gives me the opportunity to give the House some extremely important information. As a rule, I do not respond to controversial press stories with further controversy. I have a deep respect for the dignity of this Parliament and so I am only too happy to be able to clarify matters for its Members.
What is the current situation? As you said, there was a meeting of the Conference of Presidents. Three decisions were reached, following a first decision that we had taken at Mr Barón Crespo' s request. Mr Barón Crespo had asked that we draw up an exhaustive document of all previous requests for waivers of parliamentary immunity, in other words, all the requests received since the European Parliament was elected by universal suffrage. I thought that this very comprehensive document would be of great use. I would like to thank the Secretary-General for having diligently drawn up this document, which is extremely interesting. It confirms that all requests, apart from those made by Portugal and one request made by Spain where there is some doubt, have always passed through the governments of the relevant Member State. You have access to this document. I am sure that it will have been sent to you through the appropriate channels.
At the Conference of Presidents, three decisions were taken. The first decision was to ask the Committee on Constitutional Affairs to draw up a substantive document on how requests for waivers of immunity should be dealt with in general. There would therefore be grounds for wondering whether there is a need to amend Parliament's Rules of Procedure. In these circumstances, as in others - I am thinking of the procedures for requests to withdraw a fellow Member' s mandate, or for other things - you realise that Rule 6 does, in actual fact, seem rather inadequate. Mr Napolitano, the Chairman of the Committee on Constitutional Affairs, has accepted to undertake this task on behalf of his committee and I would like to thank him for doing so. I believe that the coordinators of the Committee on Constitutional Affairs are meeting tomorrow to appoint a rapporteur.
I would repeat that this is an extremely important and serious matter which affects both this institution and the guarantee that every Member must be able to legitimately enjoy. It was then decided that I should again write to the Spanish Minister for Foreign Affairs, reiterating my desire to see this issue investigated as soon as possible. This letter was drafted, I believe, directly after the meeting of the Conference of Presidents. I believe that it is available to you, again, through the appropriate channels. If you do not have access to this letter, we shall, of course, put the matter right.
The Conference of Presidents then asked me to appoint a Member of Parliament who would, more or less, be responsible for monitoring this issue. I appointed Mrs Garaud, who is a member of the French Council of State, a member of the Committee on Legal Affairs and the Internal Market and a member of the Conference of Presidents; she does not belong to any political group, is therefore someone with an excellent profile and is acknowledged by all to be an excellent jurist. I believe, Mr Corbett, that you are aware that Mrs Garaud has been through an extremely painful experience. I do not know if she is present, but I would like to pass on my deepest condolences to her. I do not think that we really could have blamed her for not being able to go to Spain during the period following her appointment to this position. I think that you are aware of the situation.
I have some very important information and I would like to thank Mr Corbett for mentioning the Council of Europe. The Spanish Supreme Court sent a request for the waiver of parliamentary immunity of the same Italian MEPs to the Council of Europe. However, you seem to be unaware that this request was sent to the Council of Europe via the Spanish government.
I am saying to you in all sincerity that this only adds to my doubts. Who are they trying to embarrass here? A request was made directly to the President of the European Parliament, the Supreme Court then passed this on to the European Parliament' s information office in Madrid and, a few months later, the same Supreme Court involved the government, through the Spanish government' s mission to the Council of Europe. If I had not acted in the way I did, Mr Corbett, I would have had deep regrets. I certainly would have acted in the wrong way and if I had taken a hasty decision to refer this to the Committee on Legal Affairs and to announce it to Parliament, this decision would have been subject to an appeal, a perfectly legitimate appeal, by those concerned. I repeat, in order to respect the dignity of this Parliament, I think that we must treat this situation with all seriousness.
Referring this matter to the Council of Europe, therefore, fully endorses the approach that I took when this matter first arose. I sincerely hope that the Supreme Court informs me why there are two different ways of dealing with this, one way for this Parliament and another way for the Council of Europe.
Madam President, ladies and gentlemen, for more than a month now, the Somme valley has been flooded, affecting the region of Amiens and the town of Abbeville in particular, which is where I live, and the surrounding area. This is the first time that floods have hit our département. I shall inform you of the extent of the disaster, which is a very difficult task for me. In total, 125 municipalities are under water - in other words, approximately 1 500 houses are flooded and more than 2 000 people have been evacuated. Substantial damage has been caused, and the people of the area are suffering untold misery and despair. The situation is particularly worrying, because as well as the natural disaster, experts are predicting that water levels will take a very long time to subside and it could take several months. We have gone beyond the stage of a localised disaster and we are looking for ways to drain the huge amounts of water. People are showing great solidarity at local and regional level and help is being mobilised at national level.
Madam President, ladies and gentlemen, the European Union should also take part in this solidarity, in other words, by providing considerable financial aid, bearing in mind that the cost of the damage will amount to several billion French francs. This area of France, which is already badly affected by economic and social problems, has been devastated. Admittedly, the media are saying that the water levels were yesterday beginning to subside. However, first of all, this is not happening everywhere and, secondly, the most difficult work still lies ahead of us, as we will now have to face the problems of restoration due to subsidence and pollution problems, which are already a threat.
For these reasons, Madam President, ladies and gentlemen, I would again appeal, if I may, for European solidarity.
Thank you, Mr Butel, I have absolutely no doubt that a request for a topical and urgent debate on the terrible situation that you have described will be tabled for the next part-session.
Madam President, ladies and gentlemen, I would like to refer to Mr Corbett's statement and also to your own, Madam President. On behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, I would like to say that the President of this Parliament has behaved quite properly in this matter, and to express our full support for you on this, Madam President.
(Applause from the right)
It is amazing that the Socialist Group has raised this subject in debate during every part-session, either here in Brussels or else in Strasbourg.
Mr Corbett, you say you are concerned about the reputation of the European Parliament. What you are really worried about is the election campaign in Italy, and you want to influence that campaign by enabling your political friends to benefit from a debate here in Brussels.
(Applause from the right)
However, unlike the President, I am free to express my own opinion, because things are being insinuated here, and to comment on the fact that Mrs Garaud, for whom I have great respect, has so far not been able to travel to Madrid. The President made a discreet reference to the reason. Why is it that Mrs Garaud has been unable to undertake the mission? It is because her husband has died. We offer her our sincere sympathy. I am saying this so that there can be no more insinuations here.
(Applause from the right)
That brings me to the question of how this was dealt with in the Conference of Presidents. I am one of those people who not only always wants debates to be held here, but also believes that we should make decisions. However, we need to recognise that the Conference of Presidents reached a unanimous decision. It was unanimously agreed that the Committee on Constitutional Affairs chaired by our esteemed colleague Mr Napolitano, who is not a member of my group, should now draft a report on how we deal with the procedures for waiving immunity. That was a unanimous decision. That is why I was very surprised, after the Conference of Presidents, to hear about a letter from the chairman of the Socialist Group to the President of Parliament, in which the very decision we had agreed upon was once again called into question.
If this were about another person, if this did not involve a country in the middle of an election campaign, then I am sure that the Socialist Group would not keep raising this issue in this House. That is why we very firmly reject these attempts to influence the election campaign in Italy and the democratic process of forming a new government in that country.
(Applause from the right)
Madam President, the various groups here have been adopting positions regarding the matter of Mr Berlusconi' s parliamentary immunity, and I would like to state, on behalf of my own group, that I have been studying some documents relating to earlier cases, which were in the possession of the Committee on Legal Affairs and the Internal Market and which relate to the immunity of the Spanish and other Members.
I think it is very important that Parliament should comply with the rules on the waiver of parliamentary immunity in a way that is completely fair and consistent. Having familiarised myself with these precedents, I could not help but come to the conclusion that there were two suitable precedents for concluding that the request to waive Mr Berlusconi' s parliamentary immunity should have been made in plenary immediately after last summer' s recess, and referred to the Committee on Legal Affairs for deliberation.
I had the impression that the last argument you put forward, Madam President, was that the requests in question had come from the Spanish Supreme Court through Parliament' s Information Office. My opinion is that this is not a very plausible reason for postponing the issue and delaying discussions on it.
Consequently, I can only state that it is the opinion of my group that there was every justification for announcing this request to waive parliamentary immunity in plenary without delay, and referring it to the Committee on Legal Affairs for deliberation. The committee could then have discovered if there were any problems associated with this competent authority. I believe the committee would have been very happy to do that.
(Applause from the Verts/ALE Group)
Thank you, Mrs Hautala. You may, of course, make a statement on behalf of your group. I must, however, just pick up on two points that were inaccurate. There were three requests to waive the parliamentary immunity of Spanish MEPs. Two requests were sent directly through the intermediary of the Spanish governmental authorities. There is only one request where there is some doubt. The Official Journal reports that it was sent by the Spanish government. In the report by the MEP at the time, which is the report on the request for the waiver of immunity, it says 'given the request made by the Spanish Minister for Justice' , but when you look into the case, the letter from the minister cannot be found. Therefore, there are obviously two requests from the Minister of Justice, submitted by the Spanish governmental authorities, and one request where there is some doubt, in spite of the Official Journal, which, however, in principle, is deemed to be authentic.
With regard to the latest information that I have just provided, I have the impression that you might not have fully understood - perhaps there was a problem with the translation - this does not relate to the Council of State, this relates to a request for a waiver that was submitted by the Supreme Court at the Council of Europe, not long ago, and I clarified that this request was sent by the Spanish government' s mission, and this happened very recently. This information that I have given you is new and extremely important information. That is why my colleague at the Council of Europe was able to send it to the appropriate committee, since there was no doubt that the request came from the Spanish authorities. I do understand that all these facts might be cause for regret for some Members, but unfortunately for them, these are the facts, and we cannot change them, as they certainly are objective and beyond question.
Madam President, I would just like to point out to Mr Poettering that the problem in this Parliament is ensuring that Members receive equal treatment. The response to the case of Mr Berlusconi does not ensure equal treatment: indeed, if Mrs Frassoni - myself, that is - had been the person concerned in this case, I am sure that the President would have acted differently. There is no doubt about it. Therefore, Mr Poettering, the matter in hand is that of the equality of Members. That is the issue we must tackle and that is why Mr Corbett's question must be resolved by referring the question of the waiver of the parliamentary immunity of Mr Berlusconi without delay to the Committee on Legal Affairs and the Internal Market, precisely in order to preserve equality between all the 626 Members. We cannot continue to beat about the bush.
I am totally shocked by what you have just said, Mrs Frassoni. I think that, in all the years spent working in Parliament, I have shown
that I have always treated all Members equally, wherever they are from, whatever their political affiliation - and I did so again not so long ago - and that has always been my objective. I am able to prove this very easily, Mrs Frassoni.
Madam President, thank you for your explanation. In connection with it, I would first of all like to point out that you commissioned a study, at my request, in which two things were clear: firstly, that there were different types of treatment, and secondly, and I would like to stress this, that no request had ever remained in the drawers of the Bureau of Parliament for nine months. This is important. I would also like to say, with the utmost respect, that the President of Parliament has to submit to the Rules of Procedure, which means giving the responsibility to the corresponding committee. I have said this to you in public and in private. Out of respect for you and for the position that you hold I have tried to maintain a constructive attitude throughout this process and I would like to point out that the three proposals that you mentioned as agreements of the Conference of Presidents came from me. Specifically, the nomination of Mrs Garaud, and I add my condolences for her situation, was your proposal, but the proposal to send an emissary was mine. This therefore justifies the letter that I sent to you with the agreement of my Group. My Group still considers that this issue should be announced in public. The truth is that we are faced with a very paradoxical situation because a matter that has not been announced is taking up a large proportion of our plenary sittings, but in the end, that is how it is. We also think that it should be the Committee on Legal Affairs and the Internal Market that should deal with the matter.
Now, if you will allow me, Madam President, I am going to answer the allegations made by Mr Poettering who, with his usual elegance, has launched a torrent of abuse at the Socialist Group. First of all, the problem could have been avoided. This comes from August of last year, when the Italian elections had not yet been called. If it had been dealt with at the time, we would not have had anything to say about it. But also, Madam President, although the Secretary-General of the PPE insists that the Socialist International is behind everything, they are not going to tell me that we control media such as The Economist, El Mundo, Le Monde, Handesblat and even the Los Angeles Times. Unfortunately, ladies and gentlemen, we do not have these powers and what is more, even if we had them, we would not use them. Therefore, there is a very simple solution to the matter under consideration. You belong to the same political group as Mr Berlusconi, who was enthroned as the rising star of the PPE at the Berlin Congress, and who is of the same political group as the President of the Government of my country. And you are of the same political group as the President of Parliament and the chairman of the Committee on Legal Affairs and the Internal Market. I did not wish to use these arguments. So be careful what you say because everything has an answer.
Madam President, I would like to ask Mr Poettering a question in order to confirm what he said on Friday. Do you think that, in your country, a person with a conflict of interests such as Mr Berlusconi has could stand for the German elections? Because your colleague, Mr Brok, says that the answer is no. Please do me the favour of answering the House.
(Applause from the left)
You have just done a great job in showing that this issue is certainly of a political nature. However, I should like to return to the subject of the law. You said that respecting the Rules of Procedure meant referral to the committee responsible. Mr Barón Crespo, several years ago, we had an MEP in this House who was held in great esteem by all Members of this Parliament. This MEP was Mrs Marie-Claude Vayssade, Chair of the Committee on Legal Affairs and the Internal Market.
Here is what Mrs Vayssade wrote in a letter dated 8 March 1985. She said that she would like to point out straight away that, pursuant to Rule 5(1) of the Rules of Procedure, a request for the waiver of immunity can only be referred once it has been established that the request is from the appropriate authority. Therefore, I believe that this condition must be fulfilled before this is done, as well as the announcement to Parliament and the referral to committee, a point also laid down in the Rule 5(1) of the Rules of Procedure.
Once again, Mr Barón Crespo, there really is no getting away from the facts and you have my sympathy but everything points to this. I am slightly weary of these groundless accusations and we know exactly what lies at the root of them.
I must start my speech by referring to certain allusions that have been made. Whilst I have the utmost respect for Mr Barón Crespo, he said something that, as with so many things that are being said in this House today, he left unclear. We are compatriots, yes, we are all aware of that, and it is a great honour, may I add.
I am surprised at the tone of this debate. I am surprised because you pointed out that we are discussing an issue that is essentially legal in nature, and we need to keep it within the boundaries that you, Madam President - and I would like to highlight this - have kept it within, come hell or high water, thus demonstrating conviction and legal certainty.
Mrs Frassoni started by making an accusation that I think discredits itself. That is not all, however, as Mr Corbett, Mrs Hautala and Mr Barón Crespo also seem to be telling us that the important thing for an institution is who gets there first, and to be saying that we need to move faster, that we are going very slowly. That is not the point of the issue, as you so rightly pointed out. Here there are major doubts, doubts that are justified, as to whether the procedure was formally correct, and therefore time does not matter. We have to wait until the necessary legal steps have been taken in order to dispel that doubt.
It is unfortunate that we were not able to obtain an answer before, but what is most unfortunate is that it was not sent through the usual channels according to the Rules of Procedure. I would also like to make a couple of points to Mrs Hautala, with all the admiration that she knows that I have for her.
Mrs Hautala, in the case that you mentioned and which you have consulted, there is a fact, aside from the two that the President gave to you. In the Official Journal it shows that the request came from the Minister of Justice, as it also shows in the report, but there is a letter from President Kleps, by which the President of Parliament notified the Committee on Legal Affairs and the Internal Market, in which the Ministry is also mentioned.
Are we perhaps to think that in this Parliament, which drew up that letter, the official who drew it up is not able to tell whether something comes from the Ministry of Justice or not? Therefore, an assumption has been made, despite the fact that there is no documentary evidence, but assumptions have been made, and very strong ones, that in one way or another the letter was sent through the Ministry of Justice, because I cannot believe that the person responsible for drawing up that letter for the President at the time was not able to tell and would say explicitly in the letter that it came from the Ministry of Justice if that was not the case.
Madam President I think that, as the Conference of Presidents very wisely decided, we should wait for Mrs Garaud to deal with this matter and to take the steps that she deems appropriate as the person mandated by the Conference of Presidents. We need to give it that time.
With regard to the delay, I would like to say that this case is taking a long time, but that people should take a look in the files of the Committee on Legal Affairs. At the moment, for example, we have a request for the German Government that has not been answered for nine months. That is how it is, and it is there for all of you to look at.
Finally, Madam President what is the problem that we are faced with? It is a problem, if you will allow me, associated with the happy event of the growth of Europe in the context of a Europe of justice, the area of justice, because here the Supreme Court is arguing that appeals can be made to the European Parliament just as they can to national parliaments. In my opinion, with the law as it stands, this is still not possible. Let us hope that it will be in the future. Personally I hope so, but for the moment let us be content with respecting the law that is in force. We do not want voluntarism, which, as you so rightly said, Madam President, would only lead us to the Court of Justice.
(Applause from the right)
Madam President, it seems clear that we face in all these issues two critical imperatives: on the one side, it is vitally important that democratic deliberation in an assembly of this kind goes forward without unfair impediment or abuse of legal processes to deter Members from exercising their democratic mandate properly. That is very important. On the other side, always when issues of immunity arise, the contemporary unpopularity of politicians becomes an issue and people say "politicians hide behind membership of legislative houses in order to get away with things that ordinary people are punished for doing". It is equally important and vital to avoid giving that impression. That is why it is so important in these cases that the House becomes seized as quickly as possible of the question whether what is before us is an abuse of the legal process in terrorem democratiae or whether on the other hand this is a case where something is being done which ought to be tried in the ordinary courts in the case of any ordinary citizen, for we are all ordinary citizens as well as legislators. It is very regrettable that this issue has become a matter of long drawn-out deliberation in the executive branch of a Member State because that is exactly the wrong place for these vital issues to be debated. We should get them into Parliament as quickly as possible.
(Applause from the Verts/ALE Group)
Madam President, as you might have noticed, the Italian Members of the European Parliament on this side of the House have until now avoided intervening on the issues related to Mr Berlusconi's and Mr Dell'Utri's parliamentary immunity. The reason is quite obvious. The situation in my country is very delicate. The question is very complex. We are but a few weeks, or even a few days, away from Italian national elections. But with due respect to the high functions and duties and role you are discharging, and after listening to all my honourable colleagues, particularly Richard Corbett, and to you, let me say that the situation is perceived outside this House as becoming more unbearable, more unacceptable by the day.
I am raising my voice therefore not as an Italian politician, but as a European Member of this House, to urge you to put an end to all the ambiguities and delays and specious protocol formalities, and to communicate to all of us, as Mr Corbett has suggested, a precise date, a deadline immediately after May 13, the national election day in my country, by which we intend to pursue a definite legal and procedural solution of the affair. This is a matter that goes far beyond political partisanship, and concerns, or should concern, all members of this House, for it concerns the dignity and functioning of our institution.
Mr Manisco, I do understand that some Members are finding that this matter is dragging on. However, you understand that, for myself, as a president who has been accused in an extremely unfair manner, it is nonetheless important, in the interests of transparency, that we are able to see all the unquestionable, legal facts before us, including archived documents, such as the letter from the then Chair of the Committee on Legal Affairs, for example.
With regard to the deadline - there is a simple answer, which I have already given. I am now waiting for the Council of State to deliver an opinion. You will understand that as soon as the government of the Member State concerned informs me that the matter has been referred to the Council of State, I will act when the Council of State has delivered an opinion, when the Spanish government informs me who in actual fact is considered in Spain to be the appropriate authority to issue these requests for immunity. Immediately afterwards, I assure you that I shall make an announcement in Parliament, as Mrs Vayssade specified in her letter, and I shall refer the matter to the Committee on Legal Affairs. The matter will then be perfectly clear.
Madam President, in response to what Mr Poettering has said, I would just like to underline that I did not raise any question relating to your past actions. I simply asked for a deadline to be set for the mission which our Parliament has agreed to send to the Spanish authorities. Nor did I cast any aspersions about why Mrs Garaud has not been able to go up to now. On the contrary, I said we fully understood those reasons, and that she has our every sympathy. I urge Mr Poettering in future to listen to what other Members say before he decides to attack them and to distinguish between a genuine concern for Parliament's reputation and procedures, and party political points. I was not making a party political point. I was making a point on behalf of this Parliament.
Madam President, I had no intention whatsoever of speaking on this issue, but since the debate has been sparked off again...(Heckling). Please be a little more patient! You can tell me what you thought of what I am about to say in a moment. You may even be slightly troubled by this. Madam President, since the outset, the Members in my group believed that this was a matter involving a string of events that are all the more worrying and harmful since they evidently relate to a political issue, the scope of which is clear to all to see. I am clear at least about one thing - and that is the political responsibilities used quite openly in this matter - namely, the prolonged silence, and then the delaying tactics used by the Spanish government for more than eight months since the matter was referred to it by your office, Madam President.
I think that we cannot help but associate this attitude with political collusion with Mr Berlusconi. That is what is unacceptable. We must not accept it. As for everything else, the more we have out into the open, the better it is for our institution, and, in my view, and I want to state this personally and very clearly, I do not question the integrity of the President of this Parliament, even though I do not approve the course of action she chose to follow in this sensitive matter. I know only too well what courage you have shown in other circumstances, Madam President, and therefore I will not go accusing you of anything underhand today. On the other hand, we have asked for complete transparency from the outset and you helped to provide this earlier by giving the details of this matter. It was just so that the whole truth could be known by all, and possible misunderstandings avoided, and most importantly so that we could finally make up some lost time to look into this request for the waiver of parliamentary immunity. I hope that the precedent of the Council of Europe that you mentioned - the Council of Europe to which the Spanish government felt it could turn - will enable you to persuade the Spanish government to treat the European Parliament in the same way as soon as possible, so that we will finally be able to look into this issue and turn the page on this chapter.
Madam President, I too had not intended to take the floor, but this issue has now occupied our attention for three-quarters of an hour. In the meeting of the Conference of Presidents, all of the group leaders present made a very great effort to try to understand the precedents, to try to understand the complexity and to try to arrive at a reasoned and fair decision. I believe the decision that was arrived at at the Conference of Presidents reflected a consensus view, which was a collective wisdom, and you have enunciated that view here today.
Everyone who has studied this dossier in great detail and who has discussed it free from polemics, but not free from their political preferences, has a view on these issues; no one made any personal accusation or imputation against you. I want to say, on behalf of my own group, that although you find yourself in an extremely difficult personal position, you have behaved with honour personally, as President of this House, from the very first moment this issue was placed before you.
On 28 August last, you requested the assistance of the Spanish authorities on the issue of the competent authority to transmit this document. I believe that the delay, for which you are now being reproached in debates like this, is totally undignified and unwarranted, and that you and this Parliament find themselves becoming the victim as bystander of a process of an Executive outside this House.
I intend, on behalf of my own group, notwithstanding the mission you have conferred on Madame Garaud, to whom again, on behalf of my group, I wish to express our profound sympathy, to take direct personal contact with the Spanish authorities, because we have a right to have an early and urgent answer. The delay has been unwarranted and undignified and it has cast you in a light and in a role where you do not properly belong. I defend what you have done. I hope and believe you would similarly defend any Member.
If Madame Garaud is not in a position, for perfectly understandable reasons, to undertake the mission that you have conferred on her, it could be advisable to see if, in such circumstances, an alternative may be found, if only because it is important for the Presidency of this House to be able to assure Members, as I believe we were assured at a prolonged debate of the Conference of Presidents, that you have acted with concern for due process and with propriety at all times.
We discussed the matter of precedents at length and the two precedents were rather interesting. One was an Italian case which came as a direct reference from a court. This is not a good precedent in this case because the Italian Constitution had changed between the earlier format of transmission and the most recent, and consequently the law itself had changed. Therefore, because the constitution was a different constitution, it is not a precedent with regard to the issue of a competent authority to transmit such a request. The second was one of three cases to lift the immunity of a Member, as it happened I think from Spain. Two of them clearly came through the transmission mechanism where there was no argument on competent authority. But the third came with the thumbprint of Government on it, unlike this request, so it is an inadequate precedent, even if it is a modest step in that direction.
All this has left you in a very difficult and delicate position, Madam President. I believe the undignified delay is the primary cause of all this concern and therefore, if we have political anger, while we are entitled to feel and express that anger, we should direct it at those who have caused the delay: that is most certainly not you and it is not the office of the Presidency of the European Parliament.
Madam President, I do not think that anyone could doubt the uprightness of your actions. I would just like to inform Chairman Barón Crespo that, in 1994, when Silvio Berlusconi was Prime Minister with a centre-right coalition, a bill was presented to Parliament, intended to resolve the issue of the conflict of interests - it is right for this House to be aware of this as well - and the proposal was adopted by a section of Parliament. However, when the political situation changed, the law was not adopted by the other part of Parliament. On several public occasions, Silvio Berlusconi and the parties supporting his candidacy for Prime Minister announced that, under the new legislature, a government bill would be tabled once again, with the aim of resolving the conflict of interests, and that, as a citizen, Mr Berlusconi would strictly observe this new law once it had been adopted by Parliament.
I would like to end by reminding Mr Manisco that the law is not a protocol formality. It may be in some countries with which he is particularly concerned but, in Europe and in civilised countries, the law is not a protocol formality.
Thank you, Mr Tajani. We have reached the end of this debate. I would quickly like to add one last thought, just a short comment, for the benefit of Mrs Frassoni. I would just like to confirm to her that if the request had concerned Mrs Frassoni, I would have acted in exactly the same way. However, where there would have been a difference, and I do not think that this will annoy you, is that there would not have been any comments about or contention surrounding my behaviour. I think that this is precisely the problem, Mrs Frassoni.
I wish to ask your advice on raising this particular issue with the Petitions Committee: I wonder whether that would be in order. It is about my constituent, Mark Forrester, who was arrested on alleged football hooliganism during the EURO 2000 championships. He was subjected, and I say subjected with good reason, to the fast-track trial procedure last year, and was convicted: it was then deemed to be unfair and he went for retrial last month. The conviction was upheld last week.
I believe this fast track trial and the conviction being upheld is contrary to Article 6 of the European Convention on Human Rights. It is contrary to Articles 47 and 48, of the Charter of Fundamental Rights, which you, Madam President, signed. Every EU citizen has the right to a fair trial and should be deemed innocent until proven guilty.
The video evidence that we saw in Court showed that my constituent, Mark Forrester, was not involved in any way, shape or form with any violence. A further video was offered to the Belgian authorities by the UK police. The Belgian police refused to take that further evidence. I believe the decision by the Court was more about propping up the fast-track trial procedure than about justice. Mark Forrester is innocent and we will carry on that fight to prove that he is innocent and to clear his name. I hope, Madam President, you will help us in that endeavour.
Thank you, Mrs Lynne. According to the details of the situation that you have given, I think that the Committee on Petitions could indeed be the appropriate committee, but I suggest that you contact Mr Gemelli who is the Chair of this Committee and who will be able to advise you in full.
Madam President, very soon the European Parliament will vote on public access to documents. In Ireland, the only country in the European Union which will vote on the Treaty of Nice, I am informed by my constituents that the Irish Government is not providing copies of the Treaty of Nice, but only its White Paper on the Treaty. Our Government has made clear that it will support a yes vote for the Treaty of Nice, as of course democratically it is allowed to do, but my constituents would like to decide for themselves and would like to have copies of the Treaty itself. Can you offer any advice in this situation?
Thank you, Mrs Scallon. We shall see what can be done in order to make this possible.
EU/UN partnership on development and humanitarian issues
Commissioner, please accept my most sincere apologies, but you are a fervent supporter of transparency. We are aware of the extent to which you defend this value that is indispensable for our democracy and our institution, and so, I shall give you the floor, an hour later than planned, unfortunately, to allow you to give us the communication on the partnership with the United Nations in the areas of development and humanitarian issues.
Over the past year, the Commission has had numerous contacts with the UN at political level. President Prodi met with Secretary-General Annan in October 2000 and visited Geneva in January this year. I have met the Secretary-General and most of the Heads of all the UN agencies over the last 18 months. In January this year, I paid a very successful visit to New York, where the Commission for the first time accepted an invitation to speak in the Joint Executive Boards of UNDP, UNICEF, UNFPA and WFP.
So relations are close, and on both sides there is a strong political will to strengthen them. Over recent years, a consensus on the fundamental objectives and strategies of development cooperation has emerged on the global scene. This must result in better coordination and more coherence.
The EC finances activities carried out by UN agencies at an average of EUR 354 million per year. This is a rather modest amount compared to the globality of what we are doing. Nevertheless, it is an important contribution.
Many UN agencies, funds and programs possess reservoirs of professional skills and know-how as well as broad-based information and data systems. Making better use of those assets is one of the reasons for presenting this communication.
Neither side has been able to draw maximum benefits from the existing cooperation. Different administrative cultures and regulatory obstacles are among the reasons for this situation. I have described this situation as the war of accountants: this war is still not over but we can see solutions on the horizon.
The Communication sets out a number of fundamental principles for strengthening the working relationship:
Selectivity: The EC will be a positive, but demanding multilateral partner. The Commission will seek to focus on strengthening cooperation with those UN entities that work in the areas identified by the EU and where working at the Community level provides added-value.
Predictability: By clearly setting out long-term priority areas for cooperation, both the EC and UN will be able to enjoy a more predictable flow of EC financial contributions. We have to move from projects to programmes.
Active presence: The EC will further exploit the already extensive opportunities for active EC participation in the work of the governing bodies of priority UN entities.
The Communication focuses on the administrative environment necessary to reach these objectives. We need:
A successful conclusion of the ongoing negotiations on a Verification Clause, giving the EC controllers satisfactory access to information about the use of EC funds.
A re-negotiation of the 1999 EC/UN Framework Agreement to focus, in co-financing operations, on output-based budgeting and upstream programme funding.
A speedy Council approval of the Commission' s proposal on the recasting of the Financial Regulation [COM(2000) 461 of 17 December 2000]. I would like to draw this point, in particular, to the attention of Parliament.
Finally, the Communication adopted today sends an important message to our UN partners:
The EC is proposing to intensify cooperation on EC priorities that match key capabilities of UN agencies. To ensure smooth cooperation on this, strong UN inter-agency coordination is required.
The EC is suggesting amending legal and administrative provisions governing EC/UN financial cooperation. The Commission hopes and expects that this will be met with flexibility from UN negotiators in recognition of the special role and status of the European Community in the work of the UN institutions.
The EC is proposing to provide programme funding to selected UN agencies. It is a prerequisite that UN agencies continue efforts to further UN reform and to improve their quality of delivery.
This in turn should lead to an improvement of our own efficiency and effectiveness, both in the policy and operational domain, and in turn, to a sizeable improvement in the quality and impact of EC development and humanitarian policies and activities.
But let me conclude by stating one thing quite clearly: this is not about giving the UN system a blank cheque! This new approach by the Commission can only succeed if we can count upon active collaboration from the United Nations. Improving EC/UN policy and operational cooperation in the development and humanitarian fields is conditional to the UN strengthening in-house coordination, focusing its thematic strengths along the lines of its ongoing reform process and pursuing negotiations on the legal and financial cooperation framework.
We are fully committed to upholding the fundamental principles of sound and transparent management of the resources of the European taxpayer. We will make clear to the United Nations that the Commission is prepared to reduce or even suspend its support to individual UN partners, which fail to perform to an acceptable standard.
But, to relate in a more open and cooperative manner within the UN system is also an element in making our own development cooperation and humanitarian activities more efficient. There is a limit to the kind of relationship we can enter into. It is called the United Nations, it is not called the United Commission. We will remain different, but what we are proposing to do will improve and normalise the way we can work together with these partners also at country level and this is what we want to do.
Mr President, I welcome the statement. I am sorry that the discussion about one Member has taken so long that once again the discussion about the poorest countries of the world and how we can more effectively aid them has been relegated and diminished. I have personally been involved in Europe's support for UNHCR for UN aids. It is the best quality support. I totally support what Mr Nielson has said about the financial regulation and given that Members of other committees than the Development Committee are here and are part of the process for agreeing such legislation perhaps he could elaborate on that more.
My questions to him are as follows: first, how will the communication actually change matters on the ground in countries so that in emergency situations better coordination takes place. Secondly, how will the communication ensure that together we better meet the UN goals on development, for example, halving world poverty by 2015.
Finally, reflecting on his point about United Commissions or United Nations, how far will the Member States go along with this. Too often in the past they have wanted to keep the European Union and its institutions away from the UN rather than ensuring effective collaboration. Can he count on their support in achieving this communication?
Mr President, I am delighted to hear what the Commissioner has said about working closely with the United Nations. Some of the United Nations programmes which deliver on the ground are very effective, and sometimes more effective, than what the European Union has been doing so far.
I want to ask two questions: first, what level of complementarity are you looking at when the Commission is trying to set an arrangement in place to work with the United Nations, or are we merely going to give the United Nations the money they require and they will do the delivery on the floor? This is a point that has taken prominence in Indonesia and in the Jaffna area of Sri Lanka where the UNHCR has been doing an excellent job in trying to rehabilitate and give support to people. The second question is really more broadly addressed to Parliament: are we going to set up a permanent standing liaison committee of MEPs involved with development and cooperation to report to the General Assembly of the United Nations each year on our joint cooperation?
Mr President, Commissioner, first of all, I want to state that, as chairman of Finland' s national UNICEF Committee, I have a special interest in this issue. Secondly, I note with satisfaction the incredible importance of cooperation on particular themes.
Unfortunately, the feeling in UNICEF is that the organisation has been given assignments to carry out only for as long as there has been no special European organisation that has been able to do so. As Mr Howitt mentioned, thematic cooperation must include education and the fight against poverty. I hope that we shall be able to see a significant increase in the EU' s contribution to high-quality education for women and girls. We know that this has been a topic taken up by the UN, and it will be a topic at the UN' s special session on children in September 2001.
We have obtained a communication from the Commission concerning the EU' s contribution to the conference for the poorest countries, but I wonder: will there also be a communication from the Commission about the efforts being made to prepare for the special session in September 2001? The EU' s input will be required in this area too.
First to Mr Howitt, we can realistically expect better results on the ground if we look at the ability of being able to fund, for example, UNHCR actions in a more programme-based manner. If we look at Kosovo, they were given the mandate of coordinating all humanitarian support, but the Commission was not allowed, and would still not be allowed, to do core funding, so they had very great difficulty in defining specific projects that we can legally fund. But if we can have a broader definition defined by goals of what we can fund, we can make it possible for them to do their essential work of coordinating on the ground better. We need that also to give security to all the NGOs working in these humanitarian theatres, therefore predictability and better planning is what we can expect from the changes.
As to the larger goals, certainly our influence on policy-making in UN bodies is increased when we have a more normal ongoing discussion instead of the hit-and-run operation of funding a project here and a project there.
To Mr Deva, we will not just give the money. We are not contemplating core funding. This is something the owners of the UN organisation, its Member States, should do, but where we are now is inadequate, it is too much split up on individual projects without predictability for the World Food Programme or for UNICEF, as was mentioned. They need a quality partnership with a major donor like the Commission and, by doing what we are putting forward here, we can bring ourselves into that role.
Finally, for the special meeting in September, the Commission is planning to have a strong presence and make a strong contribution.
Mr President, Commissioner, when we in the Committee on Development and Cooperation heard the person in charge of UNDP speak last year, what I heard him say was: we are extremely competent, give us the money and we will do the rest. I am pleased that you have adopted a different stance, and are urging us to respect our own priorities. But I am still left with the big question as to when the key actors will begin to join forces. UN aid might sound very prestigious, and expectations are high - with good reason, but in practice, too little aid from the UN bodies is filtering down to the smaller players at grassroots level where it could really make a difference. That is why I not only urge you to look at the big picture when it comes to cooperation with those key players, I also urge you to consider how this work can penetrate down to grassroots level.
Mr President, we have taken good note of this decision by the Commission. We would have liked to have had the opportunity to discuss this matter with the Commission before it took the decision. We were not able to do so, but in any event, I wish to say that we have no objection, in principle, to the idea of closer cooperation, which would lead to more effective and more appropriate action by the European Union.
There is, however, one specific question that I wish to raise, which is both a question and a fear: to what extent will the identity and visibility of the European Union become subordinated as a result of this cooperation, particularly in terms of defining guidelines to follow and, specifically, with regard to the agencies that are really behind all decisions taken in this area, by which I mean the International Monetary Fund and the World Bank? To what extent are we maintaining our independence from these institutions, which, as we know, have become greatly discredited?
Commissioner Nielson's department have produced an excellent communication and programme for action for communicable infectious diseases, HIV Aids, TB and malaria. It is not possible for the EU to fund that programme alone and therefore I would like to ask, is he going to take the lead in initiating and establishing a global fund in cooperation with the UN and other agencies so that this can be done? I am the rapporteur for that report and I hope this Parliament will put it on fast track so that it can be debated before the UN international conference on the subject in the third week of June. I saw a lot of time wasted this afternoon. This is an important subject and those responsible in this House should put that on the agenda for fast track debate, so Members of this House can debate it and the European Parliament's view can go to that conference for consideration.
To Mrs Maes first, the way we want to move forward is to participate fully as a donor in funding the realisation of sector programmes that are better organised than what we have done so far at country level. It also has an impact on the demand that UN organisations have to meet, when all donors are more disciplined. We are also raising the expectation that members of the UN family will play their part more in consultation with other donors: this has worked with the World Bank to a reasonable extent in very recent years and this is the same disciplining.
As regards the humanitarian side, it is quite different. There, the main reason why we should support the UN instances is that they very often have the special mandate to do things where they have access and where others may have great difficulties. We are trying to establish a balance using them and NGOs. The only thing is coordination, but for example UNHCR has a special mandate and we have to be careful not to leave them marginalised.
Mr Miranda, quite frankly the Commission is not proposing anything today, which would surprise those who have been discussing these issues with me over recent years. This is very much in line with what I have announced as the next logical and necessary step. We will discuss it and it is important that we try to work out the same kind of well-informed consensus on this step as we managed to do on the overall policy paper. This is part of implementing those ideas and we will both manage to do things more efficiently, also having more influence. This ability is fine, but not enough and if it is a visible PR stunt, I prefer the kind of visibility that comes from professional respect and getting real influence on the global scene. This is what we are aiming at.
Mr Khanbhai, this discussion about the global fund is in one way easy to understand and we can quite sympathetically step up the effort against communicable diseases to the extent that the creation of this fund actually mobilises new and additional money from new private sources. We welcome it and we may also participate, but the real problem is delivery on the ground. This is where the UN organisations need to answer our questions more directly and where we have to become better at actually doing things. This is the bottleneck of the fight against these diseases, not whether we are adding EUR 100 million from money which is already devoted to do this job. The reality on the ground is the bottleneck and we should never forget this in this discussion. There are many fashions of the month in the discussion on these issues and I will be quite stubborn, with the support from this House, and stick to what we have defined.
May I thank the Commission for an excellent initiative on our relationship with the UN. Three short simple questions: how in the Commissioner's analysis do the priorities of the United Nations differ from the priorities of the European Union in terms of the way we believe that humanitarian aid should be delivered? How will the tensions which I have personally observed be overcome - the tensions which always exist on the ground between the UN and the European Union, and how will the new approach which you intend to adopt, facilitate a better partnership and a lessening of those kind of tensions on the ground?
I would like to thank the Commissioner for the statement he has just made. One thing is quite clear: unless we get better cooperation between the donors, we will never get rid of the duplication and voids we see in aid. Does he find already that we are getting better coordination with the United Nations because of what he is doing? I noticed in the ninth EDF that 90% of the funds will be going to the least developed countries. Do you think they have the capacity to deal with such a large amount of money? And if not, are the United Nations organisations helping to build that capacity?
The EU policy is to move towards regional cooperation and integration. Is that also a policy that the United Nations organisations are following and will support?
Mr President, Commissioner, I thought your Communication was interesting and I would like to ask you two questions.
This initiative for partnership between the Commission and United Nations bodies is important, in my opinion, as long as it is not detrimental to European development and humanitarian aid policies, the design and implementation of which are subject to the democratic control of this House. I would therefore urge you that it should not be limited to giving or supplying funds or delegating responsibilities to a bigger partner, but that this responsibility should also be monitored.
My second question refers to the identity of Community aid, which is one of our fundamental pillars and which is focused on the non-governmental sector. I would like this aid to continue, and in this respect I am concerned about the relationship that NGOs often have with United Nations bodies. How will this continue to be organised or coordinated?
First to Mrs Kinnock, as I said before, in the area of humanitarian aid the organisational problems and the challenges on how to do things are not as complex as when we look at the transitional phase and general phase. The tensions on the ground - here I would respond also Mrs Sauquillo's question concerning the relation between NGOs and UN organisations - have very often been a big problem. Things are better now than they used to be. There is more of an acceptance of the need for a professional manner of work also among humanitarian NGOs, and of the need and the obligation to accept coordination as part of our contracts with anybody we are funding. So from case to case it looks somewhat better today.
I have already mentioned protection and security. In Chechnya, the access to using radios has been discussed with the Russian government since the troubles started and only now is it possible to have that additional little element of security, but without the UN being there as those who can actually handle this part of the whole work, no one would ever get permission to have radios. This is good and clear and this is being discussed now more and more internationally. This is one of the aspects I mentioned in connection with the special mandate of some of these global UN organisations so we need a division of labour between specialised NGOs and the umbrella, in some cases, of UN organisations.
As a very large humanitarian donor, we need to be able to play on all the instruments available and by entering into a more structured relationship as we are foreseeing now, we shall also have a stronger voice in the discussion on these issues with the UN organisations, compared to just an on-and-off donor.
To Mr Corrie, the figure of how much we are allocating in the ninth European Development Fund of 90% covers both the least developed countries and the low-income group of countries. It is these two added together which is the 90%. On capacity building we need everybody who is able to do it, UNDP, World Bank and ourselves: this is such a big job that we should not even think of doing everything ourselves. Let me remind Parliament that in the overall development policy paper, we have specified areas of special focus, which also means that we will frankly have to rely on others doing more in the areas where we will do less, and we have Member States who will and can do this. But we also have the global system and it is in order not to exclude that type of partnership that we are doing what we are now.
Regional cooperation: we are using very clearly the Economic Commission for Africa and the other relevant UN players and they are extremely interested in the bold, ambitious line followed by the Commission in trying to organise the geo-economics especially of Africa. We have a good partnership in this and good support.
Finally, that part of Mrs Sauquillo's question dealing more or less with visibility and clarity of our policy. This is the self-confidence. We could also look at this the other way around: we have now reached the point where we have some certainty and clarity and strong support for the line that we have defined. Now we feel we have the strength and maturity to discuss more globally with the UN system. We were not that organised before in this field, so we are increasing the ambition of influencing what goes on globally, and this is the thought behind it.
Mr President, Mrs Sauquillo was right to question the inspection procedure with regard to the way in which the Union' s money is spent. The first inspection is carried out at the General Assembly which is held between September and December. I should like to ask the Commission how this is done at the moment. Does the European Commission fulfil a coordinating role at that Assembly? Has anybody been especially appointed to carry out this task, and is this inspection carried out effectively in concert with the 15 Member States at this General Assembly? I take a keen interest in this matter because I was Dutch representative working on this General Assembly in the 1970s.
My second question relates to the United Nations' refugee work. I know that resources have been cut considerably in this respect. The present High Commissioner for refugees has already paid a call on the Commissioner to see if matters could take a turn for the better. Does this new alliance with the United Nations also mean a financial improvement for the work of the UN' s refugee organisation? This would indeed be good news for the new High Commissioner.
Mr President, in welcoming the Commissioner's commitment to working with the UN agencies, can I ask him if he agrees with Kofi Annan that there can be no economic health without physical and mental health, and will he work with the agencies, particularly WHO and UNICEF, to achieve that. We have heard a lot today and we will rightly hear a lot more about one of the biggest challenges, Aids: two days ago, Kofi Annan was appealing to the world to play a bigger part in this. But there are other illnesses: TB, malaria, river blindness and the mental and neurological health area which this year was designated by the WHO as its key area.
Will he bring forward to this Parliament plans to do more work in that area? Mental health is the fastest growing cause of disability. For example, there are more people with epilepsy than with Aids - 40 million people live with it, but only 8 million of those 40 million are treated for it. That is a disgrace to the world. We can do more. Will he commit this Parliament, this Union, and this Commission to do more as well.
First to Mrs Maij-Weggen, it is not the role of the Commission to coordinate the Member States in the UN General Assembly, that is their job. In general, what the EU Member States are doing in the political negotiating processes in the General Assembly is quite well coordinated. However, when we move into the boards of the different UN organisations the level of coordination is lower, and this is where we, as a Commission, have a real presence in terms of being more of a practical partner, very much in line with what Member States are themselves, but where we have no voice except in a very few cases, namely the FAO.
We are not asking for a new legal basis. We are asking for a closer partnership. We do not need it, but it would be nice if it were to grow over time into a role where we play a more visual political role. We will gain political influence by the changes we are suggesting, but it is a matter of process and achievement.
As regards the money I mentioned, the control issue: given the existing legal framework for how we can spend money, this is one of the few outstanding issues being discussed with the UN organisations before we can renew and improve the framework agreement on how we do things practically. This is the final round of the war of accountants, but it is in fact still on. We need a little more responsiveness from the UN organisations to give access to our auditors and controllers to follow our money, to open up in a manner which is comparable to what we have obtained with the World Bank. The big thing is that to work well in a normal partnership, we should not insist on having everything done according to our rules. If it is good enough for a Member State to do this together with a UN organisation and have its reporting accepted, it should be good enough for the European Union to do basically the same. But we can only do this when we have the financial regulation changed. Until then we are in the terrain we have described in this communication and there is ample room for improvement on how to do things. I hope we will in this way be able to build up confidence and thus stimulate efficiency.
Mr Bowis, I agree that the issue of mental health is a very large one. I would add other sorts of disabilities which, in a very poor environment, are often totally ignored. From a human point of view this needs more attention. In the humanitarian phase, we are now giving much more attention to the psychological aspects of the victims, not only children and women, but in general: it is quite clear that the demobilisation of soldiers is impossible without addressing the psychological aspects. I am very pleased that you mentioned TB and malaria as diseases that we need to give the same emphasis as Aids. This is another aspect we have tried to include in our communication and the programme of action on these communicable diseases. This is as important as sticking to the line of giving prevention absolute priority. We are trying to keep the broad picture of all these diseases at the top of the agenda.
Thank you very much, Commissioner Nielson.
The debate is closed.
Request for the waiver of Peter Sichrovsky's immunity
The next item is the debate on the report (A5-0124/2001) by Mr Zimeray on behalf of the Committee on Legal Affairs and the Internal Market on the request for waiver of the immunity of Mr Peter Sichrovsky.
- (FR) Mr President, the case involving Mr Sichrovsky is probably the most sensitive that we have had to deal with in the course of our mandate, both because of reasons relating to procedure but also, and more importantly, because of the background to the matter. I would like to take this opportunity to remind you of the principles that have guided us in writing this report and which are, as we have seen in the previous debate, fundamental to this Parliament.
The first principle that must hold sway here is to disregard, as far as possible, all public opinion when we have to deal with a report on a request for the waiver of immunity, as well as to abstain, as far as possible, from judging or prejudging the Member of Parliament involved, something that is not always easy.
The second principle is that we must always act in accordance with the law, with respect for both the law of the Member State and also what is becoming parliamentary law, for substantive rules and formal rules, which imposes a strict obligation upon us to be consistent with decisions we have made in the past. We must also focus solely on the charge laid against the Member, and this is a principle that cannot be violated. This is a particularly important point in the case involving Mr Sichrovsky and I shall come back to this in a moment. Finally, when there is some doubt, the doubt must always work in the favour of the accused, of the Member of Parliament whose immunity we are being asked to waive.
In the case of Mr Sichrovsky, therefore, as in all cases, I believe that it is important to reiterate the principle of immunity and the reasons for its existence. Immunity is not a privilege granted to an individual Member of Parliament. Its role is to protect: not to protect an individual, but rather to protect the institution through the individual concerned. I must say that the case involving Mr Sichrovsky and those that we shall deal with in a moment have arisen in situations where information has been flowing freely, which explains why we have an increasing number of slander and libel cases. We have also entered into a democracy of opinion and a situation in which life and public life, in particular, are penalised, and I am taking this opportunity to reiterate that civil laws also exist to sue for alleged damages, particularly where the damages have been caused by a press article or by slander, and I think that we must take this opportunity to reiterate that immunity does not mean impunity, it is a suspension of the criminal law procedure, which does not, to any extent, prevent criminal proceedings being instigated during the mandate of the Member of Parliament.
In the case of Mr Sichrovsky, who, I must remind you, has been accused for having described the President of the Jewish community in Vienna as an 'idiot' , an 'aggressive, irascible, incredibly mean' and 'spiteful person' , a 'professional Jew' who 'would take advantage of his dead parents to appear on television' . Naturally, one would think that these words constitute an incitement to racial hatred and to anti-Semitism. I personally refuse to contemplate this theory for the simple reason that he is not being charged with this crime, and in these circumstances, I think that we must not allow ourselves to substitute the crime against him with another.
We were able to carry out a detailed analysis of the case within the Committee on Legal Affairs and this was a detailed investigation of the case over the course of several meetings, since this case has been before the Committee on Legal Affairs on three or four occasions. This investigation showed that these words, even if they were pointed, however excessive or hateful they may seem, were spoken in a political context and in response to criticism of which Mr Sichrovsky himself was a target and to criticism regarding his political affiliation on the basis of his religious beliefs. His political position on the basis of his religious affiliation, in other words.
That is why the Committee on Legal Affairs has taken the view, as it has in similar cases, namely those involving Portuguese Members of Parliament, that there was a link, albeit tenuous, between what he said and his political affiliation and political views. However, this link does not, of course, apply to everything that was said but I think we should accept that all of Mr Sichrovsky' s words form a whole, and that the privilege of immunity should therefore be granted to him.
Mr President, we certainly endorse and support the outcome reached in the Committee on Legal Affairs and the Internal Market, presented to us by Mr Zimeray, because our Parliamentary immunity must be such as to allow us to use expressions, albeit as moderate as possible, of course, on political matters in every speech that politicians have to make in various different circumstances, whether they are made live on public occasions or reported through the general media.
I would like to take this opportunity, Mr President, to point out certain aspects of immunity, all or, at any rate, some of which I would like to explore in greater detail, despite the fact that they have already been mentioned by Mr Zimeray. As we always state in the reports of the Parliamentary Committee on Legal Affairs and the Internal Market, our Parliamentary immunity is a European immunity and is therefore independent of national procedures. That is because this institution, the only European institution to be elected by universal suffrage, must be independent of any other European institution, as we always state in our reports. In reality, however, we adhere to the clear provisions of the Treaties, the Rules of Procedure and the Statute of Parliament, with the result that this is not the case.
I will develop this point in my forthcoming speeches. In any case, I endorse what was said in the Committee on Legal Affairs and the Internal Market: we recommend that the immunity of the Member in question should not be waived.
Mr President, like the previous speakers, I believe that we should use the Sichrovsky case, which we are discussing today, as an opportunity to go beyond matters of pure routine and to reflect on the logic or otherwise of parliamentary immunity. The historical roots of this concept, that is to say the protection of the free mandate of Members against interference from what originally were often still very much monarchy-led authorities, now only serve as a partial justification for the institution of immunity. There must be no doubt that when it comes to statements made as a direct consequence of exercising our mandate or in connection with votes in this House, immunity, sometimes referred to as indemnity, needs to be fully guaranteed in practice.
However, in cases involving actions and statements with very tenuous political connections, and in particular where protection against prosecution by the state is not involved, but rather the rights of fellow citizens in relation to Members, then we are pushing at the limits of the legitimacy of blanket immunity. In such cases, there is a risk that immunity becomes a privilege.
If we in the European Parliament - in contrast to many national parliaments - still grant such wide-ranging protection, then every single Member should behave in such a way that we are justified in maintaining this practice. The generosity of this Parliament, which is rooted in fundamental considerations in this case too, which is as it should be, therefore also benefits those Members who belong to parties which do not take the protection of freedom of expression and freedom of information very seriously at home.
Ladies and gentlemen, I can only tell you what Rule 6 of our Rules of Procedure says on this point: "Without prejudice to Rule 122, the Member whose immunity is subject to the request for a waiver shall not speak in the debate." I am just telling you that, so that we all have the same information. Thank you very much for your understanding.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Request for the waiver of Johannes Voggenhuber's immunity
The next item is the report (A5-0124/2001) by Mr Zimeray on behalf of the Committee on Legal Affairs and the Internal Market on the request for waiver of the immunity of Mr Voggenhuber.
Mr President, we have two Austrians and we have two cases where press laws have been violated. In this case, Mr Voggenhuber has been accused of having described Mr Haider as "a fascist and the FPÖ is a neo-fascist party. The FPÖ and Jörg Haider exhibit all the essential features of fascism. The authoritarian tendencies, the myth of the strong man, the rabble-rousing against minorities, racism, the description of foreigners as parasites, the description of welfare recipients as spongers, the description of his own nation as a monstrosity, the description of his own country as a 'banana republic' . All this betrays an attitude of mind which has been played down here over many years. History will blame the ÖVP for bringing neo-fascism to power in Austria" . These are the words which have caused Mr Voggenhuber to be charged in the Austrian criminal courts.
For the reasons which were mentioned previously in relation to the case involving Mr Sichrovsky, I must say that the Committee on Legal Affairs and the Internal Market showed no hesitation in concluding that parliamentary immunity should not be waived. Parliamentary immunity is granted whenever there is a link, however tenuous, however slight, between what the Member of Parliament said and the expression of a political opinion and, in the case of Mr Voggenhuber, there is no doubt that he was expressing a political opinion, even if these political views were put in, admittedly, rather forthright terms, which may cause their target to react and which, evidently, provoke a reaction from their target. I believe that we simply must protect every Member' s right to free speech as well as the independence of our institution, especially when expressing purely political opinions in an unambiguous manner. However, I am taking this opportunity to say that in this case, just as and, perhaps even more importantly, in the previous case involving Mr Sichrovsky, that parliamentary immunity serves to protect the institution, and all Members of Parliament must see it their duty to protect the institution.
If we also tone down our words, and this is something that applies to everyone, because we can say anything as long as we say it in a measured and courteous manner, we can help to protect the institution that we represent, to enhance its dignity and the way in which it is perceived in the outside world. This applies to Mr Sichrovsky in particular. In the case of Mr Voggenhuber, however, the Committee on Legal Affairs did not hesitate in deciding to propose to you, Mr President, that parliamentary immunity should not be waived for the reasons that I have given.
Mr President, to continue what I was saying earlier, in actual fact, as we have seen in this Chamber, we very often find ourselves talking about immunity or about requests for waiver of immunity, according to procedures, application methods and characteristics which differ according to the origins or allegiance, whether national or political - more national than political if the truth be known, of each of us. Today, someone has raised this issue, which seemed to me, in the Committee on Legal Affairs and the Internal Market, never to have been analysed before.
I feel that Parliament and the Presidency must make further endeavours - and we are doing - and reach a speedy conclusion on the matter for the difficulties that arise from the different laws of the nations to which we belong do not, when it comes down to it, make all the Members subject to the same conditions. In the case in point - as Mr Zimeray very rightly said - the Committee on Legal Affairs expressed a unanimous vote on the matter. It is true that, in politics, there is sometimes exaggeration, very often personal comments are made, and we have witnessed precisely that in this Chamber today. However, we remain democratically of the opinion that, however strong the expressions used by each Member of Parliament, each politician, may be, they must be considered to be political actions - although I do not mean that Parliament must not cover up for individuals - and therefore, in order to protect Parliament, immunity must not be waived. On behalf of the PPE, I therefore endorse the proposal of the Committee on Legal Affairs and the Internal Market, while making it clear that, if comments on the personal affairs and private, personal lives of all of us - which, I regret to say, are often made, as the international press is doing at present - could be avoided, it would be much better and would certainly be an indication of more democratic, more correct political behaviour.
Mr President, for a long time now, one thing that we have been able to rely on in Austria's domestic political scene is the Freedom Party and Jörg Haider bombarding their critics - the media in general, individual journalists, other politicians and also individual members of the public - with lawsuits. The current Minister for Justice has in the past appeared in court in connection with some of these cases in his capacity as a lawyer. Many of the legal judgments handed down are most interesting, because Austria's judges can now at least still display sufficient independence. Not long ago, for example, it was established at appeal in the case brought by Jörg Haider against the university professor Anton Pelinka, which also attracted international attention, that the statement that the Freedom Party was playing down Nazi atrocities was permissible.
We would also have expected a similar clarification of a fundamental point in the case of the lawsuit brought by Jörg Haider against our fellow Member Johannes Voggenhuber, by which I mean establishing whether or not the Freedom Party is a fascist, neo-fascist, or post-fascist party. In order to establish the facts of the matter, Johannes Voggenhuber, in contrast to his colleague Mr Sichrovsky, has himself asked for his immunity to be waived. However, for reasons of principle, which I support, the Committee on Legal Affairs and the Internal Market has been unable to accede to this request. Nevertheless, I hope that it will be possible to achieve legal clarification of the nature of the Freedom Party in some other way.
I would now like to use my remaining speaking time to point out that I am amazed that the report on the Sichrovsky case as adopted in the Committee on Legal Affairs and the Internal Market was amended before it reached the plenary, so that in many places it is no longer as clear as when it was adopted by the Committee on Legal Affairs and the Internal Market.
Mr President, Mr Voggenhuber has presented us with a serious problem, calling Jörg Heider a fascist and his party a neo-fascist party. Mr. Voggenhuber himself hopes his parliamentary immunity might be waived, as he has very persuasively shown our group that this is a matter of standing up for freedom of speech, which is something he wishes to be involved in. He therefore wants to fight verbally against this sort of fascist party and its leader, and he would not want parliamentary immunity to be a barrier to this.
Consequently, I have to inform you, Mr President, that, unlike the Committee on Legal Affairs and the Internal Market, my group will respect Mr Voggenhuber' s wishes, as it considers them to be totally justified, and will recommend that his parliamentary immunity be waived. This does by no means imply that we should question the principles adhered to by the Committee on Legal Affairs or the fact that it should stand to its principles, but in this case we consider that there are good reasons why Parliament can best safeguard its own independence by accepting this challenge Mr Heider has issued to Mr Voggenhuber.
That concludes the debate.
The vote will be taken tomorrow at 11a.m.
Request for the waiver of Elisabeth Jeggle's immunity
The next item is the report (A5-0216/2001) by Mr MacCormick on behalf of the Committee on Legal Affairs and the Internal Market on the request for waiver of the immunity of Elisabeth Jeggle [2001/2031(IMM)].
Mr President, the previous two cases we have considered dealt with issues of free speech and the conditions of maintaining robust political debate. This case raises no such issue. It is a case concerning a traffic violation, as the second to last paragraph on page 10 of my report says, "the charge against Mrs Jeggle relates to the offence of dangerous driving since it is alleged that when driving her car on 4 May 1999 she acted recklessly and in gross violation of road traffic regulations by overtaking another vehicle at a point that did not afford sufficient visibility to do so."
We are not in any sense called upon to form a judgment on the truth or falsity of these allegations or on Mrs Jeggle's conduct. We are called upon only to decide whether an allegation and a trial on a matter of this kind attracts parliamentary immunity which ought not to be waived. The German authorities have rightly halted proceedings which were already quite far advanced on learning that Mrs Jeggle had been elected to this Parliament and in due course sent a request to Parliament for Mrs Jeggle's immunity to be waived.
We come up here against what I regard as an extremely important principle: that we elected politicians ought to enjoy no special privileges over our fellow citizens. Members of a democratic assembly of this kind should only not be subjected to harassment or persecution for carrying out their duties. We are agreed, Mrs Jeggle as fully and firmly as anybody else, that traffic offences are not covered by that principle and that Parliament should never claim immunity for any of its Members on a matter of this kind.
Mrs Jeggle has passed to me word through another colleague that she is unable to be present in the House this afternoon and she wanted to assure me, and the House, that this is no intentional discourtesy on her part but an unavoidable conflict of obligations. I am very happy to pass that assurance on, because it certainly has been the case that at no point in the discussion of this matter has she in any way deviated from the view which I am putting to the House. This is not a case where Parliament should insist on a Member's immunity and I have no hesitation at all in reporting to the House the unanimous view of the Committee on Legal Affairs that immunity ought in this case to be waived on the request of the German authorities.
Mr President, of course we too endorse the opinion expressed in the Committee on Legal Affairs and the Internal Market on this request for waiver of immunity; that is, we support the rapporteur's proposal. However, I would like to take this opportunity to remind the previous speaker - not the rapporteur, the Member who spoke before him - that the immunity is Parliamentary immunity, not immunity of the individual Members, that the European Parliament expresses its self-protection through its Members and that the will of the Members who find that they are the subject of a request for waiver of immunity has no bearing on the situation, because each one of us represents the entire Parliament, not himself or herself. A Member's wish to relinquish immunity therefore has no effect: this is the custom and this is the written rule, and political expressions or, in any case, political activity - I repeat it is the custom - cannot be subjected to any type of judgment.
Therefore, the Committee on Legal Affairs has expressed a clear opinion in these three cases: it has already expressed this opinion in the past and I am sure that it will do so again in the future, simply because it is now consolidated practice. Outside this Chamber, certainly no one could think or maintain that Parliament could be condemned for performing activities which are clearly and explicitly political. The refusal to uphold immunity in this case, and therefore the committee's proposal to waive immunity for something which has nothing to do with politics, is proof of consistency.
I would like to make a brief point, Mr President, that, in Mrs Jeggle' s case, there is nothing to prevent parliamentary immunity being waived, even more so because the events, which today justify such a request, took place before Mrs Jeggle was elected to the European Parliament and they bear no relation, either direct or indirect, to her political activities.
I will, however, briefly comment on what the two previous speakers said. The Committee on Legal Affairs and the Internal Market was, I believe, unanimous in its support of this outcome also because, although the offence was, admittedly, serious, there were, as far as I am aware, no victims, and because given the nature of this offence, Mrs Jeggle does not run any real risk of being imprisoned or prevented from exercising her mandate. Having also taken this into consideration, the Committee decided, rightly in my view, to waive the parliamentary immunity of Mrs Jeggle.
That concludes the debate.
The vote will be taken tomorrow at 11.a.m.
Public access to documents
The next item is the report (A5-0318/2001) by Mr Cashman on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a European Parliament and Council regulation on public access to documents of the European Parliament, the Council and the Commission [COM(2000) 30 - C5-0057/2000 - 2000/0032(COD)]
, rapporteur. In November last year, I presented my report on public access to the EU institutions' documents, a subject which, as I said then, I consider crucial to the lives of the people we represent and to the future of the Union. I am happy to say that I stand before you today to ask Parliament to endorse a compromise text, as this House requested of me in November 2000. I, Hanja Maij-Weggen, my ex-co-rapporteur, and all the draftsmen of opinions and some shadows for the other Committees embarked on a series of meetings with the Council and the Commission, latterly called trialogues, in order to reach this compromise.
All the various versions of the compromise text during the trialogue processes were discussed in public meetings. Indeed, the trialogue process, it can be argued, has been more transparent than a conciliation process, in which only final texts of negotiations are published. The negotiations were not always easy and, contrary to what some believe, the distance between our institutions in January was great, but we fought hard to maintain what we considered to be essential elements to ensure the rights of the citizens.
Of course the text does not go as far as we would have liked. I am the first to admit that, but it was a priority for me and my co-rapporteur Hanja Maij-Weggen to complete the dossier in line with the Treaty deadline, so that the institutions could not be accused of failing to deliver for the citizen under Article 232 of the Treaty. The standpoints of the three institutions were difficult to reconcile in such a short space of time and even the Council, under the wonderful Swedish Presidency, found it difficult to achieve a political consensus, or at least a qualified majority, within itself.
Nonetheless, we have a text which improves on and consolidates the status quo and delivers to the citizen, within the time frame set in the Amsterdam Treaty, a comprehensive and practical framework for access to the institutions' documents. It is by no means a step backwards. We have established a self-evolving text which, I am sure, will be improved upon in the course of time. The compromise text revolutionises the rights and procedures for access to documents of the institutions and sets in motion the enshrining of freedom of information in the EU and in Member States' national legislation. It is the first common framework for the three institutions which recognises the citizen's rights so that the citizen no longer relies on the goodwill of each Institution.
Access to documents regarding the activities of the institutions enables citizens to hold the EU governing bodies accountable, stimulates greater efficiency and enhances democracy. The text would not have been possible without the hard work and commitment of the Swedish Presidency. I would like to take this opportunity to also pay tribute to the remarkable work on this dossier that they have contributed and to that of my co-rapporteur, Mrs Maij-Weggen, and Graham Watson, Chair of the LIBE Committee.
Of course there are some cases when documents from the institutions should not be released into the public domain. Indeed, it is part of our responsibility as deputies of this Parliament to protect the security of our citizens and the institutions. MEPs have a responsibility to ensure the vital interests of the Union are protected by improving its internal security, whilst at the same time balancing the citizens' rights of access. This new regime means that every document is considered on a case-by-case basis without blanket exceptions and documents concerning security and defence are by no means excluded from the Regulation. Under this compromise text, the Council is obliged to repeal or amend the Solana Decision of August 2000 so that it conforms to the principles of this Regulation.
There is assumption in favour of access to the public for all documents in all areas of the Union's activities and access will only be denied to those in areas which directly relate to a listed exception. It has to be shown that such an exception is necessary and the disclosure would cause harm. The exceptions are therefore discretionary, not mandatory. If access is refused to the citizen, the citizen must be given the reason for refusal and there is recourse to the Ombudsman and the Court of Justice.
Virtually all documents will be placed on a public register. Documents from third parties will be accessible for the first time and agencies or bodies created by the institutions will also apply the Regulation. If a document is excepted, or parts of the document are excepted, those parts of the document which are not excepted will be made public, and the exceptions will only apply for a limited maximum of thirty years, except in some cases. Finally, each Institution will produce an annual report outlining where the Institution refused access and the number of sensitive documents not recorded in the register, thus ensuring a continuing review by the European Parliament, and the Commission will also report by January 2004 on the implementation of the principles in the Regulation, thereby offering another opportunity to refine and develop access. Finally, this is not the end of the beginning. This is one small step on the road to access to documents and ensuring that the European Project is accountable to its citizens.
Mr President, Mrs Lejon, Commissioner, today is a joyful day for the citizens of the European Union. After years of sabotage and delay, there is now a Regulation before us which addresses public access to the EU institutions. This European Parliament has pressed for this to happen for years. Since 1979, I have been one of the MEPs who repeatedly put the need for public access on the agenda, even when I was allowed to sit on the European Council of Ministers. Indeed, public access is directly linked to the democratic content of an institution and guards a government body from underhand politics, nepotism and financial irregularities.
When this proposal was submitted by the European Commission last year, it left a great deal to be desired. The French Council proposal, which appeared subsequently, was not acceptable either. In November, our Parliament tabled its proposal with a huge majority. Since then, intense negotiations have taken place among the three institutions. In this respect, Parliament was a great support for the Swedish Presidency. This coalition, which has, step-by-step, brought the Council and Commission closer to Parliament' s position, has proved to be very fruitful.
The outcome was a considerably improved text in which Parliament' s key points were adopted. I would like to quote seven as these proved crucial to our positive stance vis-à-vis this compromise.
Firstly, Article 4, the most important article, which articulates the limitations of public access, has been cut down to size and the limitations are tied down to conditions. A reason for secrecy should be given at all times, and there is an opportunity to appeal to the Ombudsman or the European court. In the case of huge public interest, documents are to be disclosed nevertheless. That was a key element for our Parliament.
Secondly, the term "document" should be taken in a broad sense. Electronic mail also falls under this heading.
Thirdly, a register will be introduced after all, in which all documents need to be included with attendant details and which must be published on the Internet.
Fourthly, the Union' s agencies, such as the European Environment Bureau, the European Trade Mark Office and Europol, will fall within the remit of the Regulation. This will happen in the near future thanks to a new act which has now been promised.
Fifthly, national legislation which goes beyond this Regulation - and this is a sensitive area for the country that I come from - should not be hindered by this Regulation. This is clearly stipulated in recital 16. I should like to see it explained accordingly.
Sixthly, the rules which Mr Solana imposed last year in August without any consultation now fall under this Regulation and will also be verified against the same. The Netherlands has already noted that the appeal at the Court of Justice can then be withdrawn, and I believe that the European Parliament could follow suit.
Finally, an annual report will be drafted, and the Commission will need to compile an evaluation report with proposals for improvement before 2004.
Is this Regulation now perfect? No, quite a few areas could be honed down further, such as the handling of documents of third parties, and the registration of secret documents, as well as a number of other issues. However, in our opinion, it is better to grant approval now and to tighten the rules in two years' time, should this prove useful and necessary. If we were to overhaul the Regulation now, we would end up in a long-term codecision procedure. Moreover, we are familiar with this procedure: the Council could put us out of action if the European Commission were not to lend us their support. I am not expecting the Commission to do this, but you never know.
All that remains for me now is to express my thanks to my fellow MEPs who have helped us over the course of last year to achieve this result. I should first like to thank Mr Cashman. He has done a sterling job, but that is also true of Mr Watson, Mrs Hautala, Mrs Cederschiöld and of the other draftsmen of opinions. I would also like to thank Mrs Dean who, as Parliament official, has carried out much of the work on our behalf. I should also like to thank the Swedish Presidency, of course. I am convinced that, without the cooperation with the Swedish Presidency, we would not have achieved the result that is now before us, one that can withstand any criticism.
Finally, we should be acutely aware of what is at issue: democracy, transparency and the rights of the citizens. That is the most important aspect, that is what this is all about, and this Regulation constitutes a step forward in this respect.
, draftsperson of the opinion of the Committee on Legal Affairs and the Internal Market. (FI) Mr President, in the debate on transparency it is worth stating right away that we are not starting from scratch, as rules on public access to information have been in force in the institutions of the European Union since around 1993. Therefore, the only true point of comparison is this: will we be improving the situation as it is now by means of these new rules?
We also have to take into account the fact that the Ombudsman and the Court of Justice have, over the years, been improving the rules in force on public access to documents and making them much more specific. For this thanks go to all those active NGOs and individuals that have refused to believe that the institutions can deny them access to certain documents, and that have sought to appeal against such negative decisions. When to this we add the fact that the Treaty of Amsterdam guarantees the right - in its broadest possible sense - to have access to documents of the Union institutions, we could say that the existing basic framework is quite demanding.
With regard to the matter in hand, it is my opinion that the acceptance of this compromise raises certain questions. The European Parliament should have insisted on using its powers to repair the defects of this compromise. I will most probably be accused of being a fanatical transparency activist, but I refuse to accept this and I refute the charge. I simply want to describe to you now how I think Parliament should have bided its time and continued the debate.
First of all, it is worth mentioning that these talks during the Swedish Presidency have been going on in camera. The European Parliament should really be very careful about when it becomes involved in an accelerated codecision procedure such as this, as it tends to forsake the issue of transparency to a considerable degree. Parliament has often been able to bring pressure on the Council of Ministers to make improvements to their proposals in accordance with its own objectives through various stages of the codecision procedure. With regard to restrictions on time, it is a fact that the institutions - including Parliament - wasted quite a lot of time, which could have been successfully spent in the successive stages of the codecision procedure, where Parliament often makes considerable gains towards the end.
In this regard I have found that the Swedish Presidency has perhaps created a sort of Stockholm syndrome, and that Parliament' s negotiators maybe took the claim that only Sweden could bring this matter to a creditable conclusion too literally. I myself have no reason to doubt that Belgium, for example, would rate as well as anyone else in the transparency stakes, and that it is learning all the time to respect the issue more and more. I therefore believe we would easily have been able to continue.
I would like to illustrate certain problems with this Regulation by showing you a small object. This is a Russian wooden doll. This one possibly has a rather ugly face: perhaps it should have a more beautiful one as we are talking about transparency. Let us imagine that this doll is the Regulation on transparency in question. When we open up the doll we find new dolls inside. This is just how these rules work. Inside the regulation on transparency there is also a sort of shadow regulation that the Council has managed to smuggle in, saying that there is a whole pile of documents labelled as 'sensitive' , which are covered by quite separate rules from those we have written into the paragraphs of the Article relating to transparency. When it is being said here that this Regulation on transparency repeals the so-called Solana Decision I can state that this is not the case at all, but in fact there are more new rules to be found in it, helping to ensure that the Solana Decision is incorporated in this Regulation in a new form. And, at the end, who do we find but Mr Solana himself! This is thus a question of these sensitive documents making it possible for the Council of Ministers in particular to conceal a large number of documents. I think it a pity that the European Parliament did not challenge the Council of Ministers a little more forcefully on this issue. For that we would have required rather more time, rather more transparency and some measure of public debate.
Mr President, ladies and gentlemen, this is a day I should not have dared to hope for: to be able to stand before you at this decisive moment. The European Parliament' s part-session for today and tomorrow is an important event for the institutions and Member States of the European Union. Above all, however, the meeting is an important event for the citizens of Europe. At this meeting, Parliament will have the opportunity to take a decisive step in the work on bringing the European Union closer to its citizens. For the first time in what will soon be the EU' s fifty-year history, the adoption of Treaty-based rules on public access to Parliament' s, the Council' s and the Commission' s documents is within the bounds of possibility.
I want to thank the European Parliament for its energetic and persistent work on establishing new and better rules on transparency. In the process, I have had the great satisfaction of meeting a number of you personally, and I know what major contributions many of you have made on this important issue.
Far too many citizens in today' s EU find the administration of the EU' s institutions dusty, old-fashioned and unduly bureaucratic. To overcome this, we need a modern, effective and efficient EU in which people' s participation and access to documents is the obvious basis for all the work done.
There are different ways of improving transparency in the EU' s institutions, but far and away the best and most effective way is to have generous rules concerning access to documents, combined with open registers. Such rules increase public confidence in the institutions and make it possible for people to participate in the decision-making process. The air is cleared when everyone knows that all the documentation concerning the decision-making process can be inspected and, as a rule, is also accessible.
The European Parliament emphasised the importance of greater transparency in the EU' s institutions early on. Parliament' s resolution from January 1999 described its significance by saying that the trend towards greater transparency and public scrutiny of documents is of fundamental importance if the EU is to be successful in the future, because it helps clarify the EU' s political choices, promotes a more extensive and better balanced input into the political process, reduces the level of corruption and abuse of power and generally promotes a greater acceptance of EU decisions among the people of Europe.
It is my conviction that the European Parliament' s resolution set a standard for the implementation work which has now been completed and which the Commission in particular was forced to take into account when it devised its proposal for a Regulation. For example, Parliament' s statement made it impossible in practice to exempt documents received by the institutions from the requirement that they be publicly accessible.
I am speaking here today as a representative of the Council, but I am also a cabinet minister in the Swedish Government. When the treaty concerning Sweden' s, and a number of other countries' , membership of the EU was signed in Corfu in June 1994, the European Council stated that the new Member States were at the forefront of open government and public access to documents and it welcomed the further stimulus that the new Member States could provide on these issues. Sweden has tried to fulfil these hopes, partly by taking the initiative, during the previous intergovernmental conference, to incorporate fundamental rules concerning transparency and public control of documents into the EU Treaties. As the country holding the Presidency during the first six months of this year, we believe that we have an obligation to do everything in our power to head up the work on implementing those rules which were in fact incorporated into the Treaty of Amsterdam.
The Treaty of Amsterdam established people' s right to study the European Parliament' s, the Council' s and the Commission' s documents. It means that people are entitled under the Treaty to be given access to these documents. The new rules now to be discussed by Parliament will be much more stable and have much more of an effect than the current rules, which the institutions can change or even repeal unilaterally whenever they wish.
The work over the last few months has been very intensive. All the parties involved have invested an enormous amount of time and resources in establishing sound rules on transparency. Parliament' s representatives, in particular, have campaigned vigorously and persistently for such rules. I particularly wish to thank the committee chairman, Mr Watson, the rapporteurs, Mr Cashman and Mrs Maij-Weggen, and Commissioner Barnier.
There are a number of reasons why both Parliament and the Swedish Presidency have put such intensive effort into pressing on with the negotiations. First and foremost, there was a political commitment to have the new rules on transparency ready by May of this year. We consequently have an obligation to do everything that can be done to fulfil these expectations. Ultimately, it is the EU' s credibility that is at stake. The Council and Parliament must show people that efforts really are being made to establish sound rules within the period promised.
Secondly, new and better provisions are needed. As standards, the rules with which people have had to be content until now are of low status because they are founded upon the institutions' internal rules of procedure and have major gaps in them. For example, the rules do not include documents submitted to the institutions. Nor is there any right to obtain parts of documents. Of the institutions, it is as yet only the Council that has set up a public register, and the current rules mean that obtaining documents is time-consuming. Another example of gaps in the current rules is the fact that the list of reasons for secrecy is not exhaustive.
The proposal on which Parliament is to adopt a position is a clear improvement upon the current legal position. It is a proposal of its time. In many cases, documents will be accessible directly via the Internet. The European Parliament has been demanding this for a long time, and this demand is now met in the new proposal.
It will also be possible, just as before, for documents to be handed over upon written request. The time which the institutions now have in which to respond to a request has been cut back. Access must be provided as soon as possible, and no later than within 15 working days. The institutions are obliged to give citizens all the help they need in order to acquaint themselves with documents.
In those cases in which international law may allow still greater public access to documents in certain areas, for example the right to environmental information under the Århus Convention, the proposed new rules will not prevent this.
Another improvement is that the new rules apply to all the institutions' documents. No exception is made for certain categories of document, for example documents relating to defence or security issues. This improvement is also a result of the European Parliament' s initiative. Naturally, the new rules on this point are designed in such a way as to guarantee secrecy in those cases in which this is justified for defence or security reasons.
The compromise text on which Parliament has now to adopt a position therefore constitutes progress towards a citizens' Europe and progress for democracy. The new rules will markedly improve citizens' access to EU documents. I am convinced that, in the long term, the new rules will also mean significantly positive changes to the institutions' administrative culture and to officials' relationship with the general public. Through the new rules, the European Union will gain increased public confidence and acquire increased democratic legitimacy. Access to the institutions' documents is the lever that is required if these objectives are to be attained.
As the country holding the Presidency, our task has not been to import either Swedish or other Member States' national rules on the public accessibility of documents into the institutions. Rather, our task has been to combine the best in the various Member States' administrative cultures and historical experience, taking account of the institutions' own experiences and need for special adjustments. This is a task in which, in the Council and together with the Commission and representatives of Parliament, we have succeeded, and it is now up to Parliament finally to adopt a position on a text which is the result of 15 months' hard, intensive and ultimately fruitful negotiations.
However good the new rules may be, they must be adapted little by little to new requirements. It is therefore excellent that, in the course of the negotiations, the European Parliament should have taken the initiative to include a provision whereby the new rules are to be monitored and evaluated. According to the proposal, the Commission must by 31 January 2004 at the latest - in good time for the next parliamentary election - present a comprehensive report on how the rules on transparency have operated in practice.
Anyone who has followed the dramatic negotiations of the last few weeks knows that the proposal for a Regulation, which has come about through the way in which all the institutions concerned have accepted responsibility, is balanced on a knife-edge. I am convinced that this part-session has the potential to go down in history as the meeting at which Parliament took advantage of a unique opportunity to bring the European Union closer to its citizens.
It is also an historic decision because it is not now the Member States at an Intergovernmental Conference but the institutions themselves which are taking responsibility for the future of the European Union. The very fact that the institutions managed to agree about an issue on which it was uniquely difficult to negotiate but which was crucial to public confidence in the EU - and to have done so within the period promised in the Treaty of Amsterdam - provides hope for the future, in my opinion.
It is now up to the European Parliament to decide. I am convinced that future generations of Europeans will remember what happened on 2 and 3 May 2001.
Mr President, Madam President-in-Office of the Council, ladies and gentlemen, the establishment of clear rules for public access to documents is absolutely essential, both in terms of the proper functioning of the Community institutions and also, as has just been mentioned, in order to reinforce the institutions' democratic legitimacy in the eyes of the European Union' s citizens. The Commission therefore believes that the draft regulation before us today is of particular importance and significance.
Mrs Lejon, I would like to say how pleased I am to see that following many months of intensive work, the representatives of the three institutions have managed to draw up a text, which I believe is both clear and balanced, and which been approved by the Committee on Citizens' Freedom and Rights, Justice and Home Affairs of this Parliament, the Committee of Permanent Representatives of the Member States and the Commission itself. It is now the task of Parliament to deliver a completely independent opinion on the outcome of this work.
At this point, Mr President, I would like to express my most sincere thanks to the rapporteurs, Mr Cashman and the co-rapporteurs, Mrs Maij-Weggen and Mrs Hautala, Mr Watson, the Chairman and the members of the Committee on Citizens' Freedoms, for the work they have carried out over 15 or 16 months and for the receptive and tenacious attitude that they have shown.
I would also like to praise the efforts of the Swedish Presidency, and you yourself, Mrs Lejon and your whole team, which has tried successfully to reconcile differing points of view, which, as we know only too well, is not always an easy task, and for having made the draft regulation compatible with the various administrative procedures in the Member States.
As the rapporteurs stressed earlier, the draft regulation represents a major step forward compared to current practices and, as a result, it brings the Community system a step closer to the system used by the Member States that are the most advanced in the field of transparency. Naturally, ladies and gentlemen, the text is probably far from perfect. It is very likely that not everybody will be pleased with every aspect.
I heard Mrs Hautala use a symbolic expression earlier, involving Russian dolls. Mrs Hautala, I do not think that you will find Mr Solana if you open all the boxes. In my view, Mr Solana' s standing and personality are of a much higher level and far more important than your description of them earlier. It is true, however, that once you have started to open the boxes or the Russian dolls, and you notice that there is something inside, it will then be difficult to stop yourself. To this extent, the picture that you painted is probably fair and symbolic, on this point in any case.
Ladies and gentlemen, the Commission believes that this text does indeed strike a fair balance between the specific characteristics of each institution and the practices within the Member States. In this respect, it does, in all sincerity, represent the best possible compromise. The Commission, therefore, officially accepts all the amendments tabled today by the rapporteurs and which were approved on 25 April 2001 by the Committee on Citizens' Freedoms, chaired by Mr Watson. I hope that the European Parliament will also support the opinions and recommendations made by your rapporteurs, so that we can adopt this regulation and effectively implement it as soon as possible.
Mr President, ladies and gentlemen, the nature of the documents created and held by each institution, as well as the volume of the documents processed, does indeed reflect their specific characteristics and their roles, which are both different and complementary. Out of the three institutions, the Commission is by far the one which handles the largest amount of documents. The nature of these documents varies greatly, due to its variety of tasks, ranging from initiating legislation to acting as Guardian of the Treaties and guarantor of Community law and to ensuring respect for Community law. The Commission is, therefore, perfectly aware of the fact that the main responsibility for implementing the regulation on public access to documents will fall on its shoulders.
It is precisely because of this two-fold objective, which is, on the one hand, to ensure the public has the widest access to documents and, on the other hand, to ensure the respect of Community law, that the Commission has carefully considered which system to use with regard to the sensitive issue of infringement proceedings. The Commission wishes to state here in Parliament, and will also state to the Council, that, in a spirit of compromise and as proposed by the rapporteurs, Mr Cashman and Mrs Maij-Weggen in particular, the Commission can accept that infringement proceedings are not included in the derogations specified in the regulation, since it believes that this approach would not have an adverse effect on the fulfilment of its responsibilities in ensuring respect for Community law.
Ladies and gentlemen, I believe that, in implementing this regulation, we are doing the institutions and citizens of the European Union a good turn. I would like to assure you that the Commission is fully aware of the importance of this text and is committed to implementing it diligently and efficiently, not only because this is our duty, but because I am deeply convinced - and it is in this spirit that I myself worked alongside you and the Council Presidency from the moment Mr Prodi entrusted me with this task - that this text will considerably enhance the democratic legitimacy of the EU institutions.
Mr President, ladies and gentlemen and all those who have participated in this process, the European Parliament is about to vote on the proposal for a Regulation concerning public access to documents of the EU institutions. The proposal was prepared jointly by Parliament, the Council and the Commission within the framework of what has been termed tripartite collaboration. This new Regulation is a step towards a more open and more democratic EU in as much as the work of the bureaucrats is to be subject to public scrutiny.
The point of departure must be that all documents are to be accessible to the public.
Obviously, there are exceptions to this main rule, just as there are from the Swedish principle of public access to official records, but the number of exceptions has been significantly reduced in comparison with the original proposal and is now limited to what is absolutely necessary to protect mainly military and security interests, commercial secrets and information about the private lives of individuals. Every document must be examined on its own merits, and a new examination must take place in response to each new enquiry from the public.
A document may only be withheld if making it available would harm some aspect of the public interest. In previous proposals, it was enough that releasing a document might harm the public interest.
To make things easier for the general public, there must be a register listing all documents, and both the register and the documents must, as far as possible, be available on the Internet. These are some aspects of the progress that has been achieved in the course of the tough negotiations of recent months.
There are still critics of the compromise. They should consider that most EU countries do not have anything approaching the Swedish principle of public access to official records and that a number of these countries think that the issue is incomprehensible and its significance overrated. To vote against the proposal because 100 per cent of what was desired has not been achieved would be frivolous. Is it sensible to go hungry just because a three-course meal has not been offered?
The demand for the proposal to be overhauled before the European elections in 2004 is a prerequisite for public support. This will facilitate a subsequent improvement of the text in the event of political opposition, so that the electorate can influence the issue, partly by the way in which they vote.
The result that has been achieved has been presented as a victory for the Swedish Presidency and, because transparency has been a key issue for the Swedish Government, it would have been a clear failure on the Government' s part if it had had to hand it as a gift to the forthcoming Presidency. I should nonetheless like to add something to that picture - not take the victory away from the Swedish Presidency, but nonetheless supplement the picture. The Prime Minister, Mr Persson is known for being a proponent of the intergovernmental model, on the basis of which citizens exercise little control. A theoretical, but relevant, issue in connection with the debate on transparency is that of how the result would have looked on the basis of Mr Persson' s intergovernmental model. How much control would the public have exercised then? The Commission' s and the Council' s original proposal was completely unacceptable from the perspectives both of transparency and citizenship. The answer has been given: Parliament is the institution which has stood up for transparency and which it has been possible to use as a lever during the negotiations in the Council. Without Parliament' s hard fight for more transparency, and without the codecision procedure, no such commendable result would have been achieved.
I want to conclude by extending heartfelt gratitude to Mr Cashman, Mrs Maij-Weggen, Mr Watson, Mrs Hautala and Mrs Malmström, as well as to Commissioner Barnier, who has made a major contribution in the Commission, and, finally, to the committee secretariat.
Mr President, as shadow rapporteur, I should, on behalf of the Committee on Constitutional Affairs, first of all like to thank the rapporteurs for the high level of commitment they have shown in their bid to reach a compromise with the Council and Commission on the Regulation, which is informally referred to in the Netherlands as the "Euro-WOB" . Given the huge resistance on the part of a number of Member States, it was clear from the outset that the negotiations would be tough. Needless to say, I, like many MEPs, including Mr Cashman and Mrs Maij-Weggen, would have liked to see more disclosure on a number of scores in the proposal, but to many Member States, that appeared to be a bridge too far.
The compromise receives our unqualified support, as it represents in our eyes the result which is most viable. The agreement is a considerable improvement on the Commission proposal and on the existing regulations. For example, I was unable to consent to the far too extensive and exhaustive list of often vague reasons on the basis of which access to documents could be denied. But under heavy political pressure from both Parliament and a number of Member States, this list has been cut down considerably, with a ceiling put in place.
It is also very satisfying to see that Mr Solana' s rules of last summer, by means of which entire categories of documents were excluded from public access by definition, are being rescinded by the new disclosure regime.
It would also have been unacceptable to me if the European disclosure regime were to prejudice existing national legislation. Fortunately, that is not the case. Another bonus is that documents drafted in the preliminary phase of legislation and policy are now expressly made public.
At the same time, I regret that as a result of the heavy resistance of a number of Member States, among others, certain points were not included in the compromise. For example, I would have preferred it if confidential documents originating from third parties, such as NATO, or a Member State, were to fall entirely within the scope of the European disclosure regime. Instead, permission from the third party involved is now required for this.
Also, in my view, all documents should have been included in the public register, where now an exception is made for confidential documents. The European Parliament will need to closely monitor how the institutions involved will give substance to public access in their day-to-day practice. This is why I greatly value the annual report on the implementation of the disclosure regime. If in the evaluation in January 2004, it appears that the Regulation does not guarantee sufficient disclosure and that the percentage of sensitive documents is too high, then it is up to Parliament to do something about this.
Finally, I should like to say to those MEPs who wish to vote against the compromise that they cannot adopt a clean-hands policy in that way. The implications of rejecting the current compromise would be that the European citizens would remain deprived of a clear, European disclosure regime for the time being. The Swedish Presidency, in tandem with a number of Member States as well as Parliament, has bent over backwards to reach a compromise before 1 May. It very much remains to be seen whether the next presidencies will deal with this issue with just as much drive, and there is also the risk that further negotiations will not have a beneficial, but rather a detrimental, effect on the Regulation. That is why this is the right time for me to adopt this compromise.
Mr President, let there be no misunderstanding: the liberal group will be voting for the disclosure Regulation. If we compare the present situation with that of a year ago, we are definitely making progress. Last year, the European Commission had tabled a weak proposal, taking existing practice as a point of departure. That was not acceptable to us. Last summer, we also witnessed Mr Solana' s coup d' état, who, in one fell swoop, declared all documents under his remit to be secret. It is certainly thanks to Parliament' s persistent pressurising that there is now a better proposal before us, and I would like to congratulate both rapporteurs warmly on this. I am all the more pleased, because the liberal group has been closely involved in the negotiation process: firstly by tabling a number of amendments, also in the later stages, in order to keep the pressure on; secondly by supplying no less than three draftsmen of opinions and thirdly, as already mentioned, by the commitment of the liberal Committee Chairman, Mr Watson, in the final and deciding stage.
Mr President, we will be voting for the Regulation, but I will not make a song and dance about it. It is a fact that the compromise proposal still contains weak areas, such as the grounds for exception, the documents of third parties in Article 4, the secret documents of Article 9, and I could mention a few more, but the improvements definitely outweigh the weaknesses.
The proposal' s mainstay is disclosure, barring exceptions, and that is a huge step forward for the Brussels bureaucracy. In addition, we can identify a number of liberal touches in the compromise: the agencies in recital 8, the exceptions which do not apply in the event of a predominantly public interest in Article 4, the register of Article 9 and the annual report of each institution, listing refusals in Article 17.
All in all, I am keeping it low-key. This is not a story with a happy ending, but we accept the compromise because the best is the enemy of the good. Whoever now votes against, now that a compromise has been reached with the Swedish Presidency, will be wasting an opportunity, for as Mr Van den Berg stated a moment ago, other presidencies will not be prepared to go that far.
Mr President, tomorrow' s vote is not the end of the story, it is only the beginning. The European Commission' s evaluation in January 2004 will certainly need to lead to adjustments. The ELDR Group will make every effort to expose the weaknesses in the Regulation in the mean time, and to contribute to the improvement thereof. And our motto is: "Secrecy shows up the weakness of bad government, disclosure reveals the strength of sound government" .
Mr President, in the thick of euphoria, people who vote against the Regulation are immediately accused of adopting a clean-hands policy or eloping into fantasy, but my group has fundamental objections to a number of aspects in this proposal, and I refuse to sweep them under the carpet.
My group, the Group of the Greens/European Free Alliance, accepts that there are exceptions to disclosure. For example, a European defence policy could yield certain operational information which does not belong on the streets. But all documents must be recorded in the register, and it must be possible to test exceptions against strict criteria, in the last instance by the Court of Justice. That may be the procedure for normal documents, but unfortunately, special treatment has been agreed upon for potentially too large a group of special, sensitive documents, and I hear very little about this. The documents which are rubberstamped as "sensitive" are identified by a select group of officials within the institutions themselves. It is not necessary to include sensitive documents in the register, and the Court of Justice cannot verify whether this decision is justified. Should a clever citizen find out that the document exists after all, the same officials will decide on the application. And to cap it all, with regard to documents which do contribute to the decision-making process of European policy but which originate from outside, the author has a veto regarding both the inclusion in the register and the disclosure of the document. The Court too has to accept this veto.
Sensitive documents constitute a black hole in this agreement on disclosure of information, and the right to information simply becomes an act of goodwill.
Mr President, there is quite a gap between the euphoria expressed by some today and the view expressed by others, to the effect that this is a compromise balanced on a knife edge. If any way of characterising this result is to be found, then this is probably the most honest.
The process concerning transparency and public access to documents has, of course, been conducted for a long time behind hermetically sealed doors. This is in itself a major problem because, in tackling such an essential area as public access to, and scrutiny of, documents - which is fundamental to our having democratically active citizens able to influence the decision-making process - it is crucial to involve people, partly in the debate as to how the rules are to be designed, and perhaps, in addition, to go so far as to listen to some of people' s objections.
I think we have a result which, in some respects, can be lived with, which in other respects is good but which, on a number of points, is unfortunately a retrograde step in relation to the current situation which is, of course, the result partly of a number of rules, partly of the practice of the courts and partly of intervention by the ombudsman. One of the areas in which, in my view, there is a major problem is that of internal documents which are not clearly defined in this proposal and which can be kept secret if it is thought that publication will have a decisive influence on the decision-making process. All right, but is that not precisely what transparency is all about - enabling people to have a decisive influence on the decision-making process? I think it is a problem that Member States can demand that documents be classified and, in addition, decline to register them at all, without there being clear rules as to when and why the Solana documents, as they are called, are not generally exempt, but that the rules governing what may be exempt are so loose as to be largely meaningless. There is, of course, no doubt about the fact that these rules will be of decisive importance to the rules in all member States, but large parts of the rapporteurs' presentation have been vague and it has been very difficult to get clear information about the whys and wherefores. I doubt if there is a single document that cannot be accessed under the current rules but which it will be possible to access under the rules now being discussed. I doubt if it will be possible to extract so much as one more document from the EU system than it is possible to extract today.
I think the European Parliament has played a difficult role in this, and I think it is also transparently obvious that the European Parliament' s own interests have, from time to time, unfortunately overshadowed the public' s interests. By far the best thing about this proposal is that we nonetheless have a chance to look at the rules again in 2004, and I think we have some detailed and substantial work to do before then.
Public access to documents is, of course, the very stuff of democracy. Control, public scrutiny and democracy are different sides of the same issue and, against that background, I essentially agree with the criticism forwarded to all my fellow MEPs from five distinctive organisations. The conclusion is that this proposal is really worse than nothing. Many aspects of the rules concerning sensitive documents are absurd, and administering these exceptions is a bit like selling elastic by the metre, as a Danish humorist once put it. It in any case requires a firm character and a significantly more democratic turn of mind and basic attitude than that which the Commission and the other institutions of the EU are used to exhibiting.
Article 5 undoubtedly involves a deterioration in the current rules governing public access to, and scrutiny of, public documents as practised, for example, in the Scandinavian countries. Moreover, there is another thing which really surprises me, in addition to my fellow MEPs failure to understand the reality of the situation and to the praise forthcoming from the large political groups. It is a source of surprise that not one person has raised the question of whether what has taken place is in accordance with the Treaty. These negotiations have taken place in the strictest confidence, with all the small groups excluded. The negotiations have been conducted by my fellow MEPs, Mr Cashman and Mrs Maij-Weggen, and by the brilliant chairman of the Committee on Legal Affairs and the Internal Market, Mr Watson, from the Group of the European Liberal, Democrat and Reform Party. The major groups have gone through this process without the rest of us being involved at all in these negotiations. All we can do is vote for or against. This, I would point out, contravenes the basic rules of the Treaty which presuppose that there are three independent institutions which play their part. There are also rules relating to the conciliation procedure and so on, which ensure that the small groups are heard. What we are concerned with here, moreover, is a matter concerning public access to documents. It is quite simply a farce in terms of democracy.
Mr President, ladies and gentlemen, I wish to congratulate the Swedish Presidency and the rapporteur on their initiative. It seems to me that transparency quite rightly has a special place in the Nordic legal world, and transparency should also occupy a special place in the institutions of the European Union. I hope that we will go further than this expression of intent, this declaration, and that in future unlimited access to documents will be guaranteed.
Democracy and the need to bring the Union closer to its citizens are always associated with the transparency of political decision making. It is not just the European public that has in the past complained - quite rightly in my view - about making policy behind closed doors. I too would have preferred a more far-reaching compromise. However, I think that for the time being we must be satisfied with what has been achieved.
As the representative of the European public, Parliament has a duty to ensure that this regulation is strictly adhered to. In one or two years' time we will be able to review whether this regulation has really been a success.
Mr President, Madam President-in-Office, Commissioner, ladies and gentlemen, at the beginning of the negotiations on the proposal for a regulation on public access to documents of the European Parliament, the Council and the Commission, the Committee on Budgets considered an opinion on this which I myself drafted.
I would like to reiterate the basic principles of that opinion, which are still valid today. We highlighted three main points, the first of these being transparency and openness, which are a fundamental requirement for any system of democratic control. These principles require an administration to be legitimate, efficient, responsible and meaningful for the public. Furthermore, they provide protection against arbitrary actions and the abuse of power. In addition, they contribute to the exposure, punishment and prevention of irregularities and fraud, phenomena that the Commission in particular has been very much subject to in the past.
The second main point is the statement that documents produced by the institutions should be made public as a matter of principle. Any necessary exceptions to this principle should be justified. This has now been firmly established. Furthermore, I believed at that time that it was not appropriate to draw up an extensive catalogue listing existing legal provisions, which would only lead to doubts and disputes.
The third main point is the public's desire for their rights to be respected in practice by guaranteeing the existence of an accessible registry, as is being requested now, and also, by means of the Internet, to respond swiftly to requests for documents and to justify any refusal of such a request, and last but not least to use the language of the applicant. I would also like to see a coordinating body facilitating all this. We shall see how this works in practice.
I am pleased to see that the basic requirements have been established, even if not in full as yet. That can be covered in the revised version. I also believe that the framework agreement should be revised to bring it in line with the requests we have made about openness and relations between the institutions.
Mr President, I want to begin by thanking both rapporteurs, and I also want to thank the Commission, the Presidency and the Council for the constructive work they have done.
The first question one might ask oneself is whether, in Parliament' s view, this is the best proposal that can be achieved. The answer is no. There are details in this document about which we have reservations and which we could wish were better. That applies, for example, to the issues surrounding documents of a sensitive nature. Reservations might also be entertained about the way in which the process has been conducted and about the fact that it has sometimes been conducted behind closed doors, as has been the case, on the whole, where the conciliation procedure is concerned. Even though discussions have taken place, the procedure is not especially open.
The second question we must ask ourselves is whether this proposal constitutes progress, or even considerable progress, in relation to the situation we have at present. My answer is an unqualified yes. It constitutes substantial progress in relation to the present situation. I really cannot understand those who say that it is a retrograde step. Is it not progress that all incoming documents are now to be made public, as is not of course the case at present? Is it not progress that, in principle, all documents will have to be registered in a way that they are not at present? Is it not progress that the secrecy rules which we have, which we recognise must exist and which exist in all those countries which have made the most progress of all in this area, are relatively few in number and, moreover, quite out in the open? The answer is an unqualified yes.
Furthermore, an individual requiring access to a document will only have to wait for a short period of time while the matter is administered. Documents must be more readily available on the Internet, and the administration period must be a maximum of fifteen days, meaning that the process is relatively quick. If the individual is not satisfied with the result, there must be a right to appeal and have the decision reviewed. That, if anything, surely constitutes progress. Moreover, the national rules must apply in those countries which have better legislation than that now being proposed. The proposal is not, therefore, a retrograde step for those countries which have more open legislation.
All this does constitute substantial progress. It would therefore seem very odd if this Parliament were to vote against a proposal just because it does not go the whole hog, for we are nearly there and have the opportunity to carry out an annual audit. Moreover, a review will take place in a few years' time. It is quite clear that we in Parliament must vote in favour of this proposal. People want the institutions to be more open. This proposal constitutes a clear improvement when it comes to transparency and, in addition, to democratic administration within the EU.
Mr President, I would like to congratulate the rapporteurs, Mr Cashman and Mrs Maij-Weggen without whose drive, determination and doggedness, this would not have been possible. I would like too to thank the rapporteurs of other committees for their considerable contribution. If the House approves this tomorrow, credit will be due to all of those, including Mrs Hautala, who helped in the process.
This proposed new regulation is an important milestone on the road to abolishing unnecessary secrecy in government. Other speakers have outlined its direct benefits to the citizen, but to me tomorrow's vote must mark the beginning of a change in the culture of the European institutions from secrecy to openness. Many of us would have liked wider rights and fewer exceptions. Some argued that delay would give us a better deal, but the overwhelming majority on my committee decided not to make the best the enemy of the good, believing that this proposed regulation gives us a framework for progress.
The European Parliament must now be vigilant in making sure the law is put into practice. Some external critics have attacked us for not insisting on the naked civil servant. These proposals allow public officials a fig-leaf, but little more.
I would like to thank the Presidency-in-Office, in particular, Ambassador Lund, for their willingness to grapple with this issue, to respect the deadline set by the treaties and to build a majority in Council. It is fitting that freedom of information legislation should be adopted under the presidency of a Member State which has long standing rights for citizens in this area, thanks to the farsightedness of an eminent former legislator, Mr Chydenius. Commissioner Barnier deserves the gratitude of the House for his work in the Commission.
In conclusion, it is said that only three legislatures in the world make their decisions entirely behind closed doors: one is in Havana, one is in Pyongyang, and the third is the Council of Ministers in Brussels.
We may not have broken down the doors, we may not have allowed in the TV cameras as the Swedish government once wanted, but we will shine the searchlight of public opinion into the darker corners of decision-making, in the Council, in the Commission and here in our own House.
Mr President, it should be a day for rejoicing when the European Parliament votes on EU rules on transparency and access to documents, but there are also too many flies in the ointment. The reason for this lies in the wording concerning documents of a sensitive nature. This makes it possible in future to classify not only sensitive military documents as secret, but also more general documents concerning security and perhaps other policy areas too. The wording concerning sensitive documents is too general and too vague.
When, subsequently, it is a matter of which documents are to be classified as secret in a Member State such as Sweden, is it not the Commission which will in future decide this? In that case, it is a substantial infringement of the Swedish constitution.
What is more, I agree with what has been said about the procedure itself, namely that it is extremely difficult to understand how, as part of an informal process I would characterise as very dubious, the negotiations concerning such a sensitive and important subject could have taken place between the committee, the Council and the Commission but not been subject to scrutiny by ordinary Members of Parliament and the general public.
Mr President, transparency and the right to study the contents of documents are central elements of a living democracy, but the proposal on which we are now to adopt a position and which concerns access to EU documents is a disappointment. In some areas, it is downright worse than the EU' s existing practice. Moreover, the very negotiations concerning the proposal have been a display of lack of transparency. The normal parliamentary process has been set aside, and significant parts of Parliament, including our group, have been excluded from influence.
Respect for national rules on transparency is not guaranteed by the proposal. National rules are subordinate to an EU Regulation. Paragraph 14 of this Regulation also specifies that the Member States must be loyal to the contents of the Regulation. Furthermore, Article 5 states that, in cases which are not clear, Member States must ask the EU' s institutions for guidance in order to decide if EU documents are to be handed over. Nor is it the case that the Swedish principle of public access to official records is guaranteed by this proposal. On the contrary, it is the EU' s Court of Justice which has the power to decide in the event of conflicts arising in this area.
There are extensive and partially unclear exemptions from the rules concerning access to documents. Whole areas such as security policy, internal documents and documents from the Member States are exempt in practice. What are called 'sensitive documents' do not even need to be shown in the registers. These exemptions substantially undermine the improvements made by the proposal, for example the demands for registers, time limits and access to electronic documents.
The European Parliament' s access to classified documents has also been dealt with in these negotiations, at the same time as the public' s right of access to documents. It is an unfortunate confusion of different issues which ought not to have happened.
I cannot see how the advantages of this proposal significantly outweigh the disadvantages. This is not the time to conclude this work, for it is not complete. The conciliation ought to continue as normal.
Mr President, I cannot support the new rules concerning transparency because they impose a common limit upon transparency and open the way to directly retrograde steps. Documents which are at present in the public domain may be classified tomorrow. Documents which may at present be made available in Copenhagen or Stockholm may tomorrow be classified throughout the EU.
At present, we in practice operate with common minimum rules governing transparency. It is possible for those countries that wish to do so to go further. The EU Regulation makes the rules the same in every country. That is good for consistency but bad for transparency. The Member States will now be obliged to conform to the common rules and consult the EU authorities before they make documents available. We are now to be given common maximum rules on transparency. Just look at recitals 9a and 12, which exclude better national legislation, and Article 4a of the Regulation in which the Member States are obliged to consult the EU. See also recital 5a concerning the actual decision-making process, recital 7 concerning countries' right to classify documents, recital 9 concerning personal information which, for example, makes it more difficult to know who sits on the 1 500 committees, and Article 6a, Paragraph 3 which excludes sensitive information from the registers. See the text on euobserver.com, if you do not have it in your briefcases.
Transparency and the new ceiling are accompanied by a new procedure in which three opponents of transparency such as France, Spain and Germany are able to block progress on transparency, even if the whole of the European Parliament and twelve national parliaments are in agreement concerning a little more transparency. At present, progress can be made by means of pressure from the ombudsman, decisions by the Court of Justice or a simple majority in the Council of Ministers, that is to say eight out of fifteen countries. From tomorrow, any progress will require 62 out of 87 votes in the Council, and the Court of Justice and the countries in favour of transparency will not be able to help us obtain clear rules in the Regulation. It would be in the greater interests of transparency if we were to defer the decision today and see how the Council and the Commission are to interpret the new rules. The various forms of progress have, of course, been decided upon ...
(The President cut the speaker off)
Mr President, Commissioner, ladies and gentlemen, many of us have recently had difficult personal experiences of how hard it is to obtain certain documents. That needs to be stressed here today. However, I shall be pleased if this regulation means we can ensure that not just Members of the European Parliament, but all citizens of the European Union are given real access to all documents. I hope at least that we as Members will derive some benefit from this. If the transparency called for in this regulation actually becomes a principle of the institutions of the European Union, then we will have taken a great step forward.
If there are now to be some exceptions to this, then I regard that as positive. It is positive that there are only a few exceptions, but it is also positive that these few exceptions exist. I say that because the few exceptions exist for reasons of security and in order to protect the right to privacy. That is important in this context, because it means we have achieved something - we have managed to strike a balance between total openness and transparency on the one hand and the security interests of the Union and its citizens and protection of the right to privacy on the other.
Anyone who is against secrecy being observed in these few exceptional cases has to be against the security interests of the European Union and also against protection of the right to privacy. So we should maintain this balance here and certainly not abandon it.
As I see it, what has not yet been decided is how the register will subsequently be designed and how the actual process of access will be arranged. One wise fellow Member mentioned in today's debate that there are two ways of treating people as stupid - one is to withhold information from them, which, thank goodness, has now been overcome, and the other is to flood them with unstructured information. Both of these are bad and we do not want either. That is why we are calling for the setting up of a structured register which is easy to understand and which also takes into account the need for genuine transparency.
In conclusion, I hope that this regulation will actually lead to a new approach in the institutions of the European Union, so that it is not just a question of committing words to paper without overcoming the existing difficulties that we are all aware of. There must be a genuine guarantee that there will be a review after a relatively short time. We need a review in 2004 to highlight any shortcomings in what appears to be a very positive system, and, should it be necessary, to take further steps to ensure that the principle to which we are pledging ourselves - the transparency of the institutions of the European Union - really is thoroughly implemented.
I would like to congratulate everyone who has worked on this report and been involved in this outcome.
Mr President, Madam President-in-Office of the Council, I would like to know what is going on, please. You talk about a crowning achievement, a historical decision, a milestone. It reminds me of Faust - Gretchen would have liked to record this day. State Watch, which is what this is about, the European Federation of Journalists, and so on say that rather than enshrining the rights of citizens, it undermines what we have been discussing today and will be voting on. It says that the current code enshrines the rights of Member States, albeit in different form. If I interpret this, it reminds me of Goethe, of Faust, again: "I hear the message well, but I have little faith." Maybe an attempt is being made to find a compromise position, perhaps today is not such a historical day. But receiving the EU's proposal here is rather like getting to see a new car. "Now you can have a look!" they tell us. We certainly will.
It is not long since the European transparency initiative was launched, an initiative taken so as to provide as many of Europe's citizens as possible with access to as many documents as possible, including those relating to Council meetings. Will we now get to see what documents really exist and which ones are sensitive? What does sensitivity mean? We are all very sensitive. How will you interpret sensitivity? Will you tell us that we can look at the car, but the motor is sensitive, the seat is sensitive and the steering wheel is sensitive? Or will we get there and see the whole car? I believe that there is room for optimism when you look at the example of the United States. It took decades until the Freedom of Information Act was passed, and even they started off by just having a first look at the car. But I hope that the Presidency and their successors will not come to us in future and complain about money, and say that it is too expensive if we ask for detailed information. There is money available for that. In the USA, the Freedom of Information Act costs USD 40 million every year. The bill for the American Government's public relations is USD 1.5 billion.
I share the opinion of our rapporteur, Mr Cashman, who is to be congratulated. He says that this is something that will develop by itself. We are relying on it developing by itself up to 2004. I believe that we should not be holier-than-thou about this, but that we should make a start here in this House when it comes to transparency.
Mr President, when the present Commission took office in the autumn of 1999, all the Commissioners promised that it would be a case of turning over a new leaf. In future, the work would be driven by transparency and public scrutiny, and the mistakes of the Santer Commission would not be repeated. A very great deal of the general debate in 1999 was about transparency and public scrutiny. Quite a few of us voted for making the EU more open. Openness and public access to official records are necessary elements of a democratic and efficient administration, and if people can follow the decision-making process in the EU' s machinery, then there will also be an increase in confidence. We also know that there is a crystal-clear connection between a high level of transparency and a low level of corruption in an administration.
The Regulation we are voting on tomorrow is a compromise between Parliament and countries in the Council of Ministers which are sympathetic towards transparency. It is a step forwards in many ways. It provides the people of Europe with unifying legislation concerning the way in which they are to obtain access to documents. It lays down important principles, a fact which quite a few of my fellow MEPs have touched upon.
However, we Liberals are also sorry to see that it is deficient in a great many ways. It contains a rather ambiguous clause concerning what are called sensitive documents that are to be dealt with under a separate system. This is an unfortunate rule which may be interpreted arbitrarily.
What is more, there is a certain lack of clarity as to how the Regulation would apply in relation to national law if conflicts were to arise. In some Member States, including Sweden and the Netherlands, there are more far-reaching rules governing access to documents. In Sweden, the tradition of transparency goes back to my fellow Liberal Party member, Anders Chydenius in 1766. What happens if a document is secret in Brussels but in the public domain in Stockholm? The Government and Swedish Prime Minister have said that, in a case like that, Swedish law applies, but can that be relied upon?
The Presidency bears considerable responsibility, namely to ensure both that Dutch legislation and, above all, the Swedish Constitution are not undermined and that no self-censorship is practised by Swedish authorities either.
There is, of course, an obvious fear in the Commission and certain Member States that people will be given too much information. Those of us who believe in transparency must constantly fight to demonstrate that the opposite is the case. Public scrutiny is not dangerous. Rather, it is democratic and efficient.
The Liberal Group views this Regulation as a compromise involving a certain amount of progress but also containing certain shortcomings. We shall vote in favour of it tomorrow as a first step on the long journey ahead of us in terms of opening the institutions of the EU up to the people. Further efforts are required in this regard, and we shall test the limits of the legislation. We shall also take the lead in establishing still better rules in a couple of years' time for, in spite of everything, transparency has the future on its side.
Mr President, when the tsars were in power in Russia the country had a common legal system. The monarchy did not govern the country by laws, however, but by exceptions to them. The principle which prevailed in tsarist Russia now holds true for the system of public access to European Union documents. The documents are publicly available, but their secrecy is assured by derogations.
The documents pertaining to the common foreign and security policy are better kept secrets in the EU than Freemasons' rituals, and the Worshipful Master of the EU Lodge is NATO. It has a monopoly over EU documents but has no connection with democracy. A culture of secrecy has been built into the EU, one that Parliament also helps to support.
Last summer, a majority in Parliament approved a framework agreement with the Commission on the subject of public access to documents, one that places the various Members of the European Parliament in unequal positions. As a result, more than twenty Members brought an action against Parliament and the Commission for infringement of basic provisions in the Court of First Instance in Luxembourg. I wish to express my regrets to my Swedish fellow Members, but this wretched compromise has to be rejected.
Mr President, we have managed to complete a compromise text on which the Council, Commission and negotiators of Parliament agreed just within the time limit.
It is encouraging to see that Parliament is managing to leave its mark on an increasing number of negotiation procedures of this kind. But I am not thrilled with the end result. The procedures are not particularly wonderful. I do not welcome the secret negotiations, as a result of which the small groups and interest groupings have hardly been able to play a role at all.
We are now being confronted with a text whose adagio is in fact "like it or lump it" . We are having to 'like' a great deal in terms of content, especially the classification of confidential documents represents quite a big step backwards for Parliament. Many phrases are so vague that they could be interpreted in any which way in practice. For example, the claim by the rapporteurs that the national disclosure regulations have been safeguarded springs to mind. If that is the case, why has a section dedicated solely to this subject been deleted from the text of the Regulation?
On the other hand, it was too much to expect that a regulation on access to documents, with which only a few Member States were familiar, could be made applicable in its entirety to the whole Union. The southern Member States do not have such regulations, so we cannot blame them for showing signs of cold feet.
It is utopian to believe that we will always reach the ideal policy at European level. The range of opinions on the desired transparency is unfortunately too wide for that to happen. At European level too, we increasingly notice that certain limits are reached in the Member States. The most achievable result is then a compromise which, in fact, satisfies nobody. This is a reality which we must accept. In the European Union, we must accept the Member States' own backgrounds and cultures, even if this does not always suit us.
Firstly, I offer my congratulations to the rapporteur Michael Cashman, his co-rapporteurs, the whole of the Civil Liberties Committee and the Swedish Presidency, who have been so vital in getting us to where we are today. Let me be clear. This report does not go as far as I would like. For that matter, it does not go as far as some of the pioneers in this area, in some of the NGOs, would like, like Tony Bunyan of Statewatch. It does not go as far as I hoped, but it does go further than I expected, as Parliament and the Swedish Presidency dragged the Commission and Council far closer to our position than they ever expected to be.
To accept what is offered here is to take a window of opportunity that is not guaranteed to remain open indefinitely. We recognise that some documents should and must remain confidential and classified, but what must not happen is that legitimate reasons of security, public safety and public protection are used to hide the merely embarrassing and misjudged. We welcome in particular the annual report that will detail the number of documents not listed from each institution, which will hopefully stop institutional creep from taking place, as year after year they add further and further categories of documents that will remain secret. We welcome the assumption of access and hope it proves just that.
These processes will increase transparency, improve accountability and give citizens rights to access documents. It does not give us freedom of information, but merely freer information. The latter, however, is a goal well worth achieving. The annual reports and the promised follow-up report in January 2004 may well prove that this report, this agreement, is not the beginning of the end but the end of the beginning. As my friend Hans-Peter Martin said, it took decades for the Freedom of Information Act to become law. Nevertheless, it is a political pleasure to be here.
Mr President, Minister, when all is said and done, it is a question of the meaning of words and of our really intending what is stated in Article 4 of the Regulation, namely that access to a document currently being dealt with will only be refused if such access would significantly undermine certain interests. The aim is, in fact, to achieve transparency, and we are striving to make this transparency as fully effective as possible.
Ladies and gentlemen, this is about our believing in the words we write. I would call upon everyone who has contributed to the decision to ensure that the words are given their intended meaning. Otherwise, people will become even more mistrustful.
We have achieved a compromise and made certain gains. I am extremely pleased that we have succeeded in introducing more good administrative procedures for the handling of documents than I had believed we would. It is also important that the exceptions are more limited than those proposed by the Commission. It is interesting to see what was dispensed with. What was also interesting was today' s statement from Commissioner Barnier to the effect that the infringement proceedings must be public, which means that we are entering a new era in the European Union. Citizens will be able to monitor the Commission' s activity in a completely new way.
Many images have been used today. I agree with Mr Watson - without whom we should not have come so far - that we have obtained a powerful searchlight to use on documents, instead of the pocket torch we had previously. We have acquired a powerful tool. The Group of the European Liberal, Democrat and Reform Party will use that tool in the way cited by my colleagues and, in this, we are counting upon the help of the ombudsman.
There are shortcomings, but they are not as serious as our opponents maintain. We must respect the meaning of the words. We must also make sure that the Commission stops misusing the protection of personal data, something which has recently happened again.
It is now a question of going further, beyond what emerges from the reports about what has happened. It is about freedom of expression for employees and about ensuring that future discussion of the EU deals with transparency in a broader perspective, for transparency must apply to all the institutions and involve more than making documents publicly available.
Mr President, Parliament is taking an important step today on the road towards the greater transparency which we have been talking about for so many years. The new rules are a stage in the cultural revolution that is needed if the EU is to develop into a modern, efficient and democratic form of cooperation which citizens in fact have confidence in. What we have here are marked improvements.
As a starting point, all documents, including internal documents, are included, and they must be registered. The exceptions to this rule are few but well-founded, and the rules governing the lodging of complaints have been tightened up on. Many here today have criticised the present compromise, and in the case of a compromise there will always be something to criticise. This must not, however, overshadow the fact that this is a good compromise in which the EU is setting a standard for transparency unknown in many of the EU' s Member States. Transparency does not come about through legislation alone, however. It also depends upon a culture of transparency. Transparency ought not to be perceived as an inconvenience for the administration. Transparency is an advantage, not only for democracy but also for the authorities to which it extends.
Today, I want to call upon the Commission to take the spirit of this proposal seriously, not only the wording of the Regulation but also the recitals. The Commission should forget the lack of public access that characterised its first proposal and straightforwardly adopt the new proposal and the new spirit. The Commission has a big responsibility for ensuring that those who at present maintain that the new rules are no better than the existing rules are proved wrong. In three years' time, practical experience must constitute a sufficient argument, and this is what we shall spend the next three years acquiring. We must see how the new rules work. We must make sure that countries which are sceptical come to see for themselves that transparency is beneficial to democracy.
Mr President, first of all, I want to congratulate Mr Cashman, Mrs Maij-Weggen and Mr Watson. When a conciliation is entered into, not everything that may be wished for is obtained. Such is life. The proposed compromise is assessed and a judgement arrived at as to whether, despite its shortcomings, it is better than nothing. A decision for or against is then made. That is because there are no other possibilities when no further progress can be made at the negotiating table.
The compromise reached in the negotiations concerning public access to EU documents is in no way what I would have wished for at the start of the negotiations, and it contains weaknesses, as has already been pointed out. For example, there are too many exceptions and too much uncertainty concerning the exceptions that are to apply. However, it is the first step in the right direction, and it means that, in a few years' time, we can take the next step. Above all, it reflects the EU' s desire for greater transparency. I can well understand why the compromise has been called a victory for the willingness to negotiate. The Commission' s proposal was far from what we in the Group of the European Liberal, Democrat and Reform Party had looked forward to and far from what we in the Nordic countries might have wished for.
We in the Nordic countries have good traditions of administrative transparency and, naturally enough, we took these as our point of departure. Over and against us, there was a long list of countries which do not have the same traditions, countries in which public access to official documents is scarcely known, countries in which there is no legislation in this area at all. In other words, our points of view were worlds apart. We Danes have a special love-hate relationship with our Swedish neighbours. We often find them self-satisfied and overly correct, but as a rule we are, of course, just envious. When it comes to administrative transparency, every country, including Denmark, has a lot to learn from the Swedes. We therefore have fewer reservations about voting in favour of the compromise when we see that Swedish colleagues in our group, together with the Swedish Presidency, are able to recommend a vote in favour. We shall carefully monitor the implementation of the result that has now been achieved.
Mr President, as I had half a minute left over from my previous speaking time, which I usually do not use up, I would like to use that time to make a few observations. Mrs Kessler might want to do the same at the end. I must say that I was greatly perturbed by Mrs Frahm' s intervention, because she claimed that the proposals represent quite a step backwards, and that is simply not true. Maybe we need to have a one-to-one on this, but I think that you cannot make a claim about this proposal which simply bears no relation to reality. I do believe that we must be extremely careful that the small delegations do not feel excluded. All rapporteurs were from the largest and larger delegations, and we might need to consider how we could also involve the smaller delegations in those activities more in future.
Finally, I must say that, in my opinion, Mrs Hautala' s example of those Russian dolls was not all that appropriate. If there is one country which is currently showing how to ruin disclosure, then it is surely Russia with the media campaigns which are taking place there at the moment.
Mr President, my last observation relates to the fact that the debates show up the cultural differences. Hardly any representatives from southern European countries have spoken. You are southern European, and Mr Barnier is French, but that was it. Let us hope that this debate also strikes home with our southern European MEPs, for those countries might need public transparency more than anyone else.
The President is not authorised to reply to the allusion as to whether or not there are Members from the South present.
I rise because a damaging accusation was made that somehow we have violated the treaties by excluding smaller groups from discussions and negotiations and it is extremely important to correct this. The debate and vote on the first draft report was held on 16 November 2000. The rapporteurs were given a clear mandate by Parliament for discussion with the Council. The European Parliament's Conference of Presidents also gave their clear political support. The mandate given under Rule 69 of the Rules of Procedure was, and I quote, "to table amendments seeking to reach a compromise", in order to adopt the Regulation in a single reading and within the date set in the Treaty to implement Article 255.
The series of trialogue meetings, discussions between the Council, the Commission and Parliament, took place from January to March 2001. All, and I repeat all, the various versions of the compromise amendments were discussed in the LIBE Committee and following the trialogue meetings. The process has been considerably more transparent than the conciliation process and these compromise amendments were agreed on 25 April in the LIBE Committee. At no time has any group, or any individual, been prevented from putting down amendments to put their influence into the procedure. Things move on. This Union has moved on. Post Nice, we have a security policy. It is right that we operate properly and responsibly.
Thank you very much, Mr Cashman.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Welcome
On the occasion of the debate that is about to take place, it is my honour to welcome the presence in the diplomatic gallery of an important delegation from the National Assembly of the FYROM, made up of Mr Tomislav Stojanovski and Mr Iljaz Halimi, Vice-Presidents of the National Assembly, Mr Slobodan Kosev, President of the inter-parliamentary delegation with our Parliament and Mr Nano Ruzin, member of the National Assembly.
Allow me to remind you that Mr Stojan Andov, President of the National Assembly, travelled to Strasbourg during our March part-session in order to inform the Conference of Presidents about the situation in Macedonia, and that in Strasbourg we are going to receive Mr Boris Trajkovski, President of the Former Yugoslav Republic of Macedonia, in Parliament on Wednesday 13 June 2001.
EU/FYROM Agreement
The next item is the debate on the recommendation (A5-0132/2001) by Mr Swoboda, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council and Commission decision on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Former Yugoslav Republic of Macedonia, of the other part.
. (DE) Mr President, ladies and gentlemen, particularly those of you from the Former Yugoslav Republic of Macedonia, tomorrow's decision on the first Stabilisation and Association Agreement with a Balkan country is also a big step for the European Parliament towards integrating the Balkan region into the European Union, especially as regards Macedonia's membership. It is not by chance that Macedonia is the first country we are signing an agreement of this kind with. Ever since it was created, this country has been extremely cooperative and constructive towards its neighbours and consequently also towards the European Union. All governments have endeavoured to give minorities, especially the large Albanian minority, a share of social and political power. This has certainly not happened without various debates and problems. Furthermore, the international community, including this Parliament, have helped to meet some of the compelling needs of the Albanian population, particularly in the area of higher education, not least by establishing the University of Tetovo.
However, I can understand that the Albanian population in Macedonia does not think that this sequence of events is enough. But what I cannot understand and will not accept - and what none of us should accept - is that extremists and terrorists should use those aspirations that have not yet been met as an excuse for attacks and for murder.
We must resolutely condemn these methods of achieving political objectives, which are totally inappropriate in a democracy. In a democracy, no one should bring bombs and murder to the negotiating table. Violence and terror tactics should not be rewarded. It is, of course, necessary to build on what those in positions of political power, and not least the current government and President, have achieved since Macedonia's independence in terms of integrating minorities, by taking further steps so as not to jeopardise the internal stability of this country. The Albanian minority is certainly a special case because of its size, but this should not result in further discrimination against smaller minorities. Greater recognition of the Albanian language and a gradual but qualitatively justifiable and comprehensible increase in the share of teachers, judges, police officers and administrative officials is certainly called for.
Some of the provisions of the constitution have also been called into doubt. I do not want to give any advice here as to whether and how the constitution should be amended. But after all the positive and negative experience with emphasising the ethnic question, the inalienable individual and personal rights of every person, that is of every single citizen of Macedonia, should be the top priority, with special arrangements for ethnic reasons being accorded a lower priority. As I see it, we in the European Union should not be promoting or supporting any division of this society along ethnic lines.
A newly shaped and improved relationship between the Slavic Macedonian majority and the Albanian minority is dependent on a greater desire for tolerance and acceptance on both sides, and also on integration and solidarity. I say this because segregation and mere cool coexistence under a very shaky roof are not the ideal conditions for developing a joint state. Alongside the need for regional cooperation and free movement across borders it is also important to shape the joint state of Macedonia.
During my many visits to the Balkans, generally together with Doris Pack, I have scarcely met anyone who dreams of a Greater Albania. However, the Albanian population of Macedonia, who belong to a people which is represented in several different states, needs to be particularly sensitive in how it takes account of doubts and fears about this idea. What is more, the political leaders of this society should not cave in under threats from extremists and terrorists. Furthermore, I believe that all Macedonian politicians should work - and work together - on solving the country's urgent economic and social problems, because unemployment, poverty and poor prospects, particularly amongst the young, always make young people easy victims of the lure of extremism. The agreement that we are to decide upon tomorrow will particularly help to solve the economic and social problems of this country.
Extremists will not bring Macedonia closer to Europe - just the opposite. That would not help anyone except the extremists themselves. In view of the most recent events I would like to say, however, that the same applies to the counter-violence that is already becoming apparent, and which also benefits no one but extremists.
I would like to call upon all responsible politicians in Macedonia to summon up sufficient courage to implement the necessary reforms. But I would also particularly like to thank the representatives of the European Union, Javier Solana, Chris Patten, and the Commission representative in Skopje for their commitment. Macedonia can solve its current problems by working with the European Union and in return we can certainly find better solutions to the problems of this region by working with Macedonia. On that note, I wish every success not only to the agreement but also to Macedonia itself in tackling this difficult task.
(Applause)
Mr President, ladies and gentlemen, I could actually say that Johannes Swoboda has said it all. I could say exactly that. However, perhaps I can highlight some slightly different points. The speed with which we are acting is also due to the fact that we simply want to show that Parliament is backing this country, Macedonia, and we also want to help it to overcome the current crisis as quickly as possible. Of course we are also pleased that in Macedonia this House has totally subscribed to the European ideal and given its assent to this agreement. This demonstrates whom Parliament has decided in favour of.
However, we must also make it clear in Macedonia that this Union is a Union of values. We do not always observe them all, but these values include a high level of tolerance, a high level of respect for others and a great commitment to protecting minorities. That is why I believe that in Macedonia it is necessary to work together, across party political lines, taking account of this tolerance threshold. We need to fight together against criminality. I deeply regret, in particular, the death of four Macedonian soldiers in the last few days. So we need to fight together against criminals and agitators. Everyone should distance themselves from these actions and condemn them, work towards a climate of tolerance, and do everything to promote it, in all the media as well as in the Macedonian Parliament and in Macedonian society.
Albanian terrorism must be condemned, but Slav-Macedonian nationalism is not an appropriate response to it. I think Johannes Swoboda said that too, but perhaps he did not say it as emphatically as I have done. Reason must make its entry on the Macedonian stage and that is why I believe it is the duty of all politicians to sweep aside any grounds for such actions, be they perceived or genuine.
It is true that the Albanian population is nowhere near having had appropriate access to public office and has not had a public presence which would enable it, with justification, to reject any attack on the fragile inter-ethnic balance. This is partly a legacy of the communist past, but it is also partly attributable to the fact that in recent years insufficient efforts have been made to enhance this inter-ethnic balance. In my conversations with former President Kligorov he repeatedly told me that he recognised this and was seeking to take action.
I must also say, however, that the former government did not necessarily pay sufficient heed to these appeals. So it is all the more incomprehensible that after the admirable way the Kosovo crisis was handled, when the entire Macedonian people, both Slavic Macedonians and Albanians, genuinely accepted the refugees in a truly commendable way, that just at this moment when Albanians are occupying key ministerial posts, when the law on higher education has been passed, when the fate of the University of Tetovo has been resolved with assistance from us and with the help of other states through additional funding, and the academic year can actually start, that just at this moment an explosive situation should arise. I believe that this is happening not so much for genuine political and rational reasons, but rather to keep a real trouble spot alive so that terrorists can strengthen their hand.
I very much hope that all reasonable politicians in Macedonia will, in view of the new European window of opportunity opened up by this agreement, jointly launch yet more initiatives to achieve a functioning Macedonian society. But I would also like to appeal to the international community, to UNMIK and to KFOR, to do everything possible to help Macedonia by pursuing a better and more consistent policy in Kosovo, because the dissatisfaction there is releasing ever more terrorist potential.
There are many areas of policy in Macedonia where assistance is needed. We should help them in the field of criminal jurisdiction, with their problems of corruption and also of trafficking in human beings, which is also a major problem throughout the region. I particularly welcome the fact that the border agreement with Yugoslavia was the first to be concluded in the region. I would also, amongst other things, like to see media representatives being trained so that they are worthy of that name and do not unnecessarily pour oil on the fire. I would also like to see the politicians who are here today and their colleagues doing everything in their power to ensure that their youth can in future stay in their country, because it is their future. But they need jobs and they need prospects. That is why we very much welcome the fact that the five regional Enterprise Promotion Centres have been set up, and I hope they will be a success.
The most important thing, however, is political stability, because only if that exists will companies move there. Under our new agreement, it will be possible for the European Union to provide them with the necessary support. I am sure that in conjunction with the Commission we will do everything to achieve this.
Mr President, today we endorse Mr Swoboda's recommendation which, like all his work, is excellent. The situation is somewhat ironic, since today is 2 May and the Commission's agreement was signed on 24 November. It may be that, had we adopted it earlier, we would have been able to avoid some of the consequences as well. I will restrict myself to pointing out that, this afternoon, the guerrillas have fired on the Albanian Embassy, shops and flats belonging to Albanians have been destroyed in Bitola, which had never known any disorder before, and yesterday a bomb was defused at Skopje airport. I therefore call upon you, ladies and gentlemen to do whatever you can to stop this escalation of violence while it is still possible, while there is still a chance of success and you still have the strength.
Macedonia has been a nightmare for the West for years. The Council and Commission resolutions mention Macedonia chiefly in relation to Albania, but then there is Kosovo to be taken into consideration. And there is clearly more than that: Macedonia appears to be the centre of the mess in the Balkans. It is a nation with an irrational streak, with some citizens who are pro-Bulgarian, others who are pro-Serbian, with a large section that identifies itself with the Republic of Macedonia established by Tito, and with a large Albanian minority. Well then, it cannot do without dialogue or the country will fall to pieces. Today, Europe is doing something more to help: the greater the European interest in Macedonia, the greater the stability of Europe. However, you must do your part.
Mr President, I had the pleasure of taking a delegation of Members from my group, firstly on a visit last month to the Former Yugoslav Republic of Macedonia and then last week to Bosnia-Herzegovina, Serbia and Kosovo. We, the vast majority of my group at least, have returned with an even greater conviction that the European Union cannot exist without south-eastern Europe. In our view, the European Union must therefore provide itself with the economic, political and institutional resources necessary to implement a strategy that would allow us to include these peoples and nations, if they so wish. We believe that the Stabilisation and Association Agreement concluded between the European Union and the Republic of Macedonia plays a part, albeit a modest one, in achieving this. It was signed on 9 April 2001 and was ratified by Parliament just three weeks later, and in my view, this agreement represents a step forward for Macedonia, the region and the European Union.
It is a step forward for Macedonia, since, in addition to the considerable funding provided by financial aid worth EUR 62 million since the beginning of this year and the opportunity to export its products to the fifteen countries of the EU, free from customs duties, the political significance of this agreement is a decisive factor. It symbolises a commitment given by the major Macedonian political forces, both Slav- and Albanian-speaking, to encourage political dialogue, without any acts of violence being committed between the various ethnic communities. This agreement encourages taking steps towards establishing equal rights and equal opportunities for all citizens and opens up the prospect of unification for a society that is threatened by instability, signs of which can be seen on a daily basis.
This is a step forward for the region, which we should no longer call 'the Balkans' , since this is a term widely rejected for its painful connotations. For the region, the fact that Macedonia was the first country to sign this type of agreement is an incentive to take inspiration from this model of inter-ethnic cooperation, which is imperfect, but nevertheless groundbreaking. We should remember that the Deputy Prime Minister, the Minister for the Economy, the Minister for Justice, the Minister for Labour and Social Policy, the Minister for Local Self-Government and many deputy ministers in Macedonia are Albanian.
Finally, it is a step forward for the European Union itself, which has experienced so much difficulty in making a success of its common foreign policy, and the fact that the EU is able to play a truly constructive role in this important country should be seen as an encouraging sign.
So, we must continue to make good progress. Other similar agreements must be signed in the same spirit with Croatia, Yugoslavia, Bosnia-Herzegovina, Albania and the next step should be to accept their candidature for joining the European Union. Even if each country understands that the path leading from their application to actually joining is part of a process, the conditions for an active partnership already exist. My group, in any case, has decided to make a determined effort to achieve this.
Mr President, establishing relations between the European Union and the Former Yugoslav Republic of Macedonia, on a new, innovative basis and offering that country the prospect, albeit in the long term, of joining the European Union' s structures through the measures provided for in the Stabilisation and Association Process would, I think, be a major contribution to the stability of the Balkan region.
The agreement which we are discussing today, which was signed by the contracting parties six months ago, covers the inclusion of protocols establishing political dialogue with FYROM, contains measures for closer regional cooperation, opens the way for the establishment of a free trade area with the European Union and lays down measures for the free movement of workers, freedom of establishment, the provision of services and the movement of capital. It also gives a commitment to harmonising the legislation of that country with that of the EU, particularly in certain fundamental areas of the internal market, and, lastly, it also promotes measures on cooperation in a wide range of fields, particularly justice and home affairs. This, Mr President, is the agreement that has been reached.
Now that the agreement has been concluded, we hope that its clauses will represent a great step towards peace and stability in the region, whose peoples have already demonstrated that their aspirations to become part of our area of freedom and development are legitimate. This is also why the agreement can and must set an example for the other countries in the Balkans. With the recent acts of aggression that have been committed at the border and perpetrated against that country' s civilian population and armed forces, the important thing now is to support the efforts of the Macedonian government and people to maintain the stability of the country and to encourage the government and the moderate Albanian parties to avoid destructive and confrontational positions. Their action must focus on maintaining peace and democracy in a multi-ethnic society, which is, incidentally, a crucial factor for the implementation of this agreement. We must therefore encourage the Macedonian government to pursue its policy in order to guarantee fundamental rights and tolerance between all ethnic groups so that impetus can be given to the country' s economic development.
To sum up, I think that the agreement must enter into force as quickly as possible and I hope that with Parliament' s vote, our message to the Former Yugoslav Republic of Macedonia will be understood, so that the violence can be dealt with effectively and that this example is followed by the neighbouring peoples and countries.
Mr President, Representative of the Commission - who is not here - representative of the Council, I would like to start by making a preliminary statement about democracy and to stress - and here I am addressing our esteemed fellow parliamentarians from the Republic of Macedonia - that the issue of democracy, the problems of democracy, do not concern your country alone. In a country in which I was elected, Italy, at this moment, one of our fellow Members, Emma Bonino, is reaching her 113th hour of a hunger strike, and this is over a matter of democracy, because in Italy, a country of the European Union, the conditions of democracy, of democratic participation in elections are not guaranteed. In Italy, we are witnessing a squabble between the 'Pole' and the 'Olive Tree' over non-existent issues, over questions of deference of one or the other to the Vatican, and squabbles over serious matters as well, such as that of the conflict of interests concerning the centre-right candidate, an extremely serious matter yet one which has not been tackled by the centre-left in the five years of the legislature which is coming to an end.
What I am trying to say is that democracy is a serious issue, an issue that concerns us, and something as serious as what is happening in Italy now and concerns the debate and the capacity ...
(The President cut the speaker off)
Mr Dupuis, I wish to make a suggestion, which is that you restrict yourself to the issue under discussion and leave matters of Italian domestic politics for another occasion. I would suggest that you comply with the Rules of Procedure and that you make a speech on the issue we are discussing and not on Italian domestic politics, which is not on the agenda.
Mr President, I was just about to say that the issue of information is also fundamental. I will now turn to the issue which is more central to our debate, the issue ...
(The President cut the speaker off)
Mr Dupuis, you have spoken for two minutes and thirty seconds and are only now getting to the point. You must admit that this is going too far.
Mr President, until it is proved otherwise, we are still free to say what we want, we are still a democracy. You may have a different view of democracy, but everyone can say what they feel needs to be said.
I was just getting to the point, Mr President. Thanks to Mr Swoboda and his initiative and the cooperation of some of the Members, we have, at last, recouped the time lost, and I am extremely grateful to Mr Swoboda for that. At last, we have an agreement. We are all aware - every now and again I agree with Mr Wurtz - that what is needed is to start to think about the real issue, which is that of accession, for we cannot continue to have different categories for candidate countries and countries which cannot be candidates.
With regard to the issue of Macedonia, a few weeks ago, when the High Representative, Mr Solana, returned, I think we all had some hope of seeing an improvement in the situation. The recent events mentioned by Mr Volcic are, however, evidence that the situation is anything but under control: indeed, what has happened - the fact that eight soldiers were killed a few days ago and the anti-Albanian demonstrations - shows that this is not the case. In my opinion, the situation is extremely serious; it is true that we were a minority to say so months and months ago, but I feel that the situation is extremely serious. Certainly, Parliament can no longer see this agreement as the solution to the crises in Macedonia. A great deal more will be needed, and here I am addressing our fellow parliamentarians from Macedonia: the conditions have to be restored for genuine dialogue, there must be proper non-manipulative analysis of the real issues concerning, in particular, the Albanian minority, the cumulative frustrations suffered by this minority but also by other Albanian communities. I would point out that, until the Kosovo issue is resolved, it will be difficult to find a solution to the problem of Macedonia. Therefore, we must persuade the Commission and the Council to tackle these issues comprehensively at last and to discuss, at last, the matter of Kosovo's final status, to resolve, at last, the issue of Kosovar prisoners, and then to help our Macedonian friends deal with their genuine problems.
These frustrations are far-reaching. Macedonia's current economic situation certainly does nothing to further the resolution of any of these issues, but there is no doubt that there are currently economic and other disparities between the treatment of the Albanian minority and that of the Macedonian majority. When the Albanian minority of a town such as that of Tetovo sees coach loads of workers, 'ethnic Macedonian' workers, arriving from Skopje, the only possible conclusion is that they are being treated differently.
So federalism cannot provide a solution? In my opinion, Mrs Pack, quite the contrary: we must consider federalism. Federalism does not necessarily bring division. There are federalistic solutions - and I refer to the case of Belgium, for example, which invented the concept of community federalism, in which, for matters more directly related to the relationship between the citizens and their institution, which may include culture, education and even health, it would be possible to conceive of a federalism which would not bring about territorial division in Macedonia but which would provide the substantial Albanian minority with institutions to represent it too and, therefore, with autonomous control at least over the areas which concern it most directly.
I believe that our fellow parliamentarians from Macedonia should be able to view these proposals for a solution without fear or suspicion, for they are the channels through which a climate can be established in which the two great communities that make up Macedonia today can coexist peacefully.
Mr President, Saturday' s bloody border incident is a serious setback for those forces in Macedonian society which advocate peaceful, ethnic coexistence within a Macedonian state. The ethnic disturbances in the city of Bitola are further proof of this.
At the same time, this violent clash between Albanian guerrilla fighters and a Macedonian elite patrol raises fresh questions concerning the effectiveness of the international military presence on both sides of the Kosovar-Macedonian border. First of all, where were the KFOR units at the time of Saturday' s confrontation, which was very intense indeed. I would appreciate it if both the Council and Commission could shed some light on this. In the final analysis, rapporteur Swoboda has not for nothing highlighted the KFOR' s essential contribution to the pacification in the border region between Kosovo and Macedonia.
I have a second question for the Council and Commission: there is an apparent lack of communication between KFOR contingents which are based on Kosovar and Macedonian border territory. I am not expecting a direct reply, but I do hope that both European institutions will address this elementary pacification condition with the seriousness it deserves.
Finally, it is recommended, in sound consultation and close cooperation with the Macedonian and Serbian authorities, for the KFOR to deploy extremely tight border control with neighbouring Kosovo. It is precisely this assistance, as rapporteur Swoboda pointed out with good reason, which benefits the stabilisation and association process in the entire region of the western Balkans.
Mr President, more than a year ago, in a report on the same subject Mr Swoboda remarked that Macedonia is, in fact, a stabilising factor within the Balkans. He spoke those words with the backing of the entire Parliament because, of course, we remember the time before the Yugoslav wars, when Macedonia, in particular, played an extremely intelligent and constructive role by drafting compromises to make the warring parties change course. That is something which we will not forget in a hurry.
Secondly, we remember the reception in Macedonia of refugees from Kosovo: that too was an enormous effort which caused the necessary tension within Macedonia. It was not an easy task and we will not forget this.
The western world, and the European Union too, on the other hand, have not always behaved impeccably towards Macedonia. A boycott was introduced, the effects of which Macedonia had to shoulder. Macedonia was fobbed off with humanitarian aid and was not really given any opportunities for its own industry. It is extremely important for the European Union to take an emphatic and positive step forward now with this Stabilisation and Association Agreement, by means of which fresh opportunities will be created for Macedonian industry.
Needless to say, we were also critical of Macedonia, and still are, because it was slow in establishing interethnic relations. But all hell is breaking loose precisely at a time when the University of Tetovo is turning over a new leaf by offering opportunities to Albanian-speaking groupings in Macedonia, as a result of which the official apparatus will probably be less one-sided. It is extremely unfortunate that the Copenhagen criteria, which apply across the board to all candidate countries, are at now risk there. I would therefore call on the Macedonian politicians to make a special effort to act as advocates for the constitutional state, because in this way they will be welcome to join the union of constitutional states of which we are all part.
Mr President, my group backs the rapporteur' s conclusions, and that is why I can congratulate Macedonia on the fact that this former Yugoslav Republic is the first to sign a Stabilisation and Association Agreement with the EU. An agreement will enable us to set up intensive relations in a very concrete manner. An agreement is an important instrument for the region' s further stabilisation and adds, as such, to the Stability Pact in a meaningful way.
But there is more. A Stabilisation and Association Agreement is the first step towards EU membership. It is the culmination of the pledge which the European Union undertook, namely that a successful implementation of all elements of the Stability Pact will open up the way to membership of the EU. It underlines the focus on Europe and on European values.
We hope that the Macedonian model will be copied promptly by the others. There are already negotiations under way with Croatia. With regard to Albania, preparations to that effect are being made. Hopefully, initial talks will soon be held in Belgrade too, provided that the Montenegro issue does not put a spanner in the works. And we should not overlook Bosnia, of course.
The strength of this agreement lies not only in the provisions it contains, which enables cooperation in many areas. The close ties with the European Union which are based on this agreement, as well as the prospect of membership tied in with that, could have a moderating effect on the internal relations in these countries. That is a form of conflict prevention.
We have actually noticed these effects in the candidate countries. The active role which the High Representative Solana and Commissioner Patten have managed to play during the recent disturbances in the former Yugoslav Republic of Macedonia is a shining example of this positive effect. The only conclusion we could draw therefore is that more of these agreements are needed in the region in the short term.
Mr President, this agreement opens a door which we should have opened years ago in an area which, thanks to our stupid policy, has become the black hole of Europe. This agreement is the right move in the right direction.
However, it is a fragile agreement. Eight policemen and soldiers were killed the other day. Provocation. The response from a few irresponsible people in Bitola, a bomb at the airport. Mr Swoboda has never heard talk of Great Albania, I hear it every day living and working as I do in the area.
It is a fragile agreement, a delicate situation, for another reason: it is quite unclear, there is no certainty whatsoever as to what policy we as the European Union wish to apply here. Without a policy which guarantees integrity and sovereignty, there can be no trust, no prospects, no dialogue and no democratic reform. Only then can there be political stability. Otherwise we shall come back in a few years' time to count up our mistakes.
Mr President, following the fall of the Milosevic regime on 1 October 2000 and the ensuing democratic changes which took place in Belgrade, the European Union has radically changed its policy towards Serbia. In the Union's message to the Serbian people last September the foreign minister said that the Union promised that a vote for democracy in Serbia would be a vote for Serbia in Europe.
After the democratic transition in Serbia, the Union lifted its sanctions to repeal the oil embargo against Serbia and the Union lifted flight bans. The Union has also extended funding via the European Reconstruction Agency in Serbia to Montenegro as well as to propose an extension to the recently announced trade preferences of the Balkans and the whole of Yugoslavia.
It is very important that the European Union and Yugoslavia normalise diplomatic relations. The European Union is right to be active in contributing to the institutional and economic rebuilding that is presently taking place within the former Republic of Yugoslavia. We must all work together to put behind us the tragic events that have taken place in the Balkans since the 1990s.
The arrest of Mr Milosevic is the first important step in bringing him to justice and the authorities in Belgrade must be congratulated for their determination in this regard. It is only right and proper that he answers to the Serbian people for crimes he has committed against them and in their name.
We now have before us the best prospects for a generation of building lasting peace and prosperity across the whole of south-east Europe and the European Union is prepared to play an active role in this regard. The overall financial assistance from the Union to the states which comprise the former Republic of Yugoslavia now amounts to EUR 475 million. This assistance includes help for educational programmes, reconciliation schemes, the provision of shelters for refugees, constructing border crossing-points as well as supporting infrastructure projects such as the building of roads and the clearing of the Danube river of pollutants.
I also believe it is important that Kosovo leaders speak out clearly against the violence that is taking place in the former Republic of Yugoslavia. These leaders should remember that it is very hard to justify to European taxpayers the very substantial levels of financial assistance Kosovo is receiving from the Union if its leaders fail to condemn the violence which is taking place in the region at this time. The violence, murder, human suffering and instability in the Balkan regions, which have been taking place over the last 10 years, must now be put behind us.
Mr President, allow me to extend a particularly warm, friendly and affectionate welcome to our colleagues and neighbours from the Former Yugoslav Republic of Macedonia and to welcome the real burgeoning democracy which will bring it closer to the European Union.
I am sure that our colleagues expect a Greek MEP to say something about the dispute over the name. Perhaps this dispute should never have arisen, perhaps it should have been settled a long time ago; in any event, negotiations are under way, friendly negotiations, and I trust that this problem will soon be resolved.
For the rest, Greece wholeheartedly supports its neighbouring state. Everything we have heard here about what the European Union should be doing, in the form of action rather than high-flying words, Greece is already doing. In other words, Greece is already providing economic support in the form of investments - it is one of the biggest, if not the biggest investor in our neighbouring country - and through trade. It is providing political support by steadfastly backing the policy of reconciliation being applied by the government in our neighbouring country to the extremely difficult, the terribly difficult internal problems which it faces and it is providing international support in that it has officially called on NATO to prevent the anarchy which other areas in the region are endeavouring to import via our neighbouring country.
We should not be lulled by the calm here in Parliament into underestimating just how terrible the problems being created are. Extremists are using age-old, familiar tactics to kill, plunder and create incidents in order to set two groups in the same country - and in the final analysis from the same nation, because they are Europeans just like us - at each others' throats. It is a familiar tactic. Unfortunately, it has proven effective and we must oppose it. Unfortunately we, the European Union, have added grist to the mill of mutual destruction with our mistakes. We must stand firm in our opposition and prove that we can bring about reconciliation and facilitate collaboration between nations; this is the only way of forging a link in the chain of peace rather than creating a hotbed of discontent.
Mr President, the MEPs of the Communist Party of Greece will not be voting in favour of this agreement with the FYROM, because it proves yet again that the European Union is endeavouring to get a tighter grip on this country. Economic concessions and promises of accession to the European Union, naturally once it has complied fully with social demands, are a means of ensuring greater penetration of European capital.
The report, which cites the decisions taken at Stockholm, basically agrees to treat Albanian extremists posing as negotiators who, as we have seen, have not let up in their criminal activities, and the government of the FYROM on an equal footing. Everyone knows that the famous National Liberation Army, which aspires to be the official negotiator of the Albanian minority, is in fact an offshoot of the KLA. Having set the wolf to guard the lambs, it is up to the High Representative to monitor compliance with the agreement. That is why, in our view, this policy, as set out in the present report, merely adds fuel to the fire raging in the Balkans and offers encouragement to the grand unification plans of the Albanian nationalists.
We need to safeguard the right of the people in the area to decide their own future and, if we want to help, it is precisely this sort of intervention and activity which we should refuse to support.
Before I turn to the question of the Stabilisation and Association Agreement, let me place on record our condemnation of the attack on the Kosovo foreign border at the weekend in which eight Fyrom soldiers were killed. As Commission Patten said at the weekend, this was an attack against democracy, an attack designed to derail the interparty dialogue that has recently begun in Fyrom on interethnic relations, a dialogue which the European Union has strongly supported.
We continue to stand four square for the values of tolerance and moderation and in support of those who seek to resolve differences through dialogue instead of the bomb and the bullet. That is why the signature of the Stabilisation and Association Agreement between the European Union and Fyrom which took place in Luxembourg on 9 April was such an important event. It is the first such agreement we have signed with a country in the region and it symbolises the strong ties that exist between the Union and Fyrom. It was signed in the presence of the European Union's Foreign Ministers and representatives of nearly all the parties: opposition government, Albanian, Macedonian, Slav, which are represented in the Parliament in Skopje.
The message was one of unity, unity in the face of the threats to democracy that Fyrom has recently faced and continues to face today. Unity in a shared belief in Fyrom's future as a key member of the European family.
The negotiations were launched by the Commission on 5 March 2000. Thanks to excellent cooperation with the Macedonian authorities, the negotiations were concluded within nine months and the agreement was initialled in the margins of the Zagreb Summit on 24 November.
The main elements of the agreement are the establishment of a free trade area between the Community and Fyrom within a ten-year period after the entry into force of the agreement, the establishment of a political dialogue, provisions on regional cooperation provisions on the freedom of movement of workers, freedom of establishment, supply of services, a commitment by the Fyrom authorities to approximate legislation to that of the European Community especially in the internal market, cooperation in areas such as justice and home affairs, establishment of a stabilisation and association council that supervises the implementation of the agreement.
The agreement makes clear that Fyrom is a potential candidate for membership of the European Union once it has implemented the agreement and subject to the Copenhagen criteria. The interim agreement also signed on 9 April provides for the trade-related provisions of the agreement to enter into force from 1 June 2001, without having to wait for the formal ratification of the agreement by national parliaments.
The Commission invites the European Parliament to give its assent to the agreement and we hope that national parliaments will ratify the agreement as quickly as possible. As honourable Members are aware, this is a critical period in Fyrom's history. This agreement and Parliament's support for it underline the European Union's commitment to Fyrom's wellbeing and the confidence in our people. That is the context in which the Presidency, Commissioner Patten and the High Representative have been working hard in recent weeks to facilitate the dialogue between democratically elected political parties in Fyrom, initiated by President Trajkovski and which is designed to address legitimate grievances.
That hard work will continue, but as with the agreement, while the European Union will wish to be as supportive as possible, ultimately the main effort must be made by the people of Fyrom and their political leaders. It is they who carry responsibility for their countries future which is why it is so important to press ahead now with the political dialogue.
Thank you all for your contributions and thank you also to Mr Swoboda.
Thank you very much, Commissioner Wallström.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Nuclear safety fifteen years after Chernobyl
The next item is the Commission statement on nuclear safety fifteen years after the Chernobyl accident and its health consequences.
Mr President, honourable Members, the Chernobyl accident in 1986 was a tragedy on a global scale and we continue to feel strongly for the victims this tragedy has caused, both among those involved in the clean-up and plant workers, and among people not directly involved, including innocent children. We also recognise the huge economic burden this accident has put on Belarus, Russia and Ukraine and other countries and the problems for the population in contaminated regions to restore normal living conditions.
The consequences of the accident on EU territory were comparatively minor but nevertheless important efforts continue to be made for monitoring levels of radioactivity in the environment and in foodstuffs: controls on the import of foodstuffs were even recently strengthened. The commemoration of this event provides us with an opportunity to reflect upon nuclear safety in the region. On 15 December 2000, Ukraine shut down definitively the Chernobyl nuclear power plant. The Commission welcomed this decision as a major contribution to the improvement of nuclear safety in Europe. We also appreciate that by deciding to close the Chernobyl plant before the end of 2000, Ukraine lived up to the commitment it made under the international agreement signed with the governments of the of the G7 countries and with the European Commission.
The European Union has provided considerable support to Ukraine over the last few years in addressing and overcoming the consequences of the Chernobyl accident, which had such devastating effects on the population and the environment. Over EUR 340 million have been granted in assistance today, not taking into account technical assistance provided for other nuclear installations in the Ukraine. For Chernobyl, important EU support is related to turning the sarcophagus into an environmentally acceptable system and addressing social needs.
The Commission will soon adopt the formal proposal for a Council decision on a second contribution to the Chernobyl shelter fund at the EBRD which will then be submitted to the Council and to Parliament for decision. Nuclear safety is a priority for the European Union. Since the beginning of the political and economic reforms that took place in the former Soviet Union, the European Union has actively assisted the countries of the region in improving the safety of their nuclear installations.
The strategy followed by the EU was in line with the G7 multilateral programme of action. This included support for short-term measures for nuclear safety improvements as well as longer-term measures to replace unsafe reactors by alternative energy sources. In the particular case of the candidate countries of central and eastern Europe, the PHARE Programme has helped and continues to help improve nuclear safety there as well as to develop economically and environmentally sound energy strategies for the replacement of the less safe nuclear reactors.
As requested by the Council, the Commission has given a high priority to nuclear safety in the accession partnerships and in using pre-accession funds to pursue these priorities. Important landmarks are: the agreement to close non-upgradeable units in Lithuania, Slovakia and Bulgaria; the support that the programme has given to the nuclear regulators; the short-term urgent safety improvements made to some reactors; the design and operational improvements in upgradeable reactors and also considerable assistance to tackle the problems related to radioactive waste and spent fuel.
The case of the Russian Federation is particularly important. Russia is the only state of the former Soviet Union involved in all aspects of nuclear power, from uranium mining to plant design, power generation and spent fuel reprocessing. Some 15% of electricity in Russia is generated by nuclear power. Russia's civil nuclear industry is also a major source of employment accounting for approximately 300 000 people in direct jobs. Given the limited size of the available EU budget, the large number of operating reactors and the special economic conditions in Russia, it would be impossible for the European Union to offer Russia financial assistance equivalent to that made available to the candidate countries and to Ukraine. Nonetheless the basic policy orientation is the same: to use the technical and financial resources available to the European Union to help the Russian Federation improve safety levels.
With regard to Russia, we also pursue an active cooperation in spent fuel and radio active waste management in north-west Russia. An enormous quantity of spent fuel from nuclear submarines is stored under very poor conditions. This poses a major threat to the Barents Sea and the Arctic environment. The Community is not party to the Arctic monitoring and assessment programme, but is nevertheless closely involved in the work related to environmental radioactivity in the Arctic. We are at present involved in active negotiations on a specified multilateral agreement, the MNEPR, which should allow us to set up and implement a large international effort.
To conclude, the Commission has undertaken an active policy in assisting our partner states in their efforts to increase nuclear safety. We are committed to continue this policy and hope very much that together we can ensure a secure and safe energy supply consistent with sustainable development and respect for the environment.
Mr President, ladies and gentlemen, when we think back today in Parliament to the accident in Chernobyl, what we remember is the cynical attitude taken by a dictatorship towards man' s safety and his environment. I stress this point because we have, of course, acted in the debate on many occasions as if Chernobyl were everywhere. It is not. Twelve years ago a dictatorship crumbled, a dictatorship which from the outset did not have the standard of technical safety which we have in the rest of the world or, more to the point, in Europe. For the rest, we should clarify that, in a democracy, discussion takes place in public. That alone contributes to safety. A democracy has independent supervisory agencies. That too contributes to safety. And it has independent courts, which again contribute to safety. In other words, a democratic system operating under the rule of law is, per se, such an important safety factor that any parallels need to be made clear at this point.
The consequences of the cynical attitude of a dictatorship, which had a nuclear power station which was unsafe from the outset and four reactors which were shut down in December in response to international pressure, have had to be borne mainly by the people in the countries affected. I note that, even twelve years after the fall of the Soviet Union, many leading politicians have yet to depart from this cynical attitude towards the people, as the truly abysmal treatment of the people after the sinking of the Kursk proved. Public discussion is still not a routine matter there and we would do well to bear that in mind.
We are right to say in our resolution that there is widespread concern. But I also notice that many people are wrongly feeding this concern in order to achieve a completely different objective, namely to lump unsafe nuclear power stations together with the safe nuclear power stations which are currently being built around the world, including soon in the Union and America, and this is unacceptable.
This does not apply in other technical areas: if something goes wrong with a car, we do not ban all cars, and if an aeroplane crashes, it is terrible, but we do not ban all aeroplanes.
We want help for the Ukraine. But we must also tell the Ukraine and ourselves that we cannot rest easily just by giving money; we must put conditions in place there so that money in a functioning economic system can fulfil the same purpose as it does in a democracy, which is why we expect - as the resolution makes clear - all manner of changes and adjustments to the energy system in the Ukraine.
Commissioner Wallström, if we are talking about learning lessons, then that applies in particular to the candidate countries. We have nine new nuclear power stations there with 27 reactors. Of which we know that three power stations with eight reactors are to be shut down. But we know equally well that other parts of nuclear power stations can be upgraded and that brings me to my sixty-four thousand dollar question to you, Commissioner: the Commission is conducting accession negotiations, including on the "standard energy safety" chapter on behalf of the European Union. Parliament is still waiting for you to tell us and the public exactly which nuclear power station safety standard the negotiations are based on. To my knowledge you have promised Parliament as much on several occasions, but the matter is still pending. The Commission has a debt to discharge here. I only hope that the Committee on the Environment, Public Health and Consumer Policy and the Committee on Industry, External Trade, Research and Energy will receive a clear answer from you as soon as possible as to what safety standard negotiations with candidate countries are based on. It is a question of the utmost interest to all of us and all of our citizens.
Mr President, the closure of the Chernobyl nuclear plant has, of course, been widely applauded by Members in political groups in this House, but it could have happened earlier and the reasons why it did not are instructive. The Ukraine does not wish to increase its dependence of supplies from Russia and therefore it wished to complete the reactors at Khmelnitski and Rovno and in their eyes we have been rather slow in operating the memorandum of understanding that was concluded in 1995. However, the decision to make the Euratom loan available to complete those reactors marks a very important step towards improving EU/Ukraine relations because the loan agreement marks the willingness of Ukraine to operate its nuclear plant to safety standards equivalent to those in the European Union.
It is one thing talking about the operational standards of safety, the other important aspect is the regulation of the industry. I am pleased that the Commissioner made such reference to the support that we give to regulators throughout eastern Europe, because this is the area that gives us the greatest concern. It is not in any way to challenge the competence of the regulator or his staff in Ukraine. It is a question of the power of the regulatory body to authorise start-up procedures to ensure stoppage for maintenance and to be the final arbiter for loading and restarting. There is still an outstanding need to satisfy the West that the status of the regulator in Ukraine, and in some other eastern European countries, is equivalent to western practice: it certainly should be established before K2 is finally commissioned.
Paragraph 12 of the joint resolution calls for closer cooperation and dialogue between Ukraine and the European Parliament on energy-related matters. This is crucial to building up the Ukraine economy, because structural and technical improvements are also needed in the gas, oil and coal sectors and while the commitment of Ukraine to improving energy efficiency and developing renewable energy sources is welcome, the dominant factors for the foreseeable future will be fossil fuel and nuclear power.
It is essential that this Parliament, its committees and its delegation to the Ukraine are linked into the work of the subcommittee of the political cooperation agreement which handles energy and environment issues. Parliament should also be kept fully informed of progress in the shelter construction, the decommissioning of the site and the completion of the two reactors. These are the pressing practical matters which must follow from the voting of this resolution.
Mr President, we in the Group of the Greens/European Free Alliance are pleased that we have, at any event, succeeded in agreeing upon a resolution, even though we should, of course, have liked it to be stronger on certain points.
Fifteen years after Chernobyl, the safety of nuclear power and its effects upon health are the subject of this resolution. Chernobyl is a constant reminder to us that we cannot continue to ignore the risks of nuclear power, and it constitutes the clearest warning of all about the threat posed by nuclear power to our whole existence. I would say to the previous speaker that nuclear accidents were not the invention of Communism. Rather, accidents have also occurred in the United States and Japan. Is that at least not something we should be able to agree about?
The UN' s Department for Humanitarian Affairs estimates that 9 million people have been affected directly or indirectly by the disaster in Chernobyl. In Belarus, 18 per cent of the total population live in a heavily polluted environment. These figures are extremely high, considering what they mean for individual people. Just as Commissioner Wallström pointed out, children are the most vulnerable. The World Health Organisation reports that the annual rate of thyroid gland cancer among children in the Gomel area of Belarus and the most affected areas in Ukraine exceeds the normal values by almost a hundred times.
The question is whether we have learned anything since then. Is the precautionary principle being applied today? EU funds are still being handed out for the purpose of completing the nuclear reactors in Ukraine, and Euratom still spreads the gospel of nuclear power, praising its splendid qualities. It is, of course, commendable that the EU should contribute to nuclear safety, but should we not also at some point provide funds for closing down nuclear power stations?
I want to ask Commissioner Wallström if the Commission has any plans to require the applicant States to close down nuclear power stations before they can become members of the European Union. I would also add my name to the question asked earlier about what safety standard the EU has. What answer do we give to the applicant States when they ask about this?
Mr President, the Chernobyl disaster was not an exception, and, as such, not something which was typical of one type of nuclear power station which was produced and used in the former Soviet Union. Even before 1986, there was the disaster in Harrisburg in the US, where an overheated and melting nuclear reactor threatened to sink into the ground. The fact is that since the 1950s, there has been too much optimism worldwide about the characteristics of nuclear energy. It was expected to be a non-exhaustive source of cheap and clean energy, but instead it turned out to be a risky business which, even after production was stopped, continued seriously to pollute the environment. Fifteen years after the disaster, a large area in Belarus and Ukraine is still not inhabitable for people who do not want to get cancer. Those who stay have become dependent on government aid, and those who should be able to help those most affected avoid or leave the area. Food from the polluted area remains unsuitable for consumption. To solve this situation, we do not need a new type of nuclear power station, but rather a recovery plan for the affected area, alternative ways of generating energy, as well as energy-saving measures. Only a financial contribution is in the interest of all Europeans; anything else will just lead to wasted energy and to future disasters.
Mr President, according to a statement by the International Atomic Energy Agency, the number of cases of thyroid cancer has risen sharply. That is the finding in a report by the Otto-Hug-Institut at Munich University. According to WHO forecasts, in the district of Gomel in Belarus alone, which is the main area affected, a third of the children who were under four years of age when the accident occurred will contract cancer of the thyroid during their lifetime. The repercussions could become apparent in seven million people over the next 50 to 70 years. In Belarus alone, there is a shortfall in the funds needed to treat radiation victims of EUR 800 million a year. Because there is no money, people over the age of 45 are no longer being treated. Meaning that they will die. Compare this amount with the EUR 1.2 billion spent by the Commission on nuclear research under the sixth EU nuclear research programme and draw your own tragic conclusions.
We call on the European Union to issue strict, uniform nuclear safety standards. A repeat of Chernobyl must be prevented, which is why bogus environmental impact tests, such as those in Temelin, should not be carried out.
Mr President, Commissioner, the Chernobyl disaster would have been thought impossible before it happened, even under a dictatorship. Of course, I believe that this sort of thing could never happen in a British, French or German nuclear power station. But we are surrounded by nuclear power stations using obsolete Russian technology. I need only think of Bohunice, Kozlodoui or Ignalina. These power stations cannot be upgraded, even with the very best western technology. In Austria no one - not one party - is in favour of using nuclear energy. We have learned to accept that we cannot force others to follow our example. But what we can do is warn them about dangerous nuclear power stations, about nuclear power stations which would be unable to obtain an operating licence anywhere in the European Union. When someone builds a house, the neighbours are asked if the tree in the garden is too tall and is blocking out too much light. When someone builds a nuclear power station which would not be able to obtain a license anywhere in the European Union, suddenly it is a question of national sovereignty and everyone is insulted if you question safety standards or ask for information.
In Austria - and I think that I really can speak for everyone - we have taken great pains for a long time to call for uniform standards which apply in all the European countries. Commissioner, the same thing has been put to you twice today already. I know full well that we cannot compare French technology, for example, with British technology and that the French industry may wish to guard its secrets. But we must have a minimum consensus. We must be able to say if an old or a new nuclear power station built in a candidate country - and I am thinking quite specifically of Temelin here - is safe. I have to say that, if a nuclear power station would be unable to obtain an operating licence anywhere in the European Union, then I am against it, I do not want any nuclear power stations in any candidate country which do not meet our standards, irrespective of which country has issued them.
We harmonise so much in the European Union - our common values, thank God. We shall soon have a common currency - wonderful. We also hear talk of standard shapes for cucumbers. So why no minimum consensus here?
I have tried to achieve a minimum consensus in my group. I believe that Mr Mombaur or Mr Chichester will be tabling an oral amendment tomorrow. I call on you, if you are still here and can hear me, to vote in favour of this oral amendment.
Commissioner, it is precisely because we are surrounded by dangerous nuclear power stations that I say to you: there is no border at which the danger stops - and I am thinking here of the candidate countries, I am thinking of nuclear power stations which cannot be upgraded and I am thinking of new nuclear power stations which may be built. It must be possible for us to say that we demand British, French or German standards. If we cannot, then what I want to know is why we bother about the shape of cucumbers.
Mr President, Belarus commemorates the Chernobyl disaster on 25 April of each year, and tens of thousands of people take part in those commemorations. In the West, it is a little known fact why that is, for the nuclear power station was located in Ukraine. But upon closer inspection of the effects of the disaster, it becomes clear that Belarus, where more than 70% of the nuclear fall-out ended up, was at least as badly affected as Ukraine. In the latter country, nearly two and a half million people were exposed to radioactivity. Over the past ten years, the Ukrainian government has spent USD six billion to combat the effects, and this spending is set to continue for the time being. To quote a few examples: funding is needed to repair the housing built around the exploded reactor as it is deemed unsafe. A great deal of materials polluted by the explosion need to be stored and processed. Ukraine' s main river, the Dnepr, is still at risk of becoming contaminated.
The European Union has addressed a number of these problems in good time and has given a great deal of aid to Ukraine - something which the Commissioner already referred to - although the effectiveness of that aid is sometimes called into question.
The situation in Belarus is possibly worse still. About two and a half million people are still living in the contaminated areas where they often eat contaminated food. The health situation is alarming, especially for the children. The socio-economic situation in that country is bad anyway, which makes the people more vulnerable to disease and adverse effects than in normal circumstances. The government in Minsk may spend a huge proportion of the government budget on the effects, but it refuses to deal with the problem openly. Its policy is often counterproductive and screens the problem from the outside world.
The international community is involved, albeit on a small scale. NGOs carry out their work under difficult conditions. My admiration goes especially to the European organisations which bring thousands of children to western Europe annually for a holiday in order to enable them to recover to some extent from the effects of radiation. But that, of course, is not enough by a long chalk.
Relations between the European Union and the undemocratic government in Belarus are strained. We can understand that. At the same time, it is difficult to accept that not more of an effort is being made, precisely in the interest of the people affected, who are not at all involved in government politics.
It has been said before, but I would once again like to make an urgent appeal to the Commission to free up more specific aid for Belarus. I am not convinced by the argument that neither TACIS nor ECHO allow this. We are talking about hundreds of thousands of people who are still in need and still require direct aid. Let us for once overstep our own political and bureaucratic boundaries.
Mr President, Commissioner, as you have explained, the issue of Chernobyl is by no means done and dusted. After 14 years, the European Union has a responsibility to take a different course of action, as, in response to this human tragedy, the measures taken still focus largely on the energy technology aspects. The European Commission gave in to blackmail by the Ukrainian authorities by approving the construction of two new nuclear power plants in exchange for closing down Chernobyl. This self-seeking collusion between the political elite and the nuclear lobby rides roughshod over the total disapproval of Ukraine' s citizens and the potential that Ukraine has for renewable energy sources and energy savings.
With regard to Belarus, 23% of the territory is affected by radiation and needs to be evacuated immediately. It is essential, therefore, that the second part of the TACIS programme be implemented in Belarus to provide medical and health support, in Belarus and within our own Member States, to the civilian population still living in the contaminated areas and particularly to children. This moral and humanitarian duty must be accomplished with adequate resources and funding which are in line with the extent of the ecological disaster.
The autocratic and repressive regime in Belarus, which wants to play down this public health crisis as far as possible and to silence scientists such as Mr Nesterenko and Mr Bandazhevsky, can no longer be used as an alibi by the European Union and pro-nuclear lobbies to hide the reality of Chernobyl and abandon the long-suffering communities of these contaminated regions, to their fate.
It is also the responsibility of the WHO, a direct accomplice in this tragedy through an incestuous agreement concluded in 1957 with the International Atomic Energy Agency, which takes, of course, a pro-nuclear stance, and which has since become its legal censor in nuclear matters. It is also the European Union' s responsibility to free the WHO from the control of the IAEA.
Mr President, Commissioner, it is fifteen years since the epic disaster at Chernobyl but the consequences are still being measured today. Victims, human lives are being lost to cancer. And this disaster did not just affect the neighbouring countries, Ukraine and Belarus, it affected countries thousands of miles away, including my own.
The question is, and I agree with previous speakers here: have we learnt our lesson from this accident, have we finally understood that human error is always there, lying in ambush waiting to strike? Where human error combines with a nuclear reactor which is unsafe and does not meet proper safety standards, as in the present case, then of course the dangers are immense.
I say this, Commissioner, because similar reactors are still operating in Europe. They are operating in Russia, they are operating in Lithuania, they are operating in Slovakia and four reactors are operating in our neck of the woods, close to Greece, in Kozlodoui. I, for one, disagree with the Commission' s timetable for shutting down these reactors which, as the Commission itself says, cannot be upgraded at reasonable expense to the safety standards which a nuclear reactor should meet. For example, what has been said about Kozlodoui? That two reactors should be shut down in 2002, while we have yet to agree that the other two should be shut down in 2006. Surely this is a very long time to leave dangerous reactors in operation. And why? Because there are financial considerations. Well, let us deal with the financial considerations. Financial considerations cannot take precedence over the environment and human health in general and the health of European citizens in particular. Consequently, I say to you, as you are here, that you should be forceful, not only because some of the candidate countries do not want to keep to these dates, but also because various arguments as to how their service life can be extended are already being bandied about. For example, I read in the papers two days ago that the official press in Kozlodoui said that it could stay in operation until 2010. The reactors may even be sold to private individuals. For the love of God, how can they say such things?
I therefore think that, fifteen years after Chernobyl and with what we have to do so that Chernobyl is safe and sound under its sarcophagus, we need to be sure, over and above these efforts, that we intend to put an end to these dangerous reactors in Bulgaria, Slovakia, Lithuania and Russia. I think that, if money needs to be spent, Commissioner, we should spend it. The financial problem is secondary. The most important considerations are the environment and health, the public health of the citizens of Europe.
Mr President, we will probably never know the real ecological, biological, psychological and economic magnitude of the Chernobyl disaster. As well as the deaths and the terrible illnesses in the region, 15 years on there is still a frightening legacy of radioactive contamination. An area about the size of Britain is permanently contaminated and uninhabitable.
Much less tragic, but serious even so, in my constituency in Wales, following contamination from Chernobyl, 359 farms are still under restrictions today and thousands of sheep are restricted from movement to ensure that no animal contaminated with radioactivity enters the food chain.
There has been continuous monitoring for 15 years and the restrictions will last for another 10-15 years. We must have sustainable energy policies. Nuclear power is no solution. It is not clean and it is not cheap. In over 40 years of operation the nuclear industry has not even solved the problem of radioactive waste and, above all, it poses massive threats to human health and the environment. Nothing illustrates that better than Chernobyl and we have to learn from it. We may never know the full impact of the disaster but we must make every effort, as outlined in this resolution, to find out all we can and provide effective assistance to help the worst-affected areas.
Mr President, ladies and gentlemen, thank you very much for the debate. I believe it is important that we remember the event in Chernobyl 15 years ago, and you have yourselves provided testimony to the ways in which this affects us even today and in our Member States too.
We should like to be able to debate energy policy, but I believe we should avoid that today and instead concentrate on the subjects of how we can improve nuclear safety in the applicant States and, of course, of how we are to continue to cooperate with Ukraine and Russia. These issues also illustrate the nature and character of the environmental problems. They acknowledge no national borders, but follow a river or prevailing wind, something for which we are still paying a high price today.
I have received a number of questions, which I shall try to answer, but I should perhaps say first of all that I hope that Parliament can take the time to deal with the communication on which the Commission decided in September of last year and which concerns the Commission' s support for improved nuclear safety in the applicant States. In this, the Commission explains its view of how these issues must be worked with, that is to say that both short- and long-term approaches are required.
In the short term, it has been a question of getting a number of applicant States to close down the old-fashioned Chernobyl-style reactors they use. We have tried to encourage the applicant States to submit concrete timetables for doing that. These must then be followed up in order to ensure that they are really being implemented. Naturally, Members of Parliament know as well as we do that we do not have competence in this area to force either the Member States or the applicant States to do anything. We must try to work with them through a variety of agreements, through sound cooperation and also by means of support in many different forms. We are concerned here with everything from education to financial support for upgrading safety.
I have been asked what standards are applied. As you know, we have no special European standards, but we say that European Union Practices must be complied with. What does that mean? Over the years, the EU' s Member States have developed a safety standard which we should also like to see the applicant States being able to comply with. There is now also a working party in the Council which compares those standards that exist in the applicant States with those that exist in the EU countries, identifying those shortcomings and differences that exist so that it will be possible to overcome these and upgrade security in the applicant States. The IAEA' s standards form the basis, of course, but these are so general that they require 'practical application' .
We do, Mrs Schörling, in fact also have agreements to close the most dangerous nuclear power stations of all - Kozloduy, Ignalina and Bohunice - and to ensure that the safety of the remaining reactors is upgraded so that we obtain an acceptable standard.
I believe that we have explained fairly well in this communication from the Commission how we view these issues, but we can perfectly well use this day and this opportunity to reflect upon the vulnerability of even the very most modern nuclear technology and nuclear power used. We are still vulnerable, and we still have a problem with waste. You probably know where I stand when it comes to the use of nuclear power but, even though I am critical of this, I believe that the research into safety issues must continue. That is incredibly important, I believe.
In this area, we cannot decide over the heads of the Member States or against their will. We must cooperate with the Member States on these issues and do all we can, because we share the same environment and are all exposed to risks if we live with unacceptable safety levels. Above all, I agree with what one MEP pointed out, to the effect that we must remember the children and make sure we do everything in order also to help and support those children who still have to pay the price for the dreadful tragedy of Chernobyl. Thank you for the debate.
Thank you very much, Commissioner Wallström.
Pursuant to Rule 37(2) of the Rules of Procedure, I have received five motions for a resolution.
The debate is closed
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 8.28 p.m. and resumed at 9.00 p.m.)
Protection of euro against counterfeiting
The next item is the report (A5-0120/2001) by Mrs Cederschiöld, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs:
I. on the Initiative by the Government of the French Republic with a view to adopting a Council Decision on the protection of the euro against counterfeiting [5551/2001 - C5-0054/2001 - 2001/0804(CNS)]
II. on the Council position on a draft Council Regulation laying down measures necessary for the protection of the euro against counterfeiting [6281/2001 - C5-0084/2001 - 2000/0208(CNS)]
III. on the Council position on a draft Council Regulation extending the effects of Regulation (EC) No. .../01 laying down measures necessary for the protection of the euro against counterfeiting to those Member States which have not adopted the euro as their single currency [6281/2001 - C5-0084/2001 - 2000/0208(CNS)].
Mr President, we all know that euro notes and coins are to be brought into circulation on 1 January of next year. Twelve of the national currencies of the Member States are to disappear and be successively replaced by the new common currency. The names of Mr Kohl and Mr Delors ought to be mentioned in this context.
It is odd that not all Member States have yet realised that the internal market cannot be fully efficient in the long term if it is fragmented in terms of a number of different national currencies. We are all familiar with the advantages of the single currency, that is to say economic and monetary cooperation. The Europe-wide use of the euro has already brought economic stability and a variety of other advantages. It has encouraged economic growth, increased consumption and investment and led to the creation of new jobs.
I believe that the single currency will stimulate increased mobility to the extent of leading to a completely new Europe in ten years' time. With the euro, European integration is taking a giant step forward. The euro will become one of the most significant and most important currencies in international trade. In a few years' time, 300 million people will have this new national currency which will be used outside the EU as commonly as the dollar is today and with which it will be possible to make payments directly, with no need for currency conversion. The euro is already an international reserve and transaction currency and will in future be so to a much greater extent.
The importance and significance which the euro will acquire as an international currency will, unfortunately, also mean that it will become attractive to organised counterfeiting organisations. There is evermore sophisticated equipment available for such activity, which means that counterfeiting is nowadays much less complex than it used to be. Against that background, it is important to have comprehensive and effective protection against counterfeiting in place in good time before the euro comes into circulation.
There will be huge scope for disseminating the euro, extending beyond all frontiers, both within the European Union and between the EU and the outside world. Hence, the arrangements for protecting the euro against counterfeiting must take this new dimension into account and also be equipped with a legal framework involving all the EU Member States, institutions and bodies and also relevant international organisations.
The three legislative proposals for the protection of the euro against counterfeiting with which this report is concerned are mutually complementary. Unfortunately, they have their legal bases in two different pillars, the first and the third. In the long run, it would be desirable if measures based upon Article 29 of the EU Treaty could be included in Title IV of the EC Treaty so that appropriate decisions for the settlement of issues for which other kinds of measures are unsuitable could be adopted in a unitary fashion.
The first proposal is an Initiative by the Government of the French Republic and is based on Title VI of the EC Treaty. It is concerned, then, with protection under criminal law and with Europol units having to receive the information and intelligence they need in order to perform their tasks. The amendments are largely aimed at incorporating wordings that have been forgotten about and left out, as well as at correcting a number of unclear terminological and other points.
The second legislative proposal, which in a way is more interesting, contains the Council' s guidelines on the protection of the euro against counterfeiting and is based on Article 123(4) of the EC Treaty. This legal basis enables the scope of the Regulation to be extended only to those Member States which have adopted the euro as a single currency. The proposal is based on the establishment of a system for the exchange of information and for cooperation and mutual assistance.
My most important amendments are about the necessity of having a Counterfeiting Analysis Centre at EU level and a national centre in each Member State. The advisability of setting up a permanent European Technical and Scientific Centre for the analysis and the classification of counterfeit coins is also referred to and, especially, the need for entities engaged in the daily handling of notes and coins for their clients to carry out suitable checks on the authenticity of these. Otherwise, it is citizens who are affected, and the latter are completely unprotected when they receive counterfeit coins and notes. There is no way in which they can offset such a loss anywhere else.
How can citizens be expected to carry detection equipment the same size as a large PC around with them? Even if someone is prepared to pay for the equipment - which does not cost a great amount, but costs approximately the same as a PC - it is not practically possible. I therefore think it is much more appropriate for notes and coins to be analysed before they leave the exchange entity. This is a position which Parliament definitely ought to adopt in order to protect people.
The third legislative proposal is based on Article 308 of the EC Treaty and is aimed at taking care of those Member States which have not adopted the single currency, namely Great Britain, Denmark and Sweden. In fact, they too must of course be covered by the security regulation we are now developing. Otherwise, this will not work. I am convinced that people in these countries realise that they too must participate in these decisions. They must also realise, however, that, if they are not members of the club, they cannot participate in the decisions on the same conditions as the members. However, those who adopt the euro can be party to decisions on the same conditions as other members. Those who do not adopt the euro do not, unfortunately, have the same influence.
The decision as to whether or not to adopt the euro is one requiring strength, and on this point I would call upon my own country, Sweden, to try to summon up the strength to take this decision as quickly as possible. It is about nothing other than political leadership. For example, we can draw a comparison with France which, at the time of approving the Maastricht Treaty, approved the latter with a smaller majority than Sweden. In spite of this, France nonetheless managed to take the decision it did. The fact that Sweden, in contrast, did not is something I deeply regret.
I want to conclude by stating that the proposals in the Council' s guidelines are aimed at guaranteeing effective protection of the euro, and I therefore welcome the proposal in its entirety.
Thank you, Mr President. The reason that I am speaking is purely to support and highlight, if possible, essential elements expressed by the rapporteur of this report, our colleague Charlotte Cederschiöld, whom I congratulate for her rigorous and excellent work.
I would like to start by pointing out what a revolution it is going to be when the euro appears on 1 January of next year. The euro is going to be the ultimate symbol of European identity, and along with the yen and the dollar it will be one of the guiding currencies that will be used not only in Europe but also, as our colleague said, on a global scale. It will be the cornerstone on which to build a political union.
Despite all this, as the euro takes the form of a note or coin, there is obviously the very real risk that there will be attempts to counterfeit it, and as a result, prevention policies are essential. With this objective in mind, we need to work thoroughly on the need to train those who will be working daily with the currency, through courses and other measures, especially banks and bureaux de change, so that they are familiarised with the euro. They are going to be the key players in detecting counterfeit currency.
Therefore, and given that the legislative proposals that we are examining today aim to regulate this matter, it is essential both that we have an effective system of police and customs cooperation and that we establish a global information system that includes identifying counterfeit notes, collecting them and sending them to centres that study the method of counterfeiting, the paper used, the ink, the amount counterfeited, etc.
Finally, I would also like to emphasise the importance of effective criminal protection in order to remove any trace of counterfeiting.
As I do not wish to dwell on fundamental issues that have already been discussed by Mrs Cederschiöld, such as the inconvenience and confusion caused by having legal instruments that are dependent on different pillars in order to defend the same objective, which is combating the counterfeiting of the euro- I am going to focus on two or three matters that I feel are important. One is the reference made by Amendment No 23, unlike the Regulation, which does not allude to it at all, to a counterfeit currency database. I think that this is something that would increase the efficiency and accuracy of the battle against counterfeiting.
With regard to the status of the European Technical and Scientific Centre, which as established in Article 5 of the proposal for a regulation, will channel the fight against the counterfeiting of coins, I would like to stress the need to protect its independence from the Paris Mint from the start, as set out in Amendments Nos 20 and 26. The functional link of this body should be solely with the European institutions and under no circumstances with a national institution.
Finally, Amendment No 27 adds to the original text of the Regulation the idea that I expressed at the start of my speech, which is the key role that those who work with money should play in the battle against counterfeiting of the euro. It is important that they be obliged not only to withdraw from circulation any notes and coins whose authenticity is questionable, but also to check for authenticity themselves. We are, of course, aware of the suspicions that this requirement could give rise to, as it would require considerable investment in tools, machines and items to ensure that the money is legal, but it is essential from the point of view of protecting citizens. It is also a guarantee that the money distributed by these bodies will be authentic.
I would like to start by congratulating Mrs Cederschiöld on her excellent report and the recommendations contained therein. Of course the circulation of the euro will have both positive and negative impacts. The positive is that it will be a physical recognition of the Union moving together closely when it actually benefits individual Member States. The negative aspect of course is that a new currency is open to abuse and to undermining by the expert counterfeiters that we have already heard of.
The euro is of enormous importance in the world markets, and therefore it is vital that we move to take protective measures to prevent counterfeiting. I am pleased that Mrs Cederschiöld makes such recommendations in her report and I personally and my group support these. It is worth noting, on the obligation to make checks at banks and bureaux de change, that she encourages close cooperation between Member States, the European Central Bank, national central banks, Europol and, when established, Eurojust. Also, she makes important reference to previous decisions on increasing criminal penalties, and calls for the harmonising of criminal charges and penalties.
It is absolutely essential that we leave no hiding-place for criminals, who can move very quickly with their information and their expertise from one Member State to another. It is also essential to pool and centralise information, and expert analysis when such counterfeiting comes to light. Technical assistance to facilitate the coordination of investigations is also needed if we are to track down these criminals across the Member States.
Equally, I applaud her recommendations to improve and facilitate cooperation between investigative and prosecuting bodies of the Member States, and that every Member State should recognise the principle of previous convictions. Whether in the EURO zone or not, I maintain that every citizen within the European Union has much to gain from a stable currency and a currency that can withstand the threats from the counterfeiters. Therefore I am extremely pleased to congratulate Mrs Cederschiöld on her report and the recommendations contained therein.
Mr President, in order to protect the euro against counterfeiting, we are looking this evening at a series of technical measures which, however interesting they may be, will not solve the problem. In fact, they even dispose of a crucial problem, which is of a political nature, and which the European Parliament does not seem willing to resolve. I shall therefore take it upon myself to do so.
Once the euro has actually been introduced into circulation, there will be a high risk of counterfeiting, particularly because of the decision that was taken to launch from scratch an entirely new currency which will cause all citizens to lose their points of reference. It may have been designed to do exactly that. Once citizens have lost their points of reference, there is a high risk that they will accept counterfeit euros, believing that they are the real thing. The consequences of this confusion will be made worse by the high face value of some notes, of EUR 100, 200 and 500. Yet, who is going to pay the price for this huge risk? The most vulnerable, the most fragile, those who are least well-informed, small businesses, micro-businesses who may find themselves bearing the cost of worthless, forged notes that they have accepted by mistake.
This situation is unacceptable - all the more so because it is the same people who are being asked to bear the often very substantial costs of changing over to the euro and who will receive absolutely no financial compensation. It is, therefore, unacceptable that we today continue to pretend that these costs do not exist and to implicitly accept that they are to be borne by the most vulnerable people.
We are asking the national and European authorities not to shirk their responsibilities. We are asking them to give citizens a guarantee that they will be reimbursed if they accept a forged note by mistake, at least during a transitional period. Otherwise, then, we should provide small businesses with free detectors for forged banknotes. Some will say to me that we do not have the money to do that. I shall reply that we should have thought of this before. We must now shoulder the responsibility, in other words, to postpone the changeover to coins and notes until next January - would it matter after everything we have been through? This would, in any case, be desirable for several other reasons.
Mr President, ladies and gentlemen, over a year ago, on 16 February, the European Parliament considered the problem of counterfeiting of the euro, at the time within the context of a common penal framework. It was our fellow Member, Mrs Cederschiöld, with her skill and rigour, who drafted the report then and opened our debate on the matter. She said that we cannot allow counterfeiting to undermine our single currency. This statement is still valid one year later and sums up the fundamental issue: the security of our currency.
We have all spoken here of the euro' s importance for our Union, of its economic importance as a complement to the establishment of a genuine economic area without internal borders, of its importance as a mechanism that has contributed to budgetary discipline and to the transparency of the Member States' public accounts and also of its political value as a symbol of the European integration that we are developing, taking forwards and consolidating on a daily basis. Therefore, for all of these reasons, the security of our currency is extremely important. In addition, we know that the currency' s security is also tied up with its stability and its exchange rate, but the approach we are considering today is that of protection against counterfeiting. If things do not go well, however, with the other approach, there is all the more reason now not to neglect this fight and to increase our precautions.
In her report, Mrs Cederschiöld quite rightly emphasises the worldwide importance of the new currency and the undeniable fact that it whets criminal appetites. She states that "the euro will be in open competition with the dollar for the title of the world' s most counterfeited currency" . I am sure that Mrs Cederschiöld will agree with me when I say that this is not the competition against the dollar that we wish to win. We are aware that the system will be particularly vulnerable during the transitional period, in which the new European currency and the old currencies will be coexisting. Lack of understanding, unfamiliarity and the obligation on the banks to promote currency exchange will encourage the counterfeiting of both the euro and national currencies. We must also fight against swindling and confidence tricks. We must provide more and better information, especially in my country, Portugal, where surveys show disturbingly high percentages of people not understanding the euro. We have seen examples of the educational contribution made by Catholic priests, particularly in the regions: the contribution of the Church and of the local and regional press must be encouraged and supported. I also agree with the approach adopted by the Commission in its communication, and with the four aspects that have been identified: training, an information system - cooperation, specifically with Europol, OLAF and the European Central Bank - and protection under criminal law.
In conclusion, I shall say once again that I do not share the reservations about the coins having national faces. I think that the increased risk will be compensated for by a greater sense of belonging and of identification, and will also provide a political response to those who are always quick to criticise excessive standardisation. Congratulations, Mrs Cederschiöld!
I apologise to Mrs Cederschiöld for mistiming my arrival and arriving after much of the debate. We had an opportunity in the committee for me to have an exchange of views with Mrs Cederschiöld about her report. I would like to congratulate her on the overall thrust of the report. My concerns are twofold, however. First, I am concerned about the size of the larger notes, particularly the five hundred euro note that is going to be issued, which is far larger than the largest note in common use in the United States, in the United Kingdom and in Japan.
It obviously makes it attractive for counterfeiters, if they are going to counterfeit notes, to counterfeit large denomination notes, rather than smaller denomination notes and I am slightly concerned that this very large note will, if you want, make the euro the counterfeiter's currency of choice. Secondly, at the same time, of course, it will enable those people engaged in money laundering - I know this is not a report on money laundering, but it is a connected issue - to also move their ill-gotten gains around fairly easily and fairly simply. The amount of money that can be put into a small suitcase will be roughly ten times larger than it would have been if we had restricted the currency to smaller notes.
There is a threat and an opportunity with the introduction of the euro. Firstly the threat is the counterfeiting and clearly, if that happens, it will drive people away from the euro, will have dire consequences for its use around the world if people are badly stung by that, but secondly, we have an opportunity at this period of time to actually catch people engaged in money laundering, as they make the change. We do not have, or we do not apparently have in place, any mechanism across the European Union to try and take advantage of that opportunity, or to try and deter at the point of introduction of the euro the threat of counterfeiting. It is all very well having something up and running later, but if I was organised crime, the time which I would be trying to engage in counterfeiting on a large scale would be around the period of introduction of the euro when you are going to have four hundred million people in the European Union and billions of people around the world who have never been familiar with the notes themselves.
So I think that there is a threat there and I hope that the Commission and the European Central Bank, although it is probably too late to consider whether to issue a five hundred euro note, will actually consider whether they should issue it at the beginning of the process when there are so many dangers attached to it.
Mr President, honourable Members, rapporteur, 1 January 2002 will indeed be an historic date, marking as it does the physical introduction of the euro for 300 million citizens in the European Union. Obviously, numerous preparations still need to be made and it has been mentioned, not for the first time, that the European Parliament is tackling this. The European Parliament has dealt with the preparations and the necessary steps right from the start.
This report deals with the Commission initiative and the French initiative on the protection of the euro against counterfeiting. I should like, on the Commission' s behalf, to congratulate the rapporteur on her excellent work and to report that the Commission will be happy to include any addenda proposed by the European Parliament. I should also like to stress that the regulation is the pivotal and central point of a comprehensive procedure to protect the euro against counterfeiting. I should like to remind you that the Commission has submitted various proposals since its communication in July 1998. The regulation before us stipulates in particular - I do not intend to go through the whole thing, I just want to mention a few points - that exchanges of information on any counterfeit euro notes and coins discovered will be centralised and regulated. Collaboration and mutual assistance between the various players involved at Member State level and the institutions and bodies at European and international level is clearly regulated, as are collaboration with third countries and the obligations incumbent upon credit institutions. I should like at this point to highlight once again the importance of Article 6 of the regulation, namely the obligation to withdraw from circulation any banknotes which have been identified as counterfeit or which need to be tested and to pass them to the appropriate agencies.
It is, of course, particularly important, in the light of the time frame which we are discussing, that the regulation be adopted as quickly as possible and I hope that it will be adopted before the end of the Swedish Presidency, because preparations need to be made as quickly as possible. This is the credo which the Commission is passing on to small- and medium-sized enterprises and consumers. Any preparations which can be completed today will mean less worry and stress tomorrow and will make the whole project that much safer.
The Commission intends to take an active part in the subsequent implementation of the regulation. This applies in particular to Article 7 dealing with collaboration between the Member States, the Commission and the European Central Bank and with Interpol. An advisory committee has been set up to help the Commission here.
I should like to remind you that this regulation is not the only important measure to protect the euro against counterfeiting. Various additional instruments have already been adopted or are currently being prepared. For example, a framework resolution relating to criminal law was adopted on 29 May. I should also like to mention another measure which is currently being prepared and which the Commission will adopt in a few weeks' time, namely a multiannual programme to provide training, technical assistance and exchanges for officials in order to protect the euro against counterfeiting. The delightfully named PERIKLES programme will also be of considerable importance.
The euro is indeed an historic milestone on the path towards integration and it offers huge potential for further economic development. Of course we always highlight the opportunities here but we do not underestimate the risks attached to the date set for the physical introduction of the euro. We are not underestimating the problems, we are tackling them. I should like to thank the European Parliament for its support; it just goes to show that we are all working to make this project a huge success.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Illegal substances - Synthetic drugs
The next item is the report (A5-0121/2001) by Mrs Cederschiöld, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Kingdom of Sweden with a view to the adoption of a Council decision:
I. on the transmission of samples of illegal narcotic substances
[14008/2000 - C5-0734/2000 - 2000/0826(CNS)]
II. establishing a system of special forensic profiling analysis of synthetic drugs
[14007/2000 - C5-0737/2000 - 2000/0825(CNS)].
Mr President, we are now to deal with the issue of synthetic drugs. Europe is a world leader in the manufacture of synthetic drugs. That is not a fact to be too proud of. Large quantities of LSD, amphetamines, ecstasy and other synthetic drugs are produced every day in Europe, either for domestic consumption or for export to third countries. This large-scale and often organised production is a blot on Europe' s copybook and undermines our credibility in the international struggle against organised crime.
This initiative against synthetic drugs ought therefore to be warmly welcomed. The proposal is based upon a highly developed method of analysis applied by certain laboratories. Synthetic drugs have certain features in common because of the process and methods by which they are produced. Links can therefore be made between synthetic drugs confiscated on different occasions in different places. Such information enables the police more easily to identify illegal centres or networks manufacturing drugs. The method provides the police and judiciary with an excellent tool for isolating narcotics factories.
The first decision is about setting up the system of special forensic profiling analysis. The Member States are obliged to send samples of certain drugs that have been confiscated to particular laboratories. At present, such laboratories unfortunately exist only in Sweden, Germany and the Netherlands. The idea is that, as soon as a laboratory in a Member State has the required competence, this laboratory will become part of the network. In that way, the relevant skills will be extended throughout the European Union.
The second decision concerns the actual transmission of samples of controlled narcotic substances. The Member States are obliged to allow these to pass through their territory. They must be sent in a way that guarantees the greatest possible security so as to ensure that the transported samples are not misused. It should also be emphasised that we are talking in terms of milligrams, that is to say extremely small quantities which can scarcely be misused because they are so incredibly small.
It must be emphasised that the initiative affects only the fight against the large-scale organised production of synthetic drugs, something that is prohibited throughout the EU. It therefore has nothing at all to do with the sensitive debate about what should be readily available on the street, for personal use etc. The present debate has nothing at all to do with that. Instead, we are concerned here with the organised production of synthetic drugs.
It must also be underlined that the system proposed is not definitive. It is not perfect in every respect. I know that. It would be preferable if every country had its own laboratory for forensic profiling analysis but, because the technique has so far only been developed in a small number of countries, that is not the case as matters stand. At the same time, it would nonetheless be a great pity not to make use of the opportunity of getting our hands on those production units that exist within the European Union.
Regarding the actual transmission system, I take the point also touched upon by certain countries such as France and, especially, Spain, to the effect that it would be good if these samples could be transmitted electronically. I completely share that view. The report also states that the method of transport must be continually reviewed. In my opinion, it would be completely wrong, however, to use such arguments to prevent the system from being introduced right now. This Parliament will certainly have an extremely important role to play when it comes to pushing the issue of electronic transmission, but I really do hope that Spain will not use this as an argument for stopping the transmissions. That would be deeply regrettable. Fortunately, the committee realised this and adopted the report unanimously. I am sorry that there are some countries in the Council which have not realised that it is just as well to get started now, for they are in fact slowing down the fight against crime. As I see it, it is downright irresponsible to weaken the fight against organised crime, just because we do not have the perfect system. It is the same argument we heard just now when we discussed transparency and public access to documents and when Sweden offered Europe a compromise. There is now every reason for us to join together in offering just such a compromise.
I hope that both Parliament and the Council will support this initiative, and I want to thank young Nils Hänninger at the Ministry of Justice in Sweden who has driven this idea forward. I also want to congratulate the Swedish Presidency on this decision, which may well be the first binding decision in the area of drugs.
Mr President, Commissioner, ladies and gentlemen still present, looking at the Chamber, one might well imagine that drugs pose no problem to Europe and no problem whatsoever to its young people. But, unfortunately, they are a problem, and not just any problem; the truth is they are the problem. The huge increase in the use of drugs is threatening to destroy part of today' s generation and hence part of our society, while organised crime is threatening to undermine it.
Drugs help a mere handful of people make a great deal of money in the organised crime sector; but they destroy countless lives and existences. I can back up what I have just said with a few figures provided by Europol and the Drugs Monitoring Centre in Lisbon. It is estimated that some 8,000 tonnes of cannabis and derivatives, 350 tonnes of cocaine, 60 tonnes of heroin and at least 50 million ecstasy tablets reach the European market every year. These are the latest figures available. And all of these drugs are taken, by more and more youngsters. If I tell you that investigations have proven that some 20% of young people have already used cannabis at least once and that an estimated 5 million young people take synthetic drugs, it should be enough to start alarm bells ringing.
The producers and traffickers who deal in these drugs are part of organised crime. They ply their trade at the expense of young people, which is why we must do everything we can to combat this crime - which, as I said, is part of organised crime - in the Union and internationally with representatives from other countries in the world which are equally affected. I therefore welcome the Swedish initiative because it takes a step forward here. It is another piece in the puzzle of instruments which we need if we are to be able to make any headway.
The first initiative on the transmission of drugs for the purpose of analysis and testing is designed to avoid abuse as the result of larger consignments and is a perfect instrument in the fight against drugs. Secondly, I think it is most important that analyses be used to check the origin of synthetic drugs. Both instruments are essential in the fight against drugs and organised crime. What we need to do is to extend the network of suitably standardised, quality laboratories. However, this alone would still be too little; we must have cooperation with Europol, which is working on the same agenda and keeps a list of synthetic drugs and similar products used for ecstasy and other amphetamines which are available on the market. This means that there will be no loose cannon or parallel work and that work will be carried out in cooperation with Europol.
The third point which I think is extremely important is that, although the European Union is now an export market for synthetic drugs and candidate countries are buying from it, having become transit countries and countries of destination, we need to make all the instruments at our disposal immediately available to the candidate countries so that we can create a larger area of security, which is our goal.
The objective, and I know that it is an ambitious objective, is to achieve a drugs-free society. It will be no easy task but these measures certainly take us a step closer to this objective.
Mr President, ladies and gentlemen, the first point is that drugs only harm people who abuse them and that drugs taken in moderation, such as alcohol and tobacco, can also be seen as a source of enjoyment. Drugs cause harm when they are abused. However, I see this rather as a social problem, with drugs acting more as a catalyst, which is why I think that fighting the drugs is not really doing anyone a service.
That is why the best solution is to allow people to decide the quantity of drugs which they want or do not want to take for themselves. I therefore think that this initiative will not be much help. In the final analysis, it is just more repression, more powers for Europol, which does very little to help us live our lives as we so choose. There is an alternative to this proposal in the form of drug checking. Various highly successful drug checking projects have been carried out in the Netherlands, Switzerland, Vienna and Germany. The European Drugs Monitoring Centre in Portugal has given drug checking a very good report and it continues to be active in this area. That is why I think that we should not agree to this repressive measure. In all events, we the Greens shall not do so; instead we shall back the right of the people who wish to consume these substances to decide for themselves.
Mr President, ladies and gentlemen, in the fight against the trade in illegal substances and the drugs trade, in particular, an efficient system would not go amiss which would enable us to analyse the trade in the products within the Union in a coordinated manner and to chart the networks. But that is exactly where the problem lies. Setting up laboratories presupposes that the criteria are sufficiently clear and the procedures transparent. However, it appears that there are many unanswered questions surrounding the method, the results of which are said to lead to different validations in different countries. The Swedish proposals seem to want to hide the fact that Sweden itself needs a few years yet in order to fully develop its own capacities, but it wants to get the ball rolling at this stage nevertheless. At the moment, we are still waiting for the recommendation of the experts from most central laboratories, but we will not receive it before the end of the Swedish Presidency. Not everyone in my group will agree with me that this is potentially a sound proposal and that, in time, such a set of instruments could be really useful, whichever way the drugs issue is addressed in future. However, it is extremely regrettable that the diligence which Sweden has displayed in this matter is particularly ahead of its time.
Mr President, Members of Parliament, the Commission welcomes Parliament's proposed resolution and supports the objectives of these two Swedish initiatives establishing a system of special forensic profiling analysis of synthetic drugs and on the transmission of samples of illegal narcotic substances.
The Commission has been working in this area for some time. In particular it has supported research into the development of a harmonised method for the profiling of amphetamines. This research project is due to be completed in February 2002 and we hope that its results will be taken into account in future work in this area.
The objective of the Swedish initiatives is in line with point 4.1.1.4 of the European Union action plan on drugs 2000-2004 which was endorsed at the Feira European Council of June 2000 and so represents a priority for the European Union in the fight against drugs.
The Commission is also working actively on the implementation of the EU action plan on drugs. In the coming weeks, we intend to publish two important texts: first, the Commission will present a communication to Parliament and to the Council on the implementation of the action plan, and secondly the Commission will bring forward proposals for a framework decision establishing minimum rules on drug trafficking.
The issue of synthetic drugs, as mentioned by several Members, is of particular importance at the moment, both for the European Union and internationally. The Commission intends to launch this year a review of the joint action on new synthetic drugs of June 1997, which allows new synthetic drugs to be controlled throughout the European Union and to be made subject to criminal penalties. The Commission recently brought forward proposals to monitor informally the non-controlled chemical precursors of synthetic drugs and this is currently being considered by the Council and Parliament. We have also presented a resolution to the Commission on narcotic drugs in March 2001 addressing the problem of the diversion of precursors for synthetic drugs and this proposal attracted wide support. We have also been active in a meeting in December 2000 on synthetic drugs organised by Japan within the G8 framework. All these elements show how important this debate is at world scale. Therefore, I would like to congratulate Mrs Cederschiöld for her excellent report and join her in my appeal to pass over what I consider minor difficulties in order to have a quick approval of these two Swedish initiatives by the Council.
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Transmissible spongiform encephalopathies
The next item is the recommendation for second reading (A5-0118/2001), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to the adoption of a regulation of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies [14780/1/2000 - C5-0048/2001 - 1998/0323(COD)] (Rapporteur: Mrs Roth-Behrendt).
We have two reports concerning the treatment and transport of animals: that will be a very familiar subject for the Commissioner. I would like to say at the outset - and I am sure that the Chairman of the Committee will say the same - how much we regret the absence of Dagmar Roth-Behrendt tonight. She is one of the most energetic, enterprising and intelligent members of the committee. She is the coordinator for our group on the Environment, Public Health and Consumer Protection Committee and, in her general enthusiasm, she is like a one-woman Congress of Berlin. She is in Berlin tonight and is to have an operation in the morning. I am sure the whole House, even at this late hour, would join with me in wishing Dagmar well, and believing that she will recover with her customary vigour in the very near future.
Dagmar Roth-Behrendt intended to move one of the two amendments tonight. I would like to say briefly why I and my group now believe that it would be for the better passage of this directive if it goes through unamended. That would mean, therefore, that we would wish to vote against both Amendments No 1 and No 2: Amendment No 1 for the very simple reason that it smacks of a desire to scuttle back into a form of neo-protectionism, but certainly over-regulation, of animal imports, which is a desirable but unnecessary consequence of the many scares we have had in recent years. In my country we are particularly aware of that, but we believe that the OIE code covers trade in live animals and will protect countries which do not have BSE from introduction of the disease. Additional measures against imports are not justifiable on health grounds and I expect that the Commission will say the same thing.
Even more briefly, on Amendment No 2, which did indeed come in my name: at that stage, we tabled this because we believed that if there was to be a vote through this Parliament for tests at twenty-four months in all the Member States quasi-imposed upon them by the Commission, this needed to be amended with a provision that those Member States which already have other forms of testing - or in the case of the United Kingdom, the over thirty-month cow - should not have to go through that procedure. Given that the principal amendment fell, it seems to me now that the second amendment should fall also. So, from the point of view of my group, we are not supporting any amendments.
My apologies for the inability of the shadow rapporteur, Mr Trakatellis, to be with us this evening. At short notice, I have agreed to try and say a few words on his behalf in relation to this most important topic. First of all, I would like to commend all those involved to date from the Commission up through the Council and indeed, back to us, but particularly Mrs Roth-Behrendt, for the personal commitment she has given to this most important issue.
A year ago, I spoke in Parliament in relation to this particular matter and my views were clearly laid out. I think it was 16 May last year, the time of the first reading. Not a lot has happened since in one sense. In another sense, both politically and scientifically, a huge amount has happened in the whole area of TSE, more particularly if you like, in relation to BSE. A year ago, it was the UK, Ireland and one or two other isolated outbreaks of BSE that was concentrating the minds, particularly the epidemic that had been experienced by the UK for some time. Since then, as you know, we have had Portugal, Belgium, Holland, Spain, Denmark, Germany, Italy and Austria. But we must look at the numbers involved relative to the cattle population in each country to make sense, rather than just to panic the consumer. It has been very hard to have a reasonable rational debate on the impact of an outbreak of BSE, be it 3, 4 or several hundred cases at a time. It must be taken relative to the cattle population in each country.
Only this week we hear of reports of outbreaks among the elk in the Colorado regions of the US and of new variant CJD outbreak among young men, young hunters - not the normal age group associated with CJD as we have over the years understood it to be. There has also been increased rigour in the reporting of BSE and increased surveillance generally with new testing regimes. This is not an indication that the disease is spreading, because we are get increased numbers. It means we are being more effective and more efficient in terms of looking for the disease in the various countries. That must be spelled out also so that we do not panic the consumer into thinking that the disease is continuing to spread. It is not. BSE is a disease of older cows, primarily older dairy cows. It has a much higher incidence among the dairy herds, than the suckler herds, probably because the dairy men could afford more concentrates traditionally over the years. In most countries the milk gave a higher economic return than, for example, breeding beef - certainly that was the experience in Ireland and the UK. But at the moment the high risk is with the dairy herd, the six and seven year-old cows and that is why, since I spoke last year, we have had the destruct scheme that was announced on 13 December 2000, if I recall correctly, that will be in place until the end of this year.
My one big criticism of the destruct scheme is that it did not particularly insist that Member States with a problem targeted the older cow, where the real risk cohort still remained. In fact, this scheme was used to underpin the market and the price of cattle, rather than primarily to take out the disease in the older cow. I do not mind underpinning the market. That could be part of it. But it should be secondary to removing the disease and that was not the case and I criticise that particular scheme in that respect.
We have also learned a lot in the last year in relation to new variant CJD and that patients with a distinct genetic makeup are prone to it, not the entire population. We need to say more about that so the public understands the relative impact that it may or may not have. It is genetic, its infectious, its degenerative, but there are very, very few cases, given, for example, the number of BSE cases in the UK in the cattle herd. We have been eating scrapie-infected sheep for over two hundred years, with no ill effect, and that is because the structure of the shape of the prion, the non-infectious protein, in the sheep, is not compatible to that in the human brain, unlike the rendered cattle or beef prion, that replaces the protein necessary in our brains. Again, we have not been telling the story as it is. Yes, I agree with an awful lot has been done and we need what is proposed before us here today, but I would rather we use the OIE or WTO standard, so that all countries could agree on the classification, so that what we do in Europe would not be considered a trade barrier by the rest of the world with whom we must trade our meat products and live animals. That is my one criticism still that, in this respect, we want to go it alone in Europe, rather than operate a worldwide basis in relation to this. Congratulations to all concerned.
Mr President, Commissioner, ladies and gentlemen, Mrs Roth-Behrendt has done an extremely good job over a long period when it comes to combating BSE, or TSE. We have now finally reached the point at which we have perhaps obtained some control over, and put an end to, the chains of infection which we know exist in this connection.
I should like to take this opportunity to ask us to think in the longer term. Unfortunately, human beings still do not know why, where and when the prion becomes 'mad' or when this prion-caused disease occurs and for what reason. The situation requires a certain humility on our part. Right now, another discussion concerning animal by-products is being conducted, and it now looks as though a new round of the debate will be getting under way.
We tried to make cows, which are vegetarian, into omnivores, and that gave us BSE. Right now, we are at a point at which I suspect that, out of fear, panic or for other reasons - political populism, perhaps - we shall try to make the pig into a vegetarian.
It would also be a good idea if we were to give a little consideration to our own history. Our forefathers knew perfectly well that animals that had died of natural causes should not be eaten. It is in modern times that we have left nature so far behind that we have begun to embark upon such experiments. I should like us calmly and quietly to show a bit of humility in the face of the food disasters which have hit us.
Mr President, Commissioner, ladies and gentlemen, what we should do, this evening especially, is to enable the remarkable report by Mrs Roth-Behrendt to be implemented as quickly as possible, in other words, to enable the measures to take effect from July. On the basis of scientific knowledge, which is increasing every day, I do believe that the two amendments that have been proposed to us are ambiguous and are more likely to slow down the implementation of these measures than to have a positive impact.
My group, the Group of the Greens/European Free Alliance, could conceivably support the first amendment, because classifying countries according to the number of suspected cases is a good approach and because the most crucial task is, above all, to monitor the infectious disease. Whether or not the countries that feel most vulnerable want to protect themselves, this is not necessarily a form of neo-protectionism. On the other hand, Amendment No 2 seems to be slightly excessive, seeking, on the pretext that animals under 24 months do not pose exactly the same problems as other animals, to eliminate the systematic use of rapid screening tests and to allow other countries, particularly Great Britain - the country that initiated this and the most affected - not to carry out systematic screening. If that is the intention behind the amendment, we in the Group of the Greens are totally opposed to it.
Since this debate is evolving continually, I will add that, as Mrs Doyle has just said, we are asking ourselves questions about Canada or the United States. No country is today able to say that it is free from BSE or TSE and, more importantly, we should now have screening for sheep, since it is obvious today that the disease was definitely spread from them and that it is better to monitor this type of livestock, which can also pose the same problems that we have had with cattle.
Mr President, ladies and gentlemen, BSE is the biggest tragedy ever to hit European veterinary, an unparalleled tragedy which will claim an unknown number of victims. BSE is a nightmare for the consumers who desperately question the safety of their food, and BSE has dealt cattle farming an enormous blow.
Today, we are discussing a package of measures which was announced back in 1997. This is therefore the appropriate time to thank rapporteur Mrs Roth-Behrendt: her perseverance, her expertise in this field were essential, and without her thoroughness, the Union would not be where it is today.
Thanks to Parliament' s input at first reading, the common position is, on the whole, acceptable: systematic test programmes, which will also apply to sheep in due course; strict and clear rules with regard to specific risk material; effective inspections especially on imports; and market access legislation. All of this is of crucial importance.
Today, we have to express our trust in the common position. This is the policy by means of which we can fight BSE. The measures must also be able to count on the commitment in Brussels and in the Member States. That is a deciding factor. After the increase in the number of BSE cases in France, fresh measures have repeatedly been put in place in recent months, and it was remarkable in this respect that Commissioner Byrne himself stated that food safety as such does not require new measures, but that the measures were particularly necessary to restore consumer confidence. With this statement, he was, in fact, vague once again. Measures are needed and are no luxury. Let there be no mistake about this.
Food safety is a very emotional topic and as such, food politics is now partly about the management of emotions. Statistically, we can say that food has never been so safe, but that does not convince anybody. You cannot restore confidence just like that, not even by encouraging organic farming, or by discouraging large-scale, industrial production methods. Confidence can be restored by means of a credible policy and clear language. Safety, prevention, control and eradication of BSE now require political commitment. The BSE crisis was much more than a very serious food problem; BSE ended up being a political crisis as well. It stands for passing the blame and dodging responsibility. In this way, BSE became the cause of a complete overhaul of European food policy. A European food authority is set up and we re-establish the principles of policy on foodstuffs.
But our discussion goes further than that, of course. We must now take a good look at food production. We want a green revolution, we want quality rather than quantity, our agricultural policy can no longer damage the environment, we must move away from protectionism which disadvantages third-world countries, and we must take animal welfare seriously. And we should not wait six years to achieve this. Today, we must express our commitment to the BSE policy, and that is, in my view, the go-ahead for a green revolution and for a policy that is based on quality.
Mr President, Commissioner, Parliament, the Council and the Commission have cooperated splendidly to make the prevention and control of encephalopathy in animals more effective. The Regulation under discussion will help in the harmonisation of the legal basis. The Regulation takes account of scientific development. BSE tests for sheep and goats will be introduced as soon as the testing methods exist.
The rapporteur is proposing two amendments. The first one deserves our strongest support, as it will provide even more protection, especially for those countries where there have been no cases of BSE as yet. The transport of animals is the main reason for the spread of animal diseases, which is why inspection has to be effective. Our group considers the second amendment to be unclear and for that reason does not support it, especially if the aim is to lower the age limit for BSE tests to animals which are 24 months old. This is not necessarily a sensible solution for all Member States. In saying this I certainly do not wish to oppose the proposal, if some Member States want to do this. Measures in the EU must, however, adapt to the BSE situation prevailing in Member States in compliance with the general policy contained in this Regulation.
Mr President, although I am not from the same group as Mr Whitehead, I share his thoughts on Mrs Roth-Behrendt, and if she has to have an operation tomorrow we wish her a speedy recovery because in a way she is the driving force behind the Committee on the Environment, Public Health and Consumer Policy. In any event, she has only tabled two amendments, because the Commission accepted the majority of the amendments tabled at first reading. These two amendments, as has already been said by other Members, concern the additional guarantees that some Member States can stipulate in order for animals to enter, and also with the possibility of conducting tests on animals of less than 30 months.
However, as I come from a small region with small farms that have huge problems, and where there have been some, but very few, cases of BSE, I would like to highlight three issues that I think are fundamental. One of them features in Article 6 and refers to the need to train and educate staff working for the competent authorities, staff that work in laboratories, people who rear animals and those who sell them. In practice, I have seen that all of these people are faced with a problem that they do not understand and that they do not know how to deal with. This training programme is therefore essential, in my opinion, and should be implemented as soon as possible, because it would be a method of prevention.
With respect to the banning of feed containing animal proteins, as established in Article 9, my opinion is that this ban should now be total. Cows should eat grass and this is the best way of preventing what is occurring now. There should also be immediate 100% compensation for the animals slaughtered on these farms. I have seen how some of the farmers in the region where I live, who had 25 or 30 cows, have very little money left on which to live. If all the animals are slaughtered they are left without their livelihood. It is therefore essential that the compensation that they have not yet received be paid out immediately.
I think, Mr President - and I will finish here because my time has run out - that if we wish to regain credibility among consumers, measures like these and others must be implemented immediately and clearly. People need to see that measures are being taken in Europe, otherwise it will be impossible to regain that credibility.
Mr President, although the Committee on the Environment, Public Health and Consumer Policy has not treated the rapporteur, Mrs Roth-Behrendt, very gently this time, I would nonetheless like to thank her for the excellent work she has done at the various stages of the report.
The committee adopted the two amendments, the first of which was originally a joint proposal by Professor Trakatellis and myself. Its content, in brief, states that Member States in category 1 maintain their right to demand additional guarantees on animals being brought into their territory. It does not aim to prevent imports of or trade in animals between Member States, but just to stop diseases from spreading to those countries where they have not yet occurred. It is naturally in the interests of the EU as a whole that diseases, including TSEs, are confined to as small an area as possible and prevented from spreading to new areas.
In our examination of individual rules on the prevention and control of TSE, it becomes ever more apparent that the whole common agricultural policy needs to be reformed, which is to say, certain steps need to be taken to amend it. It would be worth seriously considering an arrangement whereby the CAP would set common targets and minimum requirements in such areas as environmental consumer protection and animal welfare, but in which the wisdom of common agricultural aid would be reconsidered. Such a model would permit national aid to be granted mainly to promote food safety, environmental cleanliness and the aims of regional policies. In my opinion this would be one possible way forward, and one that should be taken seriously, from the current system, which is bad for the taxpayer, the consumer and the environment, and particularly bad for the farmer.
When the EU was established, the goal of its agricultural policy, in its simplicity, was to guarantee a sufficient supply of food at a time of shortages in an economy just recovering from the war. Article 33 of the Treaty is still based on this approach, even though the EU achieved self-sufficiency back in the 1960s and production has exceeded demand since the 1970s. We now have to shift the emphasis from quantity to quality.
Tonight could signal the end of two years of hard negotiations between Parliament, the Council and the Commission on the legal framework to combat transmissable spongiform encephalopathies. This is the first major piece of legislation to be adopted following the introduction of co-decision in relation to veterinary matters impacting on public health set out in the Amsterdam Treaty. It is both ironic and appropriate that it relates to BSE, as it was the BSE crisis which led to the introduction of co-decision in this area of community activity.
I would like to pay particular thanks to Mrs Roth-Behrendt, the rapporteur, for her tireless work over the years in pursuing a coherent community approach to the control of TSEs. A great many of the key provisions of the Regulation under discussion result directly, or indirectly, from her personal commitment to putting in place a very strong framework to protect our citizens from the threat from TSEs and this is an objective I fully share and I want to join with Mr Phillip Whitehead in wishing Mrs Roth-Behrendt the very best for her stay in hospital over the next couple of days.
When we started our work on this proposal in late 1998, the majority of Member States considered themselves free of BSE. This was still the case in May 2000 when the initial opinion of Parliament, largely endorsed by the Commission, was adopted: The ensuing negotiations with Council remained blocked as Council could not agree on the proposed central role of a scientific assessment for the BSE classification of countries. However, after the adoption of new emergency measures for the Community-wide removal of specified risk materials and the introduction of rapid tests for BSE, a compromise on the legal framework came within reach. The provision for such a large-scale screening allowed Council to agree to classification by the Commission on the basis of the Scientific Steering Committee opinion provided it was verified by that screening.
At its first reading, Parliament proposed verification of the scientific risk assessment by statistically valid large-scale screening. In its amended proposal, the Commission proposed large-scale screening as a transitional measure for the changeover from the current uniform SRM rules to the classification-based rules of the regulation. These two elements allowed the Council to come to a political agreement on its common position in December 2000.
Apart from leading to the Council common position, the start of the large-scale screening at the end of 2000 had yet another effect: within days Germany detected BSE cases amongst healthy slaughter animals. Around the same time, Spain and Italy detected their first cases and a number of BSE cases detected in France also rose steadily. Consumer confidence dropped to a record low.
Faced with this crisis, the position of Council, Parliament and the Commission drew closer. Aware of the urgency of the matter and the need for a proper legal framework, in particular in relation to BSE eradication and imports from third countries, an informal trialogue took place prior to the Council adopting its common position. During this trialogue, a very solid basis for agreement between the three institutions emerged.
These were hard but very constructive negotiations proving that the three institutions can work together very constructively on key issues related to public health. The Council agreed to additional demands from Parliament increasing the number of tested animals. The Commission committed itself to introduce all new measures, adopted under safeguard procedures after the common position, into the regulation. The Commission also committed itself to take without delay all necessary initiatives under comitology after entry into force of the regulation. Consequently, the common position of Council was adopted by unanimity and endorsed by the Commission. This compares with the very sharp differences in approach in the past on BSE-related issues.
I would finally like to remind Parliament of its resolution of 16 November 2000 on BSE and the ban on animal proteins in animal feed. In this resolution, Parliament asked for several protection measures. These included a temporary suspension of the use of meat and bone meal, increasing testing in all Member States and rules for the control of scrapie. The TSE regulation, in its current form, provides the framework and, in many cases, the detailed rules for these measures.
Further amendments at second reading would, however, delay formal action upon this resolution. I trust that this House agrees with me on the need for the proper legal basis to be operational without delay and from what some of the speakers have already said, there appears to be a measure of agreement on that issue.
The debates we have had in Parliament on this subject since last November make this only too evident. It is vital, therefore, that this regulation enters into force as soon as possible. The Commission is therefore prepared to consider only amendments which would substantially improve the text or correct important weaknesses. Neither of the two proposed amendments falls, in my view, into these categories.
I cannot accept Amendment No 1 for reasons of substance also. This amendment, which had already been rejected in committee during first reading, proposes the right for BSE-free Member States to take unilateral action at their own discretion against the import of any live animal. This is against the principles of laying down Community rules. It is also superfluous, as one of the main objectives of the regulation is to create harmonised rules for the marketing of animals in view of BSE status.
Nor can I accept Amendment No 2 as it makes the establishment of an epidemiological picture of all Member States more difficult. This does not however prejudge future initiatives from the Commission on the basis of this regulation in the light of the experience gained particularly on the aid structure of the cases detected by the current screening, and this can be done by comitology.
Over 1.3 million tests were carried out on healthy animals aged over 30 months in the first three months of this year. These are in addition to the tests on fallen animals and at-risk animals. We are rapidly acquiring a hugely improved picture of the true incidence of BSE in the Community. If I see any reason in the light of this evidence to reduce the current age of testing, I will not hesitate to take the necessary proposals. I would also add, in this respect, that research continues on more sensitive tests than are currently available.
In conclusion, we are now very close to putting in place the proper legislative framework for the control of TSEs. It has taken much time and effort, but the text of the common position following considerable input of all three institutions provides a coherent set of rules and procedures for the future.
May I just comment briefly on some of the contributions made by some Members a moment ago. This particular proposal is compatible with the OIE international standards. Furthermore, let me say that I greatly welcome the views expressed by Mrs Paulsen when she made reference to the proposals on animal feed and, in particular, the bi-product legislation. Let me comment on Mrs Auroi's remarks on the testing of sheep: I should point out that I am bringing a proposal on random testing of sheep very shortly. In the draft decision, we have foreseen as a first step 170 000 tests on sheep from October 2000 for the first year.
Thank you, Commissioner Byrne.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Movement of pets
The next item is the report (A5-0125/2001) by Mrs Jillian Evans, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on the animal-health requirements applicable to non-commercial movement of pet animals [COM(2000) 529 - C5-0477/2000 - 2000/0221(COD)].
Mr President, the purpose of this regulation is to ensure consistency by 2002 in the rules governing the non-commercial movement of pet animals, which has been commonly labelled the pet-passport scheme. The fact that this proposal has been brought forward by the Commission represents a remarkable achievement in action taken to control rabies. The success of the vaccination campaigns against rabies have led to a fall in the number of cases amongst cats and dogs from nearly 500 in 1991 to just 5 in 1998 and it is because of that success that we have seem the partial abolition of the six-month quarantine system in the United Kingdom and Sweden.
It is the problem of rabies, which has prevented consistent rules being adopted up until now, and so Member States have dealt with the movement of pet animals in very different ways, so I am sure that a uniform set of rules will be very welcome.
The Commission measures are based largely on the British scheme and they allow for the easier movement of cats and dogs within the EU and certain third countries on condition that they can be identified by electronic chip or tattoo, that they have been vaccinated and that their immunity has been checked more than six months prior to travel. The proposal also allows the free movement of insects, fish and some other animals. It is very important that there is scope within this proposal for certain Member States to vary the provisions when special circumstances make that necessary.
The Commission proposed both Article 37 and 152(4)(b) as a double legal base. However, as the regulation refers only to pet animals and to the adoption of veterinary measures to protect health, the Environment Committee agreed that the regulation should be based only on Article 152(4)(b) which relates to public health and which covers rabies.
The Committee on Legal Affairs agreed with this view as again the proposal concerns only the movement of pet animals and its aim is the protection of public health. I hope that we can reach agreement on the legal base.
The key points of debate in committee were first the use of tattoos and electronic identification systems. Tattoos can cause problems, they can become difficult to read or they can be altered. In contrast, the use of electronic chips are more effective both in terms of identification, but they are also a much more humane method because the animal does not need a pain reliever or a tranquilliser. Therefore, in the long-term we believe that microchips are preferable, but we have to take account of the fact that a number of Member States at the moment accept tattoos under their national legislation and so a transitional period of 8 years is proposed by the Committee for the phasing out of the tattoos. Similarly, it is proposed that during this transition period the countries which do not accept tattoos as a valid form of identification at the moment can still require electronic microchips only.
Amendment No 8 refers to the need to state clearly in this proposal that puppies and kittens cannot moved until they have reached the age for vaccination and other requirements because there is misconception about this. If this scheme is to be successful, it is crucial that it is operated effectively. The use of specified ISO transponders would help achieve this. Similarly, the capacity to record the name and address of the animal owner would assist in combating trafficking in pet animals, and clarification of the anti-rabies vaccine is included in the report as well as the OIE International Animal Health Code again for the purposes of effectiveness of the proposal.
Another issue that we discussed in committee is that of quarantine and the purpose of Amendment No 9 is to clarify that animals from third countries at risk of rabies which are brought into Sweden, Ireland or the UK, the so-called sensitive countries, via another Member State have to remain in that country for at least six months before travelling to those three countries. This of course removes the need for quarantine, but it also provides the extra safeguards that those countries require.
A controversial issue has been that of ferrets and whether or not they should be included in this regulation. The Commission proposal includes ferrets in the category of pets which would not require any specific animal health requirements. There have been very different views on this, but the view of the Environment Committee is that this would pose an unacceptable risk and ferrets should therefore be removed from Annex I, Part b.
Finally, it is very important that detailed information is available for consumers and for staff at EU borders to ensure they are familiar with the requirements. My aim in drafting the report has been to retain the positive and essential elements of the Commission's proposal whilst at the same time taking account of the requirements of certain Member States. We heard a lot in the previous debate about confidence, and confidence in this scheme is essential for its successful operation and the amendments are designed to improve the Commission's texts to this end.
Mr President, the Regulation before us is aimed at coordinating and facilitating matters for those who wish to travel within Europe with their pets. The matter may at first sight appear trivial, but we Swedes remember the Swedish ambassador to Portugal, who has now been retired for a good 20 years, who refused to leave his residence in Lisbon because his life companion, an old Angora cat, would be forced to remain in quarantine for a long period in order to be able to enter Sweden.
In the first place, these rules are intended to offer protection against rabies, a disease which, in popular belief, has fearful and deeply mystical associations. It is not for nothing that, in Swedish, the disease is known by a word also meaning hydrophobia. Ireland, Great Britain and Sweden have been free from rabies for quite a few years, and the proposal for a Regulation is therefore, in the first place, of significance for these countries, even though the incidence of rabies has declined throughout Europe. We must, however, make sure that the rules are designed in such a way as to provide adequate protection against the spread of rabies to, in the first place, areas that are free of the disease.
In the wake of mad cow disease and foot-and-mouth disease, cases of rabies in, for example, Great Britain as a result of changed EU regulations would give rise to deep mistrust of the EU as an organisation. In the course of dealing with this matter, the legal basis has been changed. The change is explained in terms of the fact that the Regulation is aimed at protecting public health. Nonetheless, animal diseases too, including those affecting pets, can be very aggressive and cause great suffering. Examples include aggressive forms of distemper.
I should therefore like to ask Commissioner Byrne: do you believe that protective measures in accordance with other EU directives are enough to enable the Member States to take measures to combat infectious diseases that can cause great suffering among domestic animals?
For many years, it has been incomprehensible that the rules governing the commercial transport of animals have been less rigorous than for domestic animals of the same species. The undersigned therefore submitted a proposal to the committee to the effect that the Commission should review existing legislation governing trade involving animals with a view to attempting to achieve harmonisation with the rules in this proposal for a Regulation. This was also the committee' s decision, but I would alert the Bureau and the secretariat to the fact that the wording in the present proposal has been changed on this point.
Many are of the belief that puppies and kittens cannot be infected by rabies and can therefore cross the borders in Europe freely. It is therefore important that the proposal for a Regulation should have been clarified in this respect, especially with a view to reducing the illicit trade in puppies and kittens not protected against rabies that clearly exists at the present time.
Apart from dogs and cats, ferrets are the only pets that can spread rabies. There are now scientific proofs that vaccinating ferrets against rabies is effective. According to the Swedish state Institute of Veterinary Medicine, ferrets ought in future to be vaccinated in the same way as dogs and cats. In the reading in committee, all mention of ferrets was, however, removed from the list of measures to be taken. Reference to ferrets ought, however, to be introduced into Annex 1, Part A, alongside reference to dogs and cats, and, if this is not approved, ferrets should continue to be referred to in Part B as per the Commission' s proposal. Completely to omit ferrets is irresponsible. We must remember that it is, in particular, children and young people who have ferrets as pets.
Finally, I want to thank the rapporteur, Mrs Evans, for the sound work she has done on this matter.
Mr President, I would like to congratulate Mrs Evans, not only on the work she has put in on this, but her very fair and lucid summation of the proposal as it left committee. What we have here is that critical balance between public health requirements and common humanity. Humanity forces us to consider the suffering of those who have to leave cherished pets behind when they travel throughout the European Union. We call this the "Whisky and Soda" reform in Britain, not because it was conceived in some drunken evening in SANCO but because those are the names of Commissioner Patten's two dogs which for many years he had to leave behind in France when came back to England and he was the principal sufferer - certainly in terms of publicity - who has brought about perhaps a change of thinking in our part of the world.
I just want to mention three critical areas: first, the time scale; Mrs Evans has accepted now that we have a time scale for the changeover of 8 years, which seems to me to be effective given the life span of most pets in moving from tattoos with all their weaknesses to a proper system of microchips. I do not personally think that in Amendment No 7 where there is a proposal that we have to have an absolutely universal system of ISO standard microchips, that you can expect all animals fitted with a chip to be of that universal variety in the early stages. We have to be a little more lenient there. Secondly, I am delighted that we have now effective proposals, which I am sure the Commissioner will accept for the quarantining of animals which come from third countries where rabies is endemic - the Indian subcontinent would be a case in point. People do move about, their animals move about and we know from other considerations, which are now taking part in another debate on vaccination which is going on with the import and export of foodstuffs, how many things come into and out of the European Community, which are putting us at hazard. We do not want that in this case and so it is very important that the quarantine provisions remain.
Finally, ferrets. The Ferret Trust have been following me around over the last few days in a state of great excitement about the provisions on ferrets. In the UK, for sure, there are still some doubt whether you can actually prove the vaccination of a ferret sufficiently to be certain that it could be vaccinated and then be safely transferred as a pet from one country to another. The Ferret Trust told me, very temperately, that they thought the determination of whether ferrets should be included in the pet passport scheme should be deferred until further research had been carried out and they quote two US authorities, Dr Bruce Williams and Dr Zack Miller, as experts in that field. I would happy to go along with that. I have nothing against ferrets, but I would think that even a small risk that rabies may be spread by even such an exotic source as this needs us to give further pause for thought and consideration, rather than simply rushing ahead with a proposal about which at least one Member State still has serious reservations.
Mr President, we should recognise that this report is a celebration of the fact that the war against rabies is being won across Europe. This is a disease which has filled people with fear and horror for many years and it is a delight to see the reality of the decline in statistics which shows that the disease is now being eradicated. I am also pleased, as Mr Whitehead has indicated, that the suffering and grief felt both by pets and by pet owners when animals have had to be put into quarantine for lengthy periods of time is now being replaced by passports and tattoos, so this is good news.
On a technical point, I look forward to hearing the Commission's response on the amendments which have been moved about the legal basis for this directive. I am also delighted that the basis for the European proposals are those which have already been applied in Britain. As Mr Whitehead has said, I have learnt, like he, a great deal more about ferrets than I knew a month ago. I am sure the Commission has too. I am sure in fact that the Commissioner is a great ferret fancier: if he has not got a house already full of ferrets then I am sure that the many newspaper articles about the virtues of ferrets have encouraged him to fill his house with ferrets I have no doubt they will make charming and affectionate pets and I look forward to them taking their place alongside cats and dogs at the earliest opportunity.
The decision we made in committee, just a couple weeks ago, about whether ferrets should be included on the list and have passports or not, was one of the most difficult that I have ever made. The reality is that ferrets seem to have caused no particular problems. One French ferret apparently seems to have been the cause of all the concern about whether ferrets can cause rabies. I am sorry about this, but I look forward to a situation where the blood test for rabies antibodies can be verified and approved by the Standing Veterinary Committee and the scope of the regulation can be extended to encompass ferrets at the earliest opportunity. In the meantime, we have to accept that if we are to put the fight against rabies as our first priority, then ferrets should not be included on the list at the present time. But I look forward to ferrets having the right to roam across Europe, but not just yet.
Mr President, I will start where my colleague finished. I am not particularly exercised about ferrets one way or the other I have to confess, but I rather like the line Mr Whitehead took: we should look again and maybe ask some of the experts. There are many of us who are not very up-to-date in terms of what can or cannot be done on ferrets in relation to immunity testing. I would not like the job myself.
I must confess a conflict of interest at the start. When I return from Brussels or wherever, be it a Thursday evening or Friday morning, the greatest welcome I get is from my collection of dogs - at least in terms of the noise they make and the length of time. Yes, the rest of the family are delighted - a quick "Hi Mum", - a head goes up and you might get a hug and then back to the TV or whatever they were doing - but 20 minutes later the dogs are still running round in high excitement. So I can really empathise with those who feel passionately about the need to be able to bring animals freely throughout Europe subject to the conditions being laid down today and I welcome the report here before us.
The Commission measures proposed to allow for the easier movement of cats and dogs within the EU, and a selection of other animals that are classified as pets as well. However, the Environment Committee did give the ferrets a knock and that is where it stands subject to perhaps investigating what my colleague Mr Whitehead has said.
I welcome very much, as others have said, that we can celebrate the success of the anti-rabies vaccination campaign which has allowed us to get to the point we are at today and which allowed initially the UK, Ireland and Sweden to change their quarantine system, thereby giving us the template that the Commission now proposes to extend effectively throughout the EU. We must be on guard though about bringing pet animals in from third countries, because any cases of rabies which are found in the EU at the moment come from third countries where rabies is still endemic. Let us be very careful about border controls in relation to importing again this horrible disease particularly to countries that are now rabies-free.
As part of the measures proposed by the Commission, animals will have to be identified by electronic transponder or tattoo, and provide evidence that they have been vaccinated and that their immunity has been checked more than six months prior to travel. I have problems with any continuation of the use of tattoos, and the Environment Committee is of the same view. I also have problems with ad lib use of transponders rather than standardisation of the transponder and this view is also supported by the Federation of Veterinarians of Europe, the FVE. They feel very strongly that only a standard microchip should be used. Remember it is 8 years down the line. We have plenty of time to sort this out and get things in order.
The report before us is based on a Scientific Veterinary Committee report written in September 1977. This was before the agreed ISO standards 11784 and 11785 came into being, and therefore, before there was true compatibility between products from different manufacturers. Since the introduction of standards which can be specified in legislation, as done in the UK pet statute, all ISO standard readers can read all ISO standard microchips. Initially, we also thought that microchip numbers could be changed. It has never been demonstrated that this can be achieved and technical advice from engineers involved in microchip design and manufacture indicates that it will never be easy or even possible to achieve. We must bear in mind that more modern advanced microchips are being designed with authentication programmes which will be even harder to change fraudulently. However, the value of the benefit in changing a microchip identification number in a pet animal is unlikely to ever be so great as to warrant the effort and the cost involved.
Tattoos, however, are much less satisfactory. They are difficult to read in small species such as the cat, they are difficult to read in breeds where the ears are cropped, they are difficult for regulatory officers to read in aggressive or apprehensive individuals and they are relatively easy to erase and to change fraudulently. I will therefore be supporting very strongly Amendment Nos 6 and 7, even though the need to retrieve the name and address of the owner off the microchip is in some doubt, but I go for a standardisation of the chip, and only the chip not the tattoo.
Mr President, I wish to thank the rapporteur, Mrs Evans, and the Committee on the Environment, Public Health and Consumer Policy for their report on the proposal for a European Parliament and Council regulation on the animal health requirements applicable to non-commercial movements of pet animals.
This assembly is well aware of the importance of this issue which concerns all European citizens who are travelling either for holidays or for longer stays with their pets and do not want to leave them behind. I do not mean that citizens cannot today travel with their pets, but the different regulations applicable in the Member States to movements inside the Community, as well as movements from third countries, are definitely difficult to understand and somewhat discouraging. It is therefore time to establish a common set of rules applicable to the entire European Community, because this issue is directly linked to the free movement of European citizens when they own a pet.
The centre of gravity of this proposal is of course the rabies risk linked to movements of cats and dogs, the two major domestic carnivore species involved in the transmission of this fatal disease. On this essential issue, the proposal is based on the recommendations of the International Zoo Sanitary Code, on reports of the Scientific Veterinary Committee and on the conclusions on panels of international experts consulted on the assessment of the rabies risk linked to movements of domestic carnivores.
I am most satisfied that the report supports the Commission's general approach on this fundamental question of public health. There is unanimous agreement on the safety of the technical provisions relating to the management of the rabies risk, even if a few points of disagreement remain and may need some further clarification.
Allow me now to address in detail the amendments proposed in the report. I will begin with the amendments the Commission cannot accept. The Commission cannot accept Amendments Nos 1, 2, 3, 5, 12 and 13 relating to the legal base of the proposal. The report concludes that Article 152(4)(b) of the Treaty is sufficient because the essential aim of the proposal is to protect public health. This is indeed true at this stage, nevertheless the Commission considers that measures relating strictly to animal disease with no impact on public health could be necessary in the future, and a double legal base with Article 37 is therefore necessary. I was asked by one Member earlier if we have we enough legal base or enough information to prevent other diseases in animals. This is one of the reasons why Article 37 is included as a legal base.
I am aware from other proposals brought before Parliament that there is a general reluctance in Parliament and in the Environment Committee to support Article 37 as a legal base for provisions in conjunction with Article 152, probably because Article 37 is not a co-decision article. But I would ask Parliament to reconsider its view in relation to this particular amendment and consider the question in the light of the need for animal health considerations being relevant, as one Member mentioned. Hence the need for Article 37 rather than Article 152.
The Commission cannot accept Amendment No 7 because it goes far beyond the scope of the proposal which is movement between Member States and from third countries. This amendment provides an obligation for all Member States in relation to the generalisation of electronic identification of all cats and dogs and the establishment of a database to trace any stray or lost animal.
On the classification of third countries, the Commission proposal adopts the same conditions for imports from certain third countries whose rabies status is equivalent to that of the Member States as those which apply for internal movements. Amendment No 10 suggests imposing on this category of third countries the criteria provided in the International Zoo Sanitary code for the recognition of a rabies-free country. This is not consistent with the conditions applicable to internal movements. A number of Member States are not rabies-free countries under this definition, even if rabies in domestic animals is under control on their territory. This would be a discrimination which is not scientifically sound, and therefore Amendment No 10 is not acceptable.
Finally, the Commission cannot accept Amendment No 14. This amendment would delete "ferret" from the list of species which may be moved inside the Community with no veterinary conditions. The Commission proposal was based on a risk analysis which concluded that this species has no significance in the epidemiology of rabies in Europe. I understand the special concerns with regard to this species because it is a carnivore and does bite, but the simple deletion from the list in Annex I, Part b is unfair to this species, as the only reason is that it belongs to the carnivore genus.
I should say to Mr Davies that I have discovered quite a lot more about ferrets than I knew yesterday and some of my meetings during the day today, including some of the exotic entertainments engaged some Member States, might account for some of interest that Mr Davies supports.
I would have been more open to the creation of a new category for ferrets with the requirement for vaccination, which is possible, but no post vaccination test can be foreseen. The amendments submitted by the rapporteur and committee, but rejected, were heading in that direction and would have reached, in my opinion, a solution acceptable to everybody.
The Commission can accept six amendments: Amendment No 4 concerning the commitment for the future on a revision of the regulations applying to commercial trade species; Amendments Nos 8, 9 and 15 which bring clarification to the proposal and Amendment No 11 relating to a communication on this issue to the public by Member States.
It was with great interest that I discovered in Amendment No 6 a real pro-active position in favour of a generalisation, in the short term, of the electronic identification complying with ISO standard of animals moved between Member States or from third countries. Therefore I can accept this amendment.
In summary, the Commission cannot accept Amendments Nos 1, 2, 3, 5, 7, 10, 12, 13 and 14. On the other hand, the Commission can accept Amendments Nos 4, 8, 9, 11, 15 and 6.
To conclude, I wish to once again thank Mrs Evans for her excellent report and her support to this important proposal.
Thank you, Commissioner Byrne.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Veterinary medicinal products
The next item is the report (A5-0119/2001) by Mrs Doyle, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication to the Council and the European Parliament on availability of veterinary medicinal products [COM(2000) 806 - C5-0105/2001 - 2001/2054(COS)].
Mr President, I welcome the Commissioner to the House. On welfare, therapeutic and economic grounds, it is essential that European veterinarians have access to the fullest possible range of veterinary medicines to treat all food-producing animals, while at the same time keeping consumer health protection at the top of all our agendas.
Requirements for the placing of veterinary medicinal products on the market have been harmonised since the early 1980s when Council Directive 81/851 was adopted. A series of availability problem have arisen, compromising animals health and welfare across species. There is a need for urgent short-term solutions as well as for a broad review of all the legislation involved. This is what the Commission proposes and I fully endorse it. No veterinary medicinal product can be used in food-producing animals unless maximum residue limits, MRLs, are set up for its active substances. A recent evaluation of the EU product licensing procedures observed, and I quote, "significant concern in the veterinary sector about the decreased availability of established medicinal products for food-producing animals as a result of the introduction of the MRL requirements."
The issue was brought to a head at the end of 1999 with the expiry of a transitional period for fixing MRLs for established drugs. In many cases, the lack of adequate economic return has been an important factor in the failure of sponsoring companies to commit the necessary resources to generating the data necessary to satisfy EU regulatory requirements for fixing MRLs. Many pharmaceutical companies have been spending up to 25% of the research budget in defending their products.
In its communications the Commission announces a number of short-term measures, the extrapolation of MRLs, and medium-term actions such as incentives for industry, more flexible rules for the use of products and the revision of the existing legal instruments. They announced these measures to increase the availability of products. These actions are to be welcomed and, in particular, the extrapolation of MRLs between species that could help to maintain on the market many products intended for minor species.
The MRL problem gives rise to greatest concern in these minor food-producing species, such as horses, goats, rabbits, fish, bees - minor in terms of their economic importance for the pharmaceutical companies, hence their lack of defence of the various veterinary products required. But major species have also been affected. In my own country, Ireland, there is no legal local anaesthetic to use on cattle at this point in time. Every country can point to a major species where a drug has been taken off the market, not because it is not available somewhere in Europe, but because there has not been a marketing authorisation for that particular Member State. Hence, the point I am making - and the Commission also shares this view - is that we need a pan-European system whereby a product authorised properly in one Member State can be used throughout the EU.
I would also encourage Member States to develop this system as quickly as possible, because it will be part of the short-term resolution of the crisis, and I use that word advisedly, that exists at the moment with the availability of veterinary medicines on the ground.
Many new Member States have been pressing the Commission for some time to deal with the availability problem, taking particular account of the unique situation of horses. None of the other minor food-producing species I have mentioned exhibit similar features as the length of the life span, sections of the industry not being oriented towards food production, high monetary value of individual animals and the recreational and sentimental value.
A further complication is that three DGs are involved in all of this: ENTR, SANCO and indeed AGRI. In December 1999, DG SANCO proposed to allow the veterinary use of substances without MRLs in horses, provided records of treatment are kept and horses do not enter into the food chain before six months after use. Provisions relating to the equine passport were modified through Decision 2000/68 but it subsequently ran into legal problems.
Passports are now obligatory for all horses and contain a new annex for recording of veterinary treatments. Directive 81/851 and Council Regulation No 2377/90 are however still to be amended to allow such use.
I am very aware of the concerns of the horse industry, particularly the thoroughbred industry, and I do not have to remind the Commissioner that if a full and up-to-date range of therapies is not available, there is a real risk that foreign investment in stud and training establishments throughout Europe will be lost to third countries. Having said that, it cannot be ruled out that any horse could enter the food chain at the end of its useful life and therefore safeguards are necessary to cover this aspect, as I have already mentioned.
In conclusion, I would urge the Commission to ensure that as quickly as possible we have a short-term resolution to the crisis for minor food-producing species in relation to the availability of state-of-art veterinary medicines. It is a welfare issue, it is a therapeutic issue, it is an economic issue, and it is in every Member State of the EU. We urge the Commission to move as quickly as possible to amend the necessary regulation, to allow extrapolation, the use of passports for horses and to resolve the problem.
Like the rapporteur, I come from a country where we do not eat horses - people ride them but they do not eat them, the same as in the UK - and therefore I find it difficult to comprehend. But I suppose there are other traditions in Europe, like eating foie gras, which is distasteful, because you also have to consider how the animal is reared, in humane conditions or not, how is the animal transported etc. With foie gras it is a much more cruel exercise and much more distasteful than eating horses because, at least in most cases, the horses have a better life than the unfortunate geese.
But it is clear that in some European countries horses are produced for human consumption - in the Benelux countries, France and Italy, there is quite a large consumption of horsemeat - and we have to take this into account. As far as I can see, no distinction has been made, either by the Member States, or by the EU legislator, between horses raised for the purpose of meat production and horses raised for recreational purposes. In relation to the access to medical and veterinary products for horses, we also have to take into account the whole issue of animal welfare problems. When we look at horses that have been used for recreational purposes that end up going into the human food chain, it is essential that a precautionary approach is taken to ensure that public health and consumer protection take priority. Even though horses are not initially reared for human consumption, they do end up in the human food chain.
It is extremely important we have viable and traceable means to ensure that farmers observe any preslaughter waiting-time periods, in particular concerning recreational horses entering the chain for human consumption. It is an extremely important issue because although it will not affect people in Ireland and the UK - because we do not eat horses - it will in other countries. It is important that there is a balance between animal welfare and the need for consumer protection.
On behalf of the Commission, I would like to thank Mrs Doyle and the Committee on the Environment, Public Health and Consumer Policy for this report.
There are many different perspectives to be reconciled. Unfortunately, no satisfactory solution has yet been found. The communication aimed to present the Commission's view on the problem of veterinary medicine availability and noted with satisfaction that the committee and the rapporteur share the general concerns of the Commission on this issue. This communication clearly does not bring a direct solution; however, it outlines the options for further action in both the long and short term.
It is important to point out that the current veterinary and pharmaceutical legislation provides a framework designed to ensure, amongst other things, the optimal protection of consumer health. This legislation is currently being reviewed. This review will provide a timed framework to further address the availability problem for all animal species concerned in a global manner. Any proposal for change to ease the access to the market of veterinary and pharmaceutical products, or to facilitate the use of certain medicines by veterinarians, will be in the interest of animal health and welfare. However, it goes without saying that any of these proposals will have to be compatible with the objective of consumer health protection. With this end in mind, I am cooperating with colleagues, Mr Byrne, in particular, and I expect the legislative proposal to be finalised within a few months. This will allow an in-depth discussion with the European Parliament and the Council on all relevant matters. Obviously, these legislative changes will take some time.
The Commission has therefore also announced its approval of the principle of extrapolating maximum residue limits established for some species to other species. Such an exploration would only be possible under certain conditions. While we recognise that extrapolating maximum residue limits cannot be a global solution, we believe that it can represent a practical improvement of the situation, particularly in the short term. However, it also raises the complex technical issues, in particular the link with the possible illegal use of certain substances. Thus, a need for appropriate analytical methods of control will have to be considered. I am hoping that the further work in close cooperation between the European Parliament, the Council and the Commission will lead to a balanced solution, offering a framework for genuine benefit to animal health, while maintaining a high level of consumer protection.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 11.10 p.m.)